Exhibit 10.1

 

 

 

CUSIP Number: 26885CAC2

 

$750,000,000

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of February 18, 2014

 

among

 

EQT MIDSTREAM PARTNERS, LP,
as the Borrower,

 

CERTAIN SUBSIDIARIES OF THE BORROWER,

as Guarantors

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Swing Line Lender and L/C Issuer,

 

The Other L/C Issuers Named Herein

and

The Other Lenders Party Hereto

 

--------------------------------------------------------------------------------

 

PNC BANK, NATIONAL ASSOCIATION,

BANK OF AMERICA, N.A.,

BARCLAYS BANK PLC,

JPMORGAN CHASE BANK, N.A.,

CITIBANK, N.A.,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

and
SUNTRUST BANK
Co-Syndication Agents

 

WELLS FARGO SECURITIES, LLC,
PNC CAPITAL MARKETS, LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

BARCLAYS BANK PLC,

J.P. MORGAN SECURITIES LLC,

CITIGROUP GLOBAL MARKETS, INC.

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
and

SUNTRUST ROBINSON HUMPHREY, INC.

as
Joint Lead Arrangers and Book Runners

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

1

 

 

1.01.

Defined Terms

1

1.02.

Other Interpretive Provisions

28

1.03.

Accounting Terms

28

1.04.

Rounding

29

1.05.

References to Agreements and Laws

29

1.06.

Times of Day

29

1.07.

Letter of Credit Amounts

29

 

 

 

ARTICLE II THE COMMITMENTS AND BORROWINGS

30

 

 

2.01.

The Loans

30

2.02.

Borrowings, Conversions and Continuations of Loans

30

2.03.

Letters of Credit

32

2.04.

Swing Line Loans

39

2.05.

Prepayments

42

2.06.

Termination or Reduction of Commitments

43

2.07.

Repayment of Loans

44

2.08.

Interest

44

2.09.

Fees

44

2.10.

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

45

2.11.

Evidence of Debt

45

2.12.

Payments Generally

46

2.13.

Sharing of Payments

48

2.14.

Cash Collateral

49

2.15.

Increase in Aggregate Revolving Commitments

49

2.16.

Defaulting Lenders

51

2.17.

Incremental Term Loans

53

 

 

 

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

55

 

 

3.01.

Taxes

55

3.02.

Illegality

58

3.03.

Inability to Determine Rates

59

3.04.

Increased Cost and Reduced Return; Capital Adequacy

59

3.05.

Funding Losses

60

3.06.

Mitigation Obligations; Designation of a Different Lending Office

61

3.07.

Matters Applicable to all Requests for Compensation

61

3.08.

Survival

61

 

 

 

ARTICLE IV CONDITIONS PRECEDENT TO CLOSING DATE AND TO CREDIT EXTENSIONS

61

 

 

4.01.

Conditions of Closing Date and Initial Credit Extension

61

4.02.

Conditions to all Credit Extensions

63

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES

64

 

 

5.01.

Corporate Existence and Power

64

5.02.

Corporate and Governmental Authorization; No Contravention

64

5.03.

Binding Effect

64

5.04.

Financial Information

64

5.05.

Litigation

65

 

i

--------------------------------------------------------------------------------


 

Table of Contents (continued)

 

 

 

Page

 

 

5.06.

[Reserved]

65

5.07.

Compliance with ERISA

65

5.08.

Environmental Matters

65

5.09.

Taxes

66

5.10.

Subsidiaries

66

5.11.

Regulatory Restrictions on Borrowing; Margin Regulations

66

5.12.

Full Disclosure

66

5.13.

Compliance with Laws

67

5.14.

Material Contracts

67

5.15.

Anti-Terrorism Laws

67

5.16.

[Reserved]

67

5.17.

Compliance with FCPA

67

5.18.

Perfection of Security Interests in Incremental Term Loan Cash Collateral

67

5.19.

Solvency

67

 

 

 

ARTICLE VI AFFIRMATIVE COVENANTS

68

 

 

6.01.

Information

68

6.02.

Payment of Taxes

70

6.03.

Maintenance of Property; Insurance

70

6.04.

Conduct of Business and Maintenance of Existence

70

6.05.

Compliance with Laws

71

6.06.

Inspection of Property, Books and Records

71

6.07.

Use of Proceeds

71

6.08.

Governmental Approvals and Filings

71

6.09.

Material Contracts

71

6.10.

Incremental Term Loan Cash Collateral

71

6.11.

Additional Subsidiaries

72

6.12.

Anti-Money Laundering/International Trade Law Compliance

72

 

 

 

ARTICLE VII NEGATIVE COVENANTS

73

 

 

7.01.

Liens

73

7.02.

Financial Covenant

75

7.03.

Transactions with Affiliates

75

7.04.

Restricted Payments

76

7.05.

Mergers and Fundamental Changes

76

7.06.

Change in Nature of Business

76

7.07.

Use of Proceeds

76

7.08.

Dispositions

76

7.09.

Debt

77

7.10.

Investments

78

7.11.

Changes in Fiscal Year; Organization Documents

79

 

 

 

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

79

 

 

8.01.

Events of Default

79

8.02.

Remedies Upon Event of Default

81

8.03.

Application of Funds

82

 

 

 

ARTICLE IX ADMINISTRATIVE AGENT

83

 

 

9.01.

Appointment and Authorization of Administrative Agent

83

9.02.

Rights as a Lender

84

 

ii

--------------------------------------------------------------------------------


 

Table of Contents (continued)

 

 

 

Page

 

 

9.03.

Exculpatory Provisions

84

9.04.

Reliance by Administrative Agent

85

9.05.

Indemnification of Administrative Agent

85

9.06.

Delegation of Duties

85

9.07.

Resignation of Administrative Agent

86

9.08.

Non-Reliance on Administrative Agent and Other Lenders

86

9.09.

No Other Duties, Etc.

87

9.10.

Administrative Agent May File Proofs of Claim

87

 

 

 

ARTICLE X MISCELLANEOUS

87

 

 

10.01.

Amendments, Etc.

87

10.02.

Notices; Effectiveness; Electronic Communication

90

10.03.

No Waiver; Cumulative Remedies

92

10.04.

Attorney Costs, Expenses and Taxes

92

10.05.

Indemnification; Damage Waiver

92

10.06.

Payments Set Aside

93

10.07.

Successors and Assigns

94

10.08.

Confidentiality

99

10.09.

Set-off

100

10.10.

Interest Rate Limitation

100

10.11.

Counterparts

100

10.12.

Integration

100

10.13.

Survival of Representations and Warranties

100

10.14.

Severability

101

10.15.

Reserved

101

10.16.

Replacement of Lenders

101

10.17.

Governing Law

102

10.18.

No Advisory or Fiduciary Responsibility

102

10.19.

Waiver of Right to Trial by Jury

103

10.20.

USA PATRIOT Act Notice

103

10.21.

Entire Agreement

103

10.22.

No General Partner’s Liability for Revolving Facility

103

10.23.

Amendment and Restatement

104

 

 

 

ARTICLE XI GUARANTY

104

 

 

11.01.

The Guaranty

104

11.02.

Obligations Unconditional

104

11.03.

Reinstatement

105

11.04.

Certain Additional Waivers

105

11.05.

Remedies

106

11.06.

Rights of Contribution

106

11.07.

Guarantee of Payment; Continuing Guarantee

106

11.08.

Termination or Release

106

11.09.

No General Partner’s Liability for Revolving Facility

106

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES

 

2.01(a)

Revolving Commitments and Pro Rata Shares

5.10

Subsidiaries

7.09(h)

Subordination Terms

7.10

Investments as of the Closing Date

10.02

Administrative Agent’s Office, Certain Addresses for Notices

 

EXHIBITS

 

Form of

 

A-1

Loan Notice

A-2

Swing Line Loan Notice

B-1

Revolving Note

B-2

Incremental Term Note

B-3

Swing Line Note

C

Compliance Certificate

D

Assignment and Assumption

E

Form of Guarantor Joinder

F

Form of Incremental Term Loan Agreement

G-1

U.S. Tax Compliance Certificate (Form 1)

G-2

U.S. Tax Compliance Certificate (Form 2)

G-3

U.S. Tax Compliance Certificate (Form 3)

G-4

U.S. Tax Compliance Certificate (Form 4)

 

iv

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED

CREDIT AGREEMENT

 

This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into as of
February 18, 2014, among EQT Midstream Partners, LP, a Delaware limited
partnership (the “Borrower”), the Guarantors party hereto, each lender from time
to time party hereto, Wells Fargo Bank, National Association, as Administrative
Agent, Swing Line Lender, and an L/C Issuer, and the other L/C Issuers named
herein.

 

The Borrower has requested that the Lenders amend and restate the Borrower’s
existing revolving credit facility and the Lenders are willing to do so on the
terms and conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

1.01.       Defined Terms.  As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“Account Control Agreement” means any securities account control agreement,
deposit account control agreement or similar agreement entered into in
connection with the borrowing of, and as security for, any Incremental Term
Loans, among the Borrower (as debtor), the Intermediary (as securities
intermediary or deposit bank, as applicable) and the Administrative Agent (as
secured party), pursuant to which the Administrative Agent, on behalf of the
applicable Class of Incremental Term Lenders, obtains “control” (as defined in
Section 8-106 or 9-104 of the Uniform Commercial Code, as applicable) of any
Incremental Term Loan Cash Collateral held in an Incremental Term Loan Cash
Collateral Account.

 

“Acquisition” by any Person, means (a) the acquisition by such Person, in a
single transaction or in a series of related transactions, of property or assets
(other than capital expenditures or acquisitions of inventory or supplies in the
ordinary course of business) constituting a business unit or division of another
Person or at least a majority of the securities having ordinary voting power for
the election of directors, managing general partners or the equivalent of
another Person, in each case whether or not involving a merger or consolidation
with such other Person and whether for cash, property, services, assumption of
Debt, securities or otherwise and (b) any Drop-Down Acquisition.

 

“Administrative Agent” means Wells Fargo in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  “Control” means the
possession, directly or indirectly, of the power to direct or cause the

 

--------------------------------------------------------------------------------


 

direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have meanings correlative thereto.

 

“Agent-Related Persons” means each of the Administrative Agent and each L/C
Issuer, together with its respective Affiliates, and the officers, directors,
employees, agents and attorneys-in-fact of such Persons and Affiliates.

 

“Aggregate Commitments” means the Aggregate Revolving Commitments and the
Aggregate Incremental Term Commitments.

 

“Aggregate Incremental Term Commitments” means the Incremental Term Commitments,
if any, of all the Incremental Term Lenders, of each applicable Series.

 

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Revolving Lenders.

 

“Agreement” has the meaning specified in the introductory paragraph hereto.

 

“Anti-Terrorism Laws” shall mean any Laws applicable to the Borrower or its
Subsidiaries relating to terrorism, trade sanctions programs and embargoes,
import/export licensing, money laundering or bribery, and any regulation, order,
or directive promulgated, issued or enforced pursuant to such Laws, all as
amended, supplemented or replaced from time to time.

 

“Applicable Rate” means, (a) until the Borrower has obtained an Investment Grade
Rating from either S&P or Moody’s, the percentages per annum set forth in the
Leverage Based Pricing Grid below, based upon the Consolidated Leverage Ratio of
the Borrower:

 

LEVERAGE BASED PRICING GRID

 

Pricing
Level

 

Consolidated Leverage
Ratio

 

Commitment
Fee

 

Eurodollar
Rate

 

Letters
of Credit

 

Base
Rate

 

1

 

Less than 3.00 to 1.00

 

0.250

%

1.50

%

1.50

%

0.50

%

2

 

Greater than or equal to 3.00 to 1.00 but less than 3.75 to 1.00

 

0.275

%

1.750

%

1.750

%

0.750

%

3

 

Greater than or equal to 3.75 to 1.00

 

0.350

%

2.00

%

2.00

%

1.00

%

 

and (b) on the date and at all times after the Borrower obtains an Investment
Grade Rating from either S&P or Moody’s, the percentages per annum set forth in
the Ratings Based Pricing Grid below, based upon the Public Debt Ratings of the
Borrower:

 

2

--------------------------------------------------------------------------------


 

RATINGS BASED PRICING GRID

 

Pricing
Level

 

Public Debt Ratings
S&P/Moody’s/Fitch

 

Commitment
Fee

 

Eurodollar
Rate

 

Letters
of Credit

 

Base
Rate

 

1

 

BBB+/Baa1/BBB+ or higher

 

0.150

%

1.125

%

1.125

%

0.125

%

2

 

BBB/Baa2/BBB

 

0.200

%

1.25

%

1.25

%

0.25

%

3

 

BBB-/Baa3/BBB-

 

0.225

%

1.50

%

1.50

%

0.50

%

4

 

BB+/Ba1/BB+

 

0.300

%

1.75

%

1.75

%

0.75

%

5

 

BB/Ba2/BB or lower or unrated by S&P and Moody’s

 

0.350

%

2.00

%

2.00

%

1.00

%

 

“Public Debt Ratings” means a rating to be based on the Borrower’s long-term
senior unsecured non-credit enhanced debt ratings established by S&P, Moody’s,
and/or Fitch.  If at any time there is a Public Debt Rating issued by each
Designated Rating Agency and such Public Debt Ratings differ, and (a) two Public
Debt Ratings are equal to one another, then the pricing shall be based on such
Public Debt Ratings that are equal or (b) no Public Debt Ratings are equal, the
intermediate Public Debt Rating will apply.  In the event that the Borrower
shall maintain Public Debt Ratings from only two of S&P, Moody’s, or Fitch, and
there is a split in such Public Debt Ratings, (i) in the event of a single level
split, the higher Public Debt Rating (i.e. the lower pricing) will apply and
(ii) in the event of a multiple level split, the pricing will be based on the
rating one level lower than the higher of the two.  If only one Public Debt
Rating is available, it must be from S&P or Moody’s and such Public Debt Rating
shall apply.  In the event that the Borrower does not have a Public Debt Rating
from at least one of S&P or Moody’s, then the Applicable Rate shall be
calculated at Pricing Level 5. Each change in the Applicable Rate resulting from
a publicly announced change in the Public Debt Ratings shall be effective during
the period commencing on the date of the public announcement thereof and ending
on the date immediately preceding the effective date of the next such change.

 

The Applicable Rate in effect from the Closing Date until the date the
Compliance Certificate is delivered pursuant to Section 6.01(c) for the quarter
ending March 31, 2014 shall be determined based upon Pricing Level 1 of the
Leverage Based Pricing Grid.  Thereafter, the Applicable Rate shall be
determined based upon the Compliance Certificate to be delivered pursuant to
Section 6.01(c), until the date that the Borrower shall have obtained an
Investment Grade Rating from either S&P or Moody’s, on which date the Applicable
Rate shall be determined as set forth above.  Any increase or decrease in the
Applicable Rate resulting from a change in the Consolidated Leverage Ratio shall
become effective as of the first Business Day immediately following the date
that the Compliance Certificate is required to be delivered pursuant to
Section 6.01(c); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then the Applicable Rate
shall remain at the level determined by the most recently delivered Compliance
Certificate and shall continue to apply until the first Business Day immediately
following the date a Compliance Certificate is delivered in accordance with
Section 6.01(c), whereupon the Applicable Rate shall be adjusted based upon the
calculation of the Consolidated Leverage Ratio contained in such Compliance
Certificate, and if the Applicable Rate would have been set at a higher level
during the period of non-delivery of the Compliance Certificate, the Borrower
shall pay to the Administrative Agent, for the benefit of the applicable
Lenders, on demand all amounts which would have accrued hereunder had the
Compliance Certificate been delivered when due.

 

“Approved Fund” has the meaning specified in Section 10.07(h).

 

“Arranger” means each of Wells Fargo Securities, LLC, PNC Capital Markets LLC,
Merrill Lynch, Pierce, Fenner & Smith Incorporated, Barclays Bank PLC, J.P.
Morgan Securities LLC, Citigroup Global Markets, Inc., The Bank of
Tokyo-Mitsubishi UFJ, Ltd. and SunTrust Robinson Humphrey, Inc. in their
capacity as joint lead arrangers and book runners.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

3

--------------------------------------------------------------------------------


 

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit D.

 

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel and, without
duplication, the allocated cost of internal legal services and all expenses and
disbursements of internal counsel.

 

“Authorizations” means all filings, recordings, and registrations with, and all
validations or exemptions, approvals, orders, authorizations, consents,
franchises, licenses, certificates, and permits from, any Governmental
Authority.

 

“Availability Period” means the period from and including the Closing Date to
the Maturity Date.

 

“AVC Lease” means the Allegheny Valley Connector Facilities Lease Agreement,
dated December 17, 2013, by and between Equitrans, LP and Allegheny Valley
Connector, LLC.

 

“Base Rate” means, for any day, a fluctuating per annum rate of interest equal
to the highest of (a) the Federal Funds Rate plus 0.5%, (b) the prime commercial
lending rate of the Administrative Agent, as established from time to time at
its principal U.S. office (which such rate is an index or base rate and will not
necessarily be its lowest or best rate charged to its customers or other banks),
and (c) the Fixed Period Eurodollar Rate plus 1.0%.  Any change in the Base Rate
shall take effect simultaneously with the corresponding change or changes in the
prime rate, the Federal Funds Rate or the Fixed Period Eurodollar Rate.

 

“Base Rate Committed Loan” means a Committed Loan that bears interest based on
the Base Rate.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.  All
Base Rate Loans shall be denominated in Dollars.

 

“Benefit Arrangement” means, at any time, an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.01.

 

“Borrowing” means a Committed Borrowing, an Incremental Term Borrowing or a
Swing Line Borrowing, as the context may require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York City or the state where the Administrative Agent’s Office is
located and, if such day relates to any Eurodollar Rate Loan, means any such day
on which dealings in Dollar deposits are conducted by and between banks in the
London interbank eurodollar market.

 

“Capital Lease” means any lease of any property by the Borrower or any of its
Subsidiaries, as lessee, that should, in accordance with GAAP (subject to
Section 1.03(b)), be classified and accounted for as a capital lease on a
consolidated balance sheet of the Borrower and its Subsidiaries.

 

4

--------------------------------------------------------------------------------


 

“Capital Stock” means shares of capital stock in a corporation, partnership
interests in a partnership, membership interests in a limited liability company,
beneficial interests in a trust or other equity ownership interests in a Person,
and any warrants, options or other rights entitling the holder thereof to
purchase or acquire any such equity interest (other than any debt security which
by its terms is convertible at the option of the holder into Capital Stock, to
the extent such holder has not so converted such debt security).

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuers or the
Revolving Lenders, as collateral for L/C Obligations or obligations of the
Revolving Lenders to fund participations in respect of L/C Obligations, cash or
deposit account balances or, if the Administrative Agent and the applicable L/C
Issuer shall agree, in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and the applicable L/C Issuer.

 

“Cash Collateral”, in such context, shall have a meaning correlative to the
foregoing and shall include the proceeds of such Cash Collateral and other
credit support.

 

“Cash Equivalents” means, collectively, (a) marketable direct obligations issued
or unconditionally guaranteed by the United States or any agency thereof
maturing within twelve (12) months from the date of acquisition thereof,
(b) commercial paper maturing no more than one hundred eighty (180) days from
the date of creation thereof and currently having the highest rating obtainable
from either S&P or Moody’s, (c) certificates of deposit maturing no more than
one hundred eighty (180) days from the date of creation thereof issued by
commercial banks incorporated under the laws of the United States, each having
combined capital, surplus and undivided profits of not less than $500,000,000
and having a rating of “A” or better by a nationally recognized rating agency;
provided that the aggregate amount invested in such certificates of deposit
shall not at any time exceed $5,000,000 for any one such certificate of deposit
and $10,000,000 for any one such bank, (d) time deposits maturing no more than
thirty (30) days from the date of creation thereof with commercial banks or
savings banks or savings and loan associations each having membership either in
the FDIC or the deposits of which are insured by the FDIC and in amounts not
exceeding the maximum amounts of insurance thereunder and (e) money market
investments, classified in accordance with GAAP as current assets, in money
market investment programs registered under the Investment Company Act of 1940
which are administered by reputable financial institutions having capital of at
least $500,000,000 or having portfolio assets of at least $5,000,000,000 and the
portfolios of which are limited to investments of the character described in the
foregoing subdivisions (a) through (d).

 

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary,
(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means the failure of (a) the Borrower to own, directly or
indirectly, 100% of the Capital Stock of Equitrans, L.P., (b) EQT Corporation to
own, directly or indirectly, a majority of the

 

5

--------------------------------------------------------------------------------


 

Voting Stock of the General Partner or (c) the General Partner to be the general
partner of, and to Control, the Borrower.

 

“Class” (a) when used with respect to Lenders, refers to whether such Lenders
are Revolving Lenders or Incremental Term Lenders having Incremental Term Loans
of the applicable Series, (b) when used with respect to Commitments, refers to
whether such Commitments are Revolving Commitments or Incremental Term
Commitments of the applicable Series and (c) when used with respect to Loans,
refers to whether such Loans are Revolving Loans or Incremental Term Loans of
the applicable Series.

 

“Closing Date” means February 18, 2014, which is the first date all the
conditions precedent in Section 4.01 are satisfied or waived in accordance with
Section 4.01 (or, in the case of Section 4.01(f), waived by the Person entitled
to receive the applicable payment).

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral Documents” means (a) each Account Control Agreement and (b) each
other document executed and delivered in connection with the granting,
attachment and perfection of the Administrative Agent’s security interest in the
Incremental Term Loan Cash Collateral, including, without limitation, Uniform
Commercial Code financing statements.

 

“Commercial Operation Date” means the date on which a Qualified Project is
substantially complete and commercially operable.

 

“Commitment” means, as to each Lender, its Revolving Commitment or Incremental
Term Commitment, as applicable.

 

“Committed Borrowing” means a Borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01(a).

 

“Committed Loan” has the meaning specified in Section 2.01(a).

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Consolidated Debt” means, as of any date of determination, the Debt of the
Borrower and its Subsidiaries (other than Debt in respect of the AVC Lease
(unless the Borrower has elected in writing to include (x) Debt in respect of
the AVC Lease for purposes of calculating (1) Consolidated Debt and (2) the
amount of Debt permitted under Section 7.09(i) and (y) Liens in respect of the
AVC Lease, if any, for purposes of calculating the amount of Liens permitted
under Section 7.01(u))) on a consolidated basis minus the amount of Incremental
Term Loan Cash Collateral that secures Incremental Term Loans (in an amount not
to exceed the outstanding principal amount of such Incremental Term Loans).

 

“Consolidated EBITDA” means, for any period, subject to Section 1.03(c), an
amount equal to (a) Consolidated Net Income for such period plus (b) to the
extent deducted in determining Consolidated Net Income for such period, the
aggregate amount of (i) taxes based on or measured by income, (ii) Consolidated
Interest Charges, (iii) transaction expenses related to execution and delivery
of this Agreement (including, without limitation, financing fees and expenses)
in an aggregate amount not to exceed $1,950,000 and (iv) depreciation and
amortization expense plus (c) the amount of cash dividends actually received
during such period by the Borrower and its Subsidiaries on a consolidated basis
from unconsolidated subsidiaries of the Borrower or other Persons plus (d) the
amount collected during the period from capital lease arrangements with
affiliates to the extent not already recognized in Consolidated

 

6

--------------------------------------------------------------------------------


 

Net Income plus (e) non-cash long term compensation expenses minus (f) to the
extent included in determining Consolidated Net Income for such period, other
income and equity in earnings from unconsolidated subsidiaries of the Borrower
minus (g) unless the Borrower has elected in writing to include (x) Debt in
respect of the AVC Lease for purposes of calculating (1) Consolidated Debt and
(2) the amount of Debt permitted under Section 7.09(i) and (y) Liens in respect
of the AVC Lease, if any, for purposes of calculating the amount of Liens
permitted under Section 7.01(u), the amount paid during the period as lease
payments pursuant to the AVC Lease minus (h) any amounts previously added to
Consolidated EBITDA pursuant to clause (e) above during a prior period to the
extent they are paid in cash during the current period.

 

“Consolidated Interest Charges” means, for any period determined on a
consolidated basis for the Borrower and its Subsidiaries, all interest expense
(including, without limitation, interest expense attributable to Capital Leases
and all net payment obligations pursuant to interest rate Swap Contracts) for
such period, in accordance with GAAP.

 

“Consolidated Leverage Ratio” means, as of the last day of each fiscal quarter
of the Borrower, the ratio of (a) Consolidated Debt on such day to
(b) Consolidated EBITDA for the period of four consecutive fiscal quarters
ending on such day.

 

“Consolidated Net Income” means, for any period, the net income of the Borrower
and its Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP; provided that Consolidated Net Income shall not include
(a) extraordinary gains or extraordinary losses, (b) net gains and losses in
respect of dispositions of assets other than in the ordinary course of business,
(c) gains or losses attributable to write-ups or write-downs of assets,
including hedging and derivative activities in the ordinary course of business
and (d) the cumulative effect of a change in accounting principles, all as
reported in the Borrower’s consolidated statement(s) of operations for the
relevant period(s) prepared in accordance with GAAP.

 

“Consolidated Net Tangible Assets” means, at any date of determination, the
total amount of consolidated assets of the Borrower and its Subsidiaries minus
the value (net of any applicable reserves) of all goodwill, trade names,
trademarks, patents and other like intangible assets, all as set forth, or on a
pro forma basis would be set forth, on the consolidated balance sheet of the
Borrower and its Subsidiaries for the most recently completed fiscal quarter, in
accordance with GAAP; provided that the contribution, if any, from assets
related to the AVC lease shall be excluded for purposes of calculating
Consolidated Net Tangible Assets of the Borrower, unless (a) the AVC Lease has
been terminated and the Borrower is the legal owner of the assets related
thereto or (b) the Borrower has elected in writing to include (i) Debt in
respect of the AVC Lease for purposes of calculating (x) Consolidated Debt and
(y) the amount of Debt permitted under Section 7.09(i) and (ii) Liens in respect
of the AVC Lease, if any, for purposes of calculating the amount of Liens
permitted under Section 7.01(u).

 

“Consolidated Subsidiaries” means, at any date, any Subsidiary or other entity,
the accounts of which would be consolidated with those of the Borrower in its
consolidated financial statements if such statements were prepared as of such
date.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” has the meaning specified in the definition of “Affiliate.”

 

7

--------------------------------------------------------------------------------


 

“Credit Extension” means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Credit Party” means any of the Administrative Agent, the L/C Issuers, the Swing
Line Lender and the other Lenders.

 

“Daily Floating Eurodollar Rate” means, for any day, the 30-day rate of interest
per annum appearing on Bloomberg Page BBAM1(or any successor page) as the London
interbank offered rate for deposits in Dollars at approximately 11:00 a.m.
(London time) on such day, or if such day is not a London business day, then the
immediately preceding London business day (or if not so reported, then as
determined by the Administrative Agent from another recognized source or
interbank quotation), or another rate as agreed to by the Administrative Agent
and the Borrower.

 

“Daily Floating Eurodollar Rate Loan” means a Swing Line Loan that bears
interest at a rate based upon the Daily Floating Eurodollar Rate.

 

“Debt” means, as to any Person at a particular time, without duplication, all of
the following, whether or not included as Debt or liabilities in accordance with
GAAP:

 

(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

(b)           the amount available to be drawn under all letters of credit
(including standby and commercial) (other than letter of credit obligations
relating to indebtedness included in Debt pursuant to another clause of this
definition) and, without duplication, the unreimbursed amount of all drafts
drawn thereunder;

 

(c)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business);

 

(d)           debt (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including debt arising under
conditional sales or other title retention agreements), whether or not such debt
shall have been assumed by such Person or is limited in recourse;

 

(e)           Capital Leases;

 

(f)            to the extent required to be included on the Borrower’s
consolidated balance sheet as debt or liabilities in accordance with GAAP,
Synthetic Lease Obligations; and

 

(g)           all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, the Debt of the Borrower shall include the Debt of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Borrower or any
Subsidiary of the Borrower is a general partner or a joint venturer (provided,
however, for the avoidance of doubt, as used in this sentence “joint venturer”
shall not include a limited partner in a limited partnership), unless such Debt
is expressly made non-recourse to the Borrower or Subsidiary, as applicable.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement,

 

8

--------------------------------------------------------------------------------


 

receivership, insolvency, reorganization, or similar debtor relief Laws of the
United States or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate equal to (a) the Fixed Period Eurodollar
Rate for a one-month Interest Period plus (b) 2% per annum; provided, however,
that with respect to any Loan, the Default Rate shall be an interest rate equal
to the interest rate (including any Applicable Rate) otherwise applicable to
such Loan plus 2% per annum, in each case to the fullest extent permitted by
applicable Laws.

 

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of the Loans required to be funded by it
hereunder within two Business Days following the date such Loans were required
to be funded hereunder unless such Lender notifies the Administrative Agent and
the Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent, the applicable L/C Issuer, the Swing Line Lender or
any other Lender any other amount required to be paid by it hereunder (including
in respect of its participation in L/C Obligations or Swing Line Loans) within
two Business Days following the date when due, (b) has notified the Borrower,
the Administrative Agent, the applicable L/C Issuer, the Swing Line Lender or
any other Lender in writing or has made a public statement to the effect, that
it does not intend to comply with its funding obligations hereunder, (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after request by the Administrative Agent or the Borrower, to
confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.16(b)) upon delivery of written
notice of such determination to the Borrower, the L/C Issuers, the Swing Line
Lender and each Lender.

 

“Designated Rating Agency” means S&P, Moody’s and/or Fitch.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by a
Loan Party (including the Capital Stock of any

 

9

--------------------------------------------------------------------------------


 

Subsidiary), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic” means organized under the laws of any state of the United States.

 

“Drop-Down Acquisition” means the acquisition by the Borrower or one or more of
its Subsidiaries, in a single transaction or in a series of related
transactions, of property or assets from another Person (other than the Borrower
or any of its Subsidiaries), so long as the property or assets being acquired is
engaged or used (or intended to be used), as applicable, primarily in the
midstream energy business.

 

“Eligible Assignee” has the meaning specified in Section 10.07(h).

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Substances, (c) exposure to any Hazardous Substances,
(d) the release or threatened release of any Hazardous Substances into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.

 

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.

 

“Eurodollar Rate” means the Fixed Period Eurodollar Rate or the Daily Floating
Eurodollar Rate.

 

“Eurodollar Rate Loan” means a Fixed Period Eurodollar Rate Loan or a Daily
Floating Eurodollar Rate Loan.  Each reference to Eurodollar Rate Loan when used
in connection with Committed Loans shall mean a Fixed Period Eurodollar Rate
Loan.  Each reference to Eurodollar Rate Loan when used in connection with Swing
Line Loans shall mean a Daily Floating Eurodollar Rate Loan.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes (including, for the avoidance of doubt, the Pennsylvania capital
stock and foreign franchise tax) and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the

 

10

--------------------------------------------------------------------------------


 

case of any Lender, its applicable lending office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or Revolving Commitment or otherwise under a
Loan Document pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Revolving Commitment or becomes a Lender
hereunder (other than pursuant to an assignment request by the Borrower under
Section 10.16) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 3.01(b), amounts with respect to
such Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 3.01(f), (d) any U.S. federal withholding Taxes imposed under FATCA
and (e) any interest, fines, or penalties applicable to Taxes, and any additions
to Tax, in each case that are owing by any Recipient as a result of such
Recipient’s gross negligence or willful misconduct.

 

“Existing Credit Agreement” means that certain Credit Agreement dated as of
July 2, 2012, among the Borrower, certain Subsidiaries of the Borrower, as
guarantors, the lenders from time to time party thereto and Wells Fargo, as
administrative agent.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that if such rate is not so
published for any day which is a Business Day, the average of the quotation for
such day on such transactions received by the Administrative Agent from three
Federal Funds brokers of recognized standing selected by the Administrative
Agent.

 

“Fee Letters” means, collectively, (i) the letter agreement, dated January 16,
2014 among the Borrower, Wells Fargo Securities, LLC and Wells Fargo, (ii) the
letter agreement, dated January 16, 2014 among the Borrower, PNC Capital Markets
LLC and PNC Bank and (iii) the letter agreement, dated January 16, 2014 among
the Borrower, Merrill Lynch, Pierce, Fenner & Smith Incorporated, Bank of
America, N.A., Barclays Bank PLC, J.P. Morgan Securities LLC, JPMorgan Chase
Bank, N.A., Citigroup Global Markets, Inc., The Bank of Tokyo-Mitsubishi
UFG, Ltd., SunTrust Robinson Humphrey, Inc. and SunTrust Bank.

 

“Fitch” means Fitch Ratings Inc. and any successor thereto.

 

“Fixed Period Eurodollar Rate” means:

 

(a)           with respect to any Fixed Period Eurodollar Rate Loan for the
Interest Period applicable to such Fixed Period Eurodollar Rate Loan, the rate
per annum determined by the Administrative Agent by dividing (the resulting
quotient rounded upwards, if necessary, to the nearest 1/100th of 1% per annum)
(i) the rate for deposits in Dollars for a period equal to the applicable
Interest Period which appears on Bloomberg Page BBAM1 (or any applicable
successor page) at approximately 11:00 a.m. (London time) two (2) Business Days
prior to the first day of the applicable Interest Period (rounded upward, if
necessary, to the nearest 1/100th of 1%), or, if for any reason such rate does
not appear on Bloomberg Page BBAM1(or any

 

11

--------------------------------------------------------------------------------


 

applicable successor page), then a rate as shall be determined by the
Administrative Agent to be the arithmetic average of the rate per annum at which
deposits in Dollars in minimum amounts of at least $5,000,000 would be offered
by first class banks in the London interbank market to the Administrative Agent
at approximately 11:00 a.m. (London time) two (2) Business Days prior to the
first day of the applicable Interest Period for a period equal to such Interest
Period, by (ii) a number equal to 1.00 minus the LIBOR Reserve Percentage.  The
Fixed Period Eurodollar Rate applicable to Fixed Period Eurodollar Rate Loans
may also be expressed by the following formula:

 

LIBOR Rate =

London interbank offered rate quoted by Bloomberg
or appropriate successor as shown on Bloomberg Page BBAM1

 

1.00 - LIBOR Reserve Percentage

 

(b)           with respect to any Base Rate Loan, the rate per annum determined
by the Administrative Agent by dividing (the resulting quotient rounded upwards,
if necessary, to the nearest 1/100th of 1% per annum) (i) the rate for deposits
in Dollars in minimum amounts of at least $5,000,000 for a period equal to one
month (commencing on the date of determination of such interest rate) which
appears on the Bloomberg Page BBAM1 (or any applicable successor page) at
approximately 11:00 a.m. (London time) on such date of determination, or, if
such date is not a Business Day, then the immediately preceding Business Day
(rounded upward, if necessary, to the nearest 1/100th of 1%), or, if for any
reason such rate does not appear on Bloomberg Page BBAM1 (or any applicable
successor page), then a rate as shall be determined by the Administrative Agent
to be the arithmetic average of the rate per annum at which deposits in Dollars
in minimum amounts of at least $5,000,000 would be offered by first class banks
in the London interbank market to the Administrative Agent at approximately
11:00 a.m. (London time) on such date of determination for a period equal to one
month commencing on such date of determination, by (ii) a number equal to 1.00
minus the LIBOR Reserve Percentage. The Fixed Period Eurodollar Rate applicable
to Base Rate Loans may also be expressed by the following formula:

 

LIBOR Rate =

London interbank offered rate quoted by Bloomberg
or appropriate successor as shown on Bloomberg Page BBAM1

 

1.00 - LIBOR Reserve Percentage

 

The Fixed Period Eurodollar Rate shall be adjusted with respect to any Fixed
Period Eurodollar Rate Loan that is outstanding on the effective date of any
change in the LIBOR Reserve Percentage as of such effective date.  The
Administrative Agent shall give prompt notice to the Borrower of the Fixed
Period Eurodollar Rate as determined or adjusted in accordance herewith, which
determination shall be conclusive absent manifest error.

 

“Fixed Period Eurodollar Rate Loan” means a Loan that bears interest at a rate
of interest based on the Fixed Period Eurodollar Rate.

 

“Foreign Lender” means a Lender that is not a U.S. Person.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to an L/C Issuer, such Defaulting Lender’s Pro Rata Share of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other

 

12

--------------------------------------------------------------------------------


 

Revolving Lenders or Cash Collateralized in accordance with the terms hereof and
(b) with respect to the Swing Line Lender, such Defaulting Lender’s Pro Rata
Share of the outstanding Swing Line Loans other than Swing Line Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Revolving Lenders.

 

“Fund” has the meaning specified in Section 10.07(h).

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“General Partner” means EQT Midstream Services, LLC, a Delaware limited
liability company (including any permitted successors and assigns under the
Partnership Agreement).

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Debt or other obligation payable or performable by another
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of such Person, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such Debt or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Debt or other obligation
of the payment or performance of such Debt or other obligation, (iii) to
maintain working capital, equity capital or any other financial statement
condition or liquidity or level of income or cash flow of the primary obligor so
as to enable the primary obligor to pay such Debt or other obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Debt or other obligation of the payment or performance thereof
or to protect such obligee against loss in respect thereof (in whole or in
part), or (b) any Lien on any assets of such Person securing any Debt or other
obligation of any other Person, whether or not such Debt or other obligation is
assumed by such Person.  The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith.  The
term “Guarantee” as a verb has a corresponding meaning.

 

“Guarantors” means, collectively, Equitrans, L.P., each other entity appearing
as a Guarantor on the signature pages hereto, and any direct or indirect
Material Subsidiary of the Borrower that becomes a Guarantor hereunder pursuant
to Section 6.11.

 

“Hazardous Substances” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

13

--------------------------------------------------------------------------------


 

“Increase Effective Date” has the meaning set forth in Section 2.15(b).

 

“Incremental Term Borrowing” means a Borrowing consisting of simultaneous
Incremental Term Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Lenders pursuant to
Section 2.01(b).

 

“Incremental Term Commitments” means, for any Incremental Term Lender, the
commitment of such Incremental Term Lender to make Incremental Term Loans
pursuant to Section 2.01(b), as such commitment (i) is set forth in the
applicable Incremental Term Loan Agreement delivered pursuant to Section 2.17
and (ii) may be reduced or terminated in accordance with this Agreement.

 

“Incremental Term Lender” has the meaning specified in Section 2.17(b).  For the
avoidance of doubt, any Person that (i) has no Incremental Term Loan owed to it
and (ii) whose Incremental Term Commitment was terminated prior to funding will
not be an “Incremental Term Lender”.

 

“Incremental Term Loan Agreement” means, with respect to any borrowing of
Incremental Term Loans pursuant to Section 2.17, (a) an amendment to this
Agreement substantially in the form of Exhibit F hereto, executed by the
Borrower and the applicable Incremental Term Lenders for a Series of Incremental
Term Loans, and acknowledged by the Administrative Agent, or (b) an amendment
to, or restatement, amendment and restatement or modification of, this
Agreement, executed by the Borrower, the applicable Incremental Term Lenders for
a Series of Incremental Term Loans and the Administrative Agent in accordance
with Section 10.01 hereof, in each case evidencing the applicable Incremental
Term Lender’s agreement to provide Incremental Term Loans, the Borrower’s
obligation to repay such Incremental Term Loans and provide Incremental Term
Loan Cash Collateral therefor, and effecting such other amendments hereto as are
contemplated by Section 10.01.

 

“Incremental Term Loan Cash Collateral” means, with respect to any Series of
Incremental Term Loans, each of the following instruments and securities to the
extent having maturities (for purposes of this definition, “maturities” shall
mean (i) weighted average life for asset-backed securities, mortgage-backed
securities, commercial mortgage-backed securities and collateralized mortgage
obligations, and the next reset date for auction rate securities and (ii) with
respect to mutual funds, the weighted average maturity of the investments it
owns) not greater than 180 days from the date of acquisition thereof:

 

(a)           cash;

 

(b)           investments in money market mutual funds that are registered with
the SEC and subject to Rule 2a-7 of the Investment Company Act of 1940, as
amended, and have a net asset value of 1.0, provided, that in the event due to a
Change in Law with respect to Rule 2a-7 such Rule 2a-7 ceases to require such
funds to have a net asset value of 1.0, such funds shall comply with such
alternate requirements as such Rule 2a-7 as revised may require;

 

(c)           U.S. Treasury Notes;

 

(d)           direct obligations of the United States and other obligations
whose principal and interest is fully guaranteed by the United States;

 

(e)           money market instruments (including, but not limited to,
commercial paper, banker’s acceptances, time deposits and certificates of
deposits), other than instruments issued by Affiliates of Lenders, rated A-1 by
S&P, P-1 by Moody’s or F-1 by Fitch at the time of purchase;

 

14

--------------------------------------------------------------------------------


 

(f)            obligations of corporations or other business entities (excluding
structured obligations and obligations of any Affiliates of Lenders, or any
obligations convertible into equity) rated AAA by S&P, Aaa by Moody’s or AAA by
Fitch at the time of purchase;

 

(g)           repurchase obligations that are collateralized no less than 100%
(and, to the extent commercially available, not less than 102%) of market value
(including accrued interest) by obligations of the United States government or
one of its sponsored enterprises or agencies;

 

(h)           municipal obligations issued by any state of the United States of
America or any municipality or other political subdivision of any such state
rated AAA by S&P, Aaa by Moody’s or AAA by Fitch at the time of purchase; and

 

(i)            shares in bond mutual funds that are registered under the
Investment Company Act of 1940, as amended, that invest solely in the items set
forth in (a)-(h) above and rated AAA by S&P, Aaa by Moody’s or AAA by Fitch at
the time of purchase,

 

in each case above which is held in any Incremental Term Loan Cash Collateral
Account and is subject to an Account Control Agreement and in which the
Administrative Agent has, on behalf of the applicable Class of Incremental Term
Lenders, a perfected security interest prior to all other Liens (other than
inchoate Liens permitted under Section 7.01).

 

Notwithstanding the above, at the time of purchase, no one issuer will be more
than $30,000,000 of the value of the Incremental Term Loan Cash Collateral. This
rule excludes (i) direct obligations of the United States, (ii) U.S. Treasury
Notes, (iii) obligations of United States sponsored agencies and enterprises,
(iv) money market funds, (v) repurchase agreements and (vi) securities that have
an effective maturity no longer than the next Business Day.  Obligations of
United States sponsored agencies and enterprises are limited to the greater of
$100,000,000 or 40% of the value of the Incremental Term Loan Cash Collateral at
time of purchase, per issuer. For purposes of calculating the amount of
Incremental Term Loan Cash Collateral on deposit in any Incremental Term Loan
Cash Collateral Account hereunder, Incremental Term Loan Cash Collateral of an
issuer that exceeds the $30,000,000 or the greater of $100,000,000 or 40%
thresholds set forth above shall be excluded from such calculation.

 

“Incremental Term Loan Cash Collateral Account” means any securities account or
deposit account of the Borrower established and maintained with an Intermediary
in connection with the borrowing of, and as security for, any Incremental Term
Loans.

 

“Incremental Term Loans” has the meaning specified in Section 2.17(a) and, for
the avoidance of doubt, includes each Series of Incremental Term Loans.

 

“Incremental Term Note” means a promissory note made by the Borrower in favor of
an Incremental Term Lender evidencing Incremental Term Loans made by such
Lender, substantially in the form of Exhibit B-2.

 

“Indemnified Liabilities” has the meaning set forth in Section 10.05(a).

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Indemnitees” has the meaning set forth in Section 10.05(a).

 

15

--------------------------------------------------------------------------------


 

“Information” has the meaning set forth in Section 10.08.

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan
and other than a Daily Floating Eurodollar Rate Loan, the last day of each
Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; (b) as to any Base
Rate Loan (including a Swing Line Loan), the last Business Day of each March,
June, September and December and the Maturity Date; and (c) as to any Daily
Floating Eurodollar Rate Loan, the last Business Day of each calendar month.

 

“Interest Period” means, (a) with respect to any Fixed Period Eurodollar Rate
Loan, the period commencing on the date such Fixed Period Eurodollar Rate Loan
is disbursed or converted to or continued as a Fixed Period Eurodollar Rate Loan
and ending on the date one, two, three or six months thereafter, or such other
periods as agreed to by all of the relevant Lenders, as selected by the Borrower
in its Loan Notice, or (b) with respect to any Daily Floating Eurodollar Rate
Loan, the period commencing on the date such Daily Floating Eurodollar Rate Loan
commences and ending one Business Day thereafter; provided that:

 

(i)            any Interest Period applicable to any Fixed Period Eurodollar
Rate Loan which would otherwise end on a day that is not a Business Day shall be
extended to the next succeeding Business Day unless such Business Day falls in
another calendar month, in which case such Interest Period shall end on the
immediately preceding Business Day;

 

(ii)           any Interest Period applicable to any Daily Floating Eurodollar
Rate Loan that would otherwise end on a day that is not a Business Day shall be
extended to the next succeeding Business Day;

 

(iii)          any Interest Period applicable to any Fixed Period Eurodollar
Rate Loan that begins on the last Business Day of a calendar month (or on a day
for which there is no numerically corresponding day in the calendar month at the
end of such Interest Period) shall, subject to the provisions of clause
(i) above, end on the last Business Day of the calendar month at the end of such
Interest Period; and

 

(iv)          no Interest Period shall extend beyond the Maturity Date.

 

“Intermediary” means, with respect to any Series of Incremental Term Loans, any
deposit bank or securities intermediary, as applicable, that holds Incremental
Term Loan Cash Collateral, specified as such in the applicable Incremental Term
Loan Agreement.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of the Capital Stock of another Person, (b) an Acquisition or (c) a
loan, advance or capital contribution to, guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
guarantees Debt of such other Person.

 

“Investment Grade Rating” means (a) a BBB- rating or higher from S&P, (b) a Baa3
rating or higher from Moody’s or (c) a BBB- rating or higher from Fitch.

 

“IRS” means the United States Internal Revenue Service.

 

16

--------------------------------------------------------------------------------


 

“ISP” has the meaning set forth in Section 2.03(g).

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Pro Rata Share.

 

“L/C Borrowing” means an extension of credit from the applicable L/C Issuer
resulting from a drawing under any Letter of Credit which has not been
reimbursed by the Borrower on the date when made or refinanced as a Committed
Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuance Limit” means, (a) with respect to Wells Fargo, as L/C Issuer,
EIGHTEEN MILLION SEVEN HUNDRED FIFTY THOUSAND DOLLARS ($18,750,000), (b) with
respect to PNC Bank, as L/C Issuer, EIGHTEEN MILLION SEVEN HUNDRED FIFTY
THOUSAND DOLLARS ($18,750,000), (c) with respect to Bank of America, N.A., as
L/C Issuer, EIGHTEEN MILLION SEVEN HUNDRED FIFTY THOUSAND DOLLARS ($18,750,000),
(d) with respect to Barclays Bank PLC, as L/C Issuer, EIGHTEEN MILLION SEVEN
HUNDRED FIFTY THOUSAND DOLLARS ($18,750,000), (e) with respect to JPMorgan Chase
Bank, N.A., as L/C Issuer, EIGHTEEN MILLION SEVEN HUNDRED FIFTY THOUSAND DOLLARS
($18,750,000), (f) with respect to Citibank, N.A., as L/C Issuer, EIGHTEEN
MILLION SEVEN HUNDRED FIFTY THOUSAND DOLLARS ($18,750,000), (g) with respect to
The Bank of Tokyo-Mitsubishi UFJ, Ltd., as L/C Issuer, EIGHTEEN MILLION SEVEN
HUNDRED FIFTY THOUSAND DOLLARS ($18,750,000) and (h) with respect to SunTrust
Bank, as L/C Issuer, EIGHTEEN MILLION SEVEN HUNDRED FIFTY THOUSAND DOLLARS
($18,750,000), in each case subject to the terms of Section 2.03.

 

“L/C Issuer” means each of Wells Fargo, PNC Bank, Bank of America, N.A.,
Barclays Bank PLC, JPMorgan Chase Bank, N.A., Citibank, N.A., The Bank of
Tokyo-Mitsubishi UFJ, Ltd. and SunTrust Bank in its capacity as an issuer of
Letters of Credit hereunder, and any successor issuer of Letters of Credit
hereunder.  As used herein, the term “the L/C Issuer” shall mean “each L/C
Issuer” or “the applicable L/C Issuer,” or, collectively, “the L/C Issuers”, as
the context may require.

 

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts (including all L/C Borrowings).  For purposes of computing
the amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.07.  For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed
to be “outstanding” in the amount so remaining available to be drawn.

 

“Lenders” means the Revolving Lenders and the Incremental Term Lenders, if any,
and as the context requires, the Swing Line Lender.

 

17

--------------------------------------------------------------------------------


 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Letter of Credit” means any standby letter of credit issued on or after the
Closing Date hereunder.

 

“Letter of Credit Application” means an application, an application and
agreement, or other similar document in the nature of an application required by
the L/C Issuer, for the issuance or amendment of a Letter of Credit, in the form
from time to time in use by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Stated Maturity Date (or, if such day is not a Business Day, the next preceding
Business Day).

 

“Letter of Credit Sublimit” means an amount equal to $150,000,000, as such
amount may be reduced pursuant to Section 2.06.  The Letter of Credit Sublimit
is part of, and not in addition to, the Aggregate Revolving Commitments.

 

“LIBOR Reserve Percentage” means, for any day, the percentage (expressed as a
decimal and rounded upwards, if necessary, to the next higher 1/100th of 1%)
which is in effect for such day as prescribed by the FRB (or any successor) for
determining the maximum reserve requirement (including, without limitation, any
basic, supplemental or emergency reserves) in respect of eurocurrency
liabilities or any similar category of liabilities for a member bank of the
Federal Reserve System in New York City.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, and any financing lease having substantially the same economic effect
as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan, a Swing Line Loan or an Incremental Term Loan.

 

“Loan Documents” means this Agreement, each Note, and the Fee Letters.

 

“Loan Notice” means a notice of (a) a Borrowing of Committed Loans or
Incremental Term Loans, (b) a conversion of Committed Loans or Incremental Term
Loans from one Type to the other or (c) a continuation of Fixed Period
Eurodollar Rate Loans, pursuant to Section 2.02(a), which shall be substantially
in the form of Exhibit A-1.

 

“Loan Parties” means, collectively, the Borrower and the Guarantors.

 

“Master Agreement” has the meaning set forth in the definition of Swap Contract.

 

“Material Adverse Effect” means (a) a material adverse change in the operations,
business or financial condition of the Borrower and its Consolidated
Subsidiaries, taken as a whole, (b) a material impairment of the ability of any
Loan Party to perform its obligations under any Loan Document to which it is a
party or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it
is a party.

 

18

--------------------------------------------------------------------------------


 

“Material Debt” means Debt (other than the Loans) of the Borrower and one or
more Subsidiaries, arising in one or more related or unrelated transactions, in
an aggregate principal or face amount exceeding $15,000,000.

 

“Material Disposition” means the Disposition by any Person, in a single
transaction or in a series of related transactions, of either (a) property or
assets constituting a business unit or division of such Person to another Person
or (b) a majority or greater of the securities having ordinary voting power for
the election of directors, managing general partners or the equivalent of a
Subsidiary of such Person to another Person, in each case whether or not
involving a merger or consolidation with such other Person.

 

“Material Plan” means, at any time, a Plan or Plans having aggregate Unfunded
Liabilities in excess of $15,000,000.

 

“Material Subsidiary” means any Domestic Subsidiary of Borrower for which
(i) its assets and the assets of its consolidated Subsidiaries comprise more
than 5% of the assets of the Borrower and its consolidated Subsidiaries, or
(ii) its revenue and the revenue of its consolidated Subsidiaries comprise more
than 5% of the revenue of the Borrower and its consolidated Subsidiaries, in
each case determined on a consolidated basis in accordance with GAAP as of the
end of the most recent fiscal year.

 

“Maturity Date” means the earlier of (a) the Stated Maturity Date and (b) the
effective date of any other termination, cancellation, or acceleration of all
Commitments under this Agreement.

 

“Minimum Collateral Amount” means, at any time, an amount equal to 102% of the
Fronting Exposure applicable to any Defaulting Lender with respect to Letters of
Credit issued and outstanding at such time.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means, at any time, an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions, or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five year period.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any member of the ERISA Group) at least two
of whom are not under common control, as such a plan is described in
Section 4064 of ERISA.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of each Lender or all
affected Lenders in accordance with the terms of Section 10.01 and (b) has been
approved by the Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Note” means a Revolving Note, Swing Line Note or an Incremental Term Note.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the

 

19

--------------------------------------------------------------------------------


 

commencement by or against any the Borrower or any Affiliate of the Borrower of
any proceeding under any Debtor Relief Laws naming such Person as the debtor in
such proceeding, regardless of whether such interest and fees are allowed claims
in such proceeding.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient (or an agent
or affiliate thereof) and the jurisdiction imposing such Tax (other than
connections arising from such Recipient having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan or
Loan Document).

 

“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document except (i) any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 10.16) and (ii) any interest, fines, or penalties applicable to Taxes,
and any additions to Tax, in each case that are owing by any Recipient as a
result of such Recipient’s gross negligence or willful misconduct.

 

“Outstanding Amount” means (i) with respect to Committed Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of such Committed Loans occurring on
such date; (ii) with respect to Swing Line Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of such Swing Line Loans occurring on such date; and
(iii) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements of
outstanding unpaid drawings under any Letters of Credit or any reductions in the
maximum amount available for drawing under Letters of Credit taking effect on
such date.

 

“Participant” has the meaning specified in Section 10.07(d).

 

“Participant Register” has the meaning specified in Section 10.07(d).

 

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of EQT Midstream Partners, LP dated as of July 2, 2012 among
the General Partner and EQT Midstream Investments, LLC, a Delaware limited
liability company, as modified from time to time in a manner not prohibited by
this Agreement.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

“Pension Act” means the Pension Protection Act of 2006.

 

20

--------------------------------------------------------------------------------


 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any member of the ERISA Group and is either covered by Title
IV of ERISA or is subject to the minimum funding standards under Section 412 of
the Code.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue code and
either (i) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (ii) has at any time within
the preceding five years been maintained, or contributed to, by any Person which
was at such time a member of the ERISA Group for employees of any Person which
was at such time a member of the ERISA Group.

 

“Platform” has the meaning set forth in Section 6.01.

 

“PNC Bank” means PNC Bank, National Association and its successors.

 

“Pro Rata Share” means, with respect to (a) each Revolving Lender at any time, a
fraction (expressed as a percentage, carried out to the ninth decimal place),
the numerator of which is the amount of the Revolving Commitment of such
Revolving Lender at such time and the denominator of which is the amount of the
Aggregate Revolving Commitments at such time; provided that, if the commitment
of each Revolving Lender to make Revolving Loans has been terminated pursuant to
Section 8.02, then the Pro Rata Share of each Revolving Lender shall be
determined based on the Pro Rata Share of such Lender immediately prior to such
termination and after giving effect to any subsequent assignments made pursuant
to the terms hereof and (b) each Incremental Term Lender under a given Class at
any time, a fraction (expressed as a percentage, carried out to the ninth
decimal place), the numerator of which is the aggregate outstanding principal
amount of the Incremental Term Loans of such Incremental Term Lender with
respect to such Class at such time (or, if the full amount of Incremental Term
Loans under the applicable Incremental Term Commitment shall not yet have been
made, the aggregate amount of the Incremental Term Commitments of such
Incremental Term Lender with respect to such Class at such time) and the
denominator of which is the aggregate outstanding principal amount of the
Incremental Term Loans with respect to such Class at such time (or, the full
amount of Incremental Term Loans under the applicable Incremental Term
Commitment shall not yet have been made, the amount of the Aggregate Incremental
Term Commitments with respect to such Class at such time).  When a Defaulting
Lender shall exist, “Pro Rata Share” shall be calculated without including any
Defaulting Lender’s Revolving Commitment or Incremental Term Loans (or
Incremental Term Commitments, as applicable).  The initial Pro Rata Shares of
each Revolving Lender are set forth opposite the name of such Revolving Lender
on Schedule 2.01(a) or, if such Revolving Lender becomes a Revolving Lender
pursuant to Section 2.15, then in the applicable amendment to this Agreement
giving effect to the applicable Increase Effective Date, or in the Assignment
and Assumption pursuant to which such Revolving Lender becomes a party hereto,
as applicable.  The initial Pro Rata Shares of each Incremental Term Lender will
be set forth in the applicable Incremental Term Loan Agreement or in the
Assignment and Assumption pursuant to which such Incremental Term Lender becomes
a party hereto, as applicable.

 

21

--------------------------------------------------------------------------------


 

“Public Debt Ratings” has the meaning set forth in the definition of “Applicable
Rate.”

 

“Qualified Acquisition” means an Acquisition by any Loan Party, the aggregate
purchase price for which, when combined with the aggregate purchase price for
all other Acquisitions by any Loan Party in any rolling 12-month period, is
greater than or equal to $25,000,000.

 

“Qualified Project” means the construction or expansion of any capital project
of the Borrower or any of its Subsidiaries, the aggregate capital cost of which
exceeds $10,000,000.

 

“Qualified Project EBITDA Adjustments” shall mean, with respect to each
Qualified Project:

 

(a)           prior to the Commercial Operation Date of a Qualified Project (but
including the fiscal quarter in which such Commercial Operation Date occurs), a
percentage (based on the then-current completion percentage of such Qualified
Project) of an amount to be approved by the Administrative Agent as the
projected Consolidated EBITDA of the Borrower and its Subsidiaries attributable
to such Qualified Project for the first 12-month period following the scheduled
Commercial Operation Date of such Qualified Project (such amount to be
determined based on customer commitments and related contracts in connection
with such Qualified Project, the creditworthiness of the other parties to such
contracts, and projected revenues from such contracts, capital costs and
expenses, scheduled Commercial Operation Date and other reasonable factors
deemed appropriate by the Administrative Agent), which may, at the Borrower’s
option, be added to actual Consolidated EBITDA for the Borrower and its
Subsidiaries for the fiscal quarter in which construction of such Qualified
Project commences and for each fiscal quarter thereafter until the Commercial
Operation Date of such Qualified Project (including the fiscal quarter in which
such Commercial Operation Date occurs, but net of any actual Consolidated EBITDA
of the Borrower and its Subsidiaries attributable to such Qualified Project
following such Commercial Operation Date); provided that if the actual
Commercial Operation Date does not occur by the scheduled Commercial Operation
Date, then the foregoing amount shall be reduced, for quarters ending after the
scheduled Commercial Operation Date to (but excluding) the first full quarter
after its actual Commercial Operation Date, by the following percentage amounts
depending on the period of delay (based on the period of actual delay or
then-estimated delay, whichever is longer): (i) 90 days or less, 0%, (ii) longer
than 90 days, but not more than 180 days, 25%, (iii) longer than 180 days but
not more than 270 days, 50%, and (iv) longer than 270 days, 100%; and

 

(b)           thereafter, actual Consolidated EBITDA of the Borrower and its
Subsidiaries attributable to such Qualified Project for each full fiscal quarter
after the Commercial Operation Date, plus the amount approved by Administrative
Agent pursuant to Part (a) above as the projected Consolidated EBITDA of
Borrower and its Subsidiaries attributable to such Qualified Project for the
fiscal quarters constituting the balance of the full four fiscal quarter period
following such Commercial Operation Date; provided, in the event the actual
Consolidated EBITDA of the Borrower and its Subsidiaries attributable to such
Qualified Project for any full fiscal quarter after the Commercial Operation
Date shall materially differ from the projected Consolidated EBITDA approved by
Administrative Agent pursuant to Part (a) above for such fiscal quarter, the
projected Consolidated EBITDA of Borrower and its Subsidiaries attributable to
such Qualified Project for any remaining fiscal quarters included in the
foregoing calculation shall be redetermined in the same manner as set forth in
Part (a) above, such amount to be approved by the Administrative Agent, which
may, at the Borrower’s option, be added to actual Consolidated EBITDA for the
Borrower and its Subsidiaries for such fiscal quarters.

 

Notwithstanding the foregoing:

 

22

--------------------------------------------------------------------------------


 

(A)          no such additions shall be allowed with respect to any Qualified
Project unless:

 

(1)           not later than 30 days prior to the delivery of any certificate
required by the terms and provisions of Section 6.01(c) to the extent Qualified
Project EBITDA Adjustments will be made to Consolidated EBITDA in determining
compliance with Section 7.02, the Borrower shall have delivered to the
Administrative Agent written pro forma projections of Consolidated EBITDA of the
Borrower and its Subsidiaries attributable to such Qualified Project; and

 

(2)           prior to the date such certificate is required to be delivered,
the Administrative Agent shall have approved (such approval not to be
unreasonably withheld) such projections and shall have received such other
information and documentation as the Administrative Agent may reasonably
request, all in form and substance satisfactory to the Administrative Agent, and

 

(B)          the aggregate amount of all Qualified Project EBITDA Adjustments
during any period shall be limited to 20% of the total actual Consolidated
EBITDA of the Borrower and its Subsidiaries for such period (which total actual
Consolidated EBITDA shall be determined without including any Qualified Project
EBITDA Adjustments), and

 

(C)          Projects related to the AVC Lease shall not constitute “Qualified
Projects”, unless (i) the AVC Lease has been terminated and the Borrower is the
legal owner of the assets related thereto or (ii) the Borrower has elected to
include (x) Debt in respect of the AVC Lease for purposes of calculating
(1) Consolidated Debt and (2) the amount of Debt permitted under
Section 7.09(i) and (y) Liens in respect of the AVC Lease, if any, for purposes
of calculating the amount of Liens permitted under Section 7.01(u).

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any L/C
Issuer, as applicable.

 

“Register” has the meaning set forth in Section 10.07(c).

 

“Reimbursement Date” has the meaning set forth in Section 2.03(c)(i).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

“Reportable Compliance Event” shall mean that the Borrower, any of its
Subsidiaries, or any Senior Officer or director of the Borrower or any of its
Subsidiaries becomes a Sanctioned Person, or is charged by indictment, criminal
complaint or similar charging instrument, arraigned, or custodially detained in
connection with any Anti-Terrorism Law or any predicate crime to any
Anti-Terrorism Law, or has knowledge of facts or circumstances to the effect
that it is reasonably likely that any aspect of its operations is in actual or
probable violation of any Anti-Terrorism Law.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans or Incremental Term Loans, a Loan Notice,
(b) with respect to an L/C

 

23

--------------------------------------------------------------------------------


 

Credit Extension, a Letter of Credit Application, and (c) with respect to a
Swing Line Loan, a Swing Line Loan Notice.

 

“Required Collateral Amount” has the meaning specified in Section 6.10(b).

 

“Required Incremental Term Lenders” means, as of any date of
determination, Incremental Term Lenders having greater than 50% of the aggregate
outstanding principal amount of the applicable Series of Incremental Term Loans
at such time (or, if the full amount of the applicable Series of Incremental
Term Loans shall not yet have been made, the aggregate amount of the applicable
Series of the Incremental Term Commitments); provided that the Incremental Term
Loans (or Incremental Term Commitments, as applicable) of any Defaulting Lender
shall be excluded for purposes of making a determination of Required Incremental
Term Lenders.

 

“Required Lenders” means, as of any date of determination, Lenders having
greater than 50% of the sum of (i) the Aggregate Revolving Commitments or, if
the commitment of each Lender to make Loans and the obligation of the L/C Issuer
to make L/C Credit Extensions have been terminated pursuant to Section 8.02,
Lenders holding in the aggregate greater than 50% of the Total Revolving
Outstandings (with the aggregate amount of each Revolving Lender’s risk
participation and funded participation in L/C Obligations and Swing Line Loans
being deemed “held” by such Revolving Lender for purposes of this definition)
plus (ii) the aggregate outstanding principal amount of any Incremental Term
Loans at such time (or, if the full amount of any Series of Incremental Term
Loans shall not yet have been made, the Aggregate Incremental Term Commitments
of each such Series); provided that the Revolving Commitment of, and the portion
of the Total Revolving Outstandings held or deemed held by any Defaulting
Lender, and the Incremental Term Loans or Incremental Term Commitment, of any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.

 

“Required Revolving Lenders” means, as of any date of determination, Revolving
Lenders having greater than 50% of the Aggregate Revolving Commitments or, if
the commitment of each Revolving Lender to make Loans and the obligation of the
L/C Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 8.02, Revolving Lenders holding in the aggregate greater than 50% of the
Total Revolving Outstandings (with the aggregate amount of each Revolving
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Revolving Lender for purposes of
this definition); provided that the Revolving Commitment of, and the portion of
the Total Revolving Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Lenders.

 

“Responsible Officer” means, with respect to any Person, the chief executive
officer, president, executive vice president, senior vice president, chief
financial officer, principal accounting officer, treasurer or assistant
treasurer of such Person.  Any document delivered hereunder that is signed by a
Responsible Officer of the General Partner, on behalf of the Borrower, shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of the Borrower and such Responsible
Officer shall be conclusively presumed to have acted on behalf of the Borrower.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to Capital Stock of a Loan Party or
any Subsidiary, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
Capital Stock or on account of any return of capital to a Loan Party’s
stockholders, partners or members (or the equivalent Person thereof), or any
setting apart of funds or assets for any of the foregoing.

 

24

--------------------------------------------------------------------------------


 

“Revolving Commitment” means,  (i) with respect to each Lender listed on
Schedule 2.01(a), the amount set forth opposite such Lender’s name on such
Schedule, (ii) with respect to any financial institution which becomes a Lender
pursuant to Section 2.15, the amount of the Revolving Commitment extended by it
as of the applicable Increase Effective Date and (iii) with respect to any
assignee which becomes a Lender pursuant to Section 10.07(b), the amount of the
transferor Lender’s Revolving Commitment assigned to it pursuant to
Section 10.07 (b), in each case as such amount may be adjusted from time to time
pursuant to this Agreement; provided that, if the context so requires, the term
“Revolving Commitment” means the obligation of a Lender to extend credit up to
such amount to the Borrower hereunder.

 

“Revolving Lenders” means those Lenders with a Revolving Commitment, or if the
Revolving Commitments have been terminated pursuant to Section 8.02, Lenders
holding the outstanding Revolving Loans.

 

“Revolving Loan” means an extension of credit by a Lender to the Borrower under
Article II in the form of a Committed Loan or a Swing Line Loan.

 

“Revolving Note” means a promissory note made by the Borrower in favor of a
Revolving Lender evidencing Committed Loans made by such Lender, substantially
in the form of Exhibit B-1.

 

“S&P” means Standard & Poor’s Financial Services, LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.

 

“Sanctioned Country” shall mean a country subject to a sanctions program
maintained under any Anti-Terrorism Law.

 

“Sanctioned Person” shall mean any individual person, group, regime, entity or
thing listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

“Senior Officer” means the chief executive officer, president, executive vice
president, senior vice president, chief financial officer or treasurer of the
Borrower.

 

“Series” means any series of Incremental Term Loans designated in and made
pursuant to any applicable Incremental Term Loan Agreement.

 

“Solvent” means, with respect to any Person as of a particular date, that on
such date (a) such Person is able to pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the normal course
of business, (b) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay as such
debts and liabilities mature in their ordinary course, (c) such Person is not
engaged in a business or a transaction, and is not about to engage in a business
or a transaction, for which such Person’s assets would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged or is to engage, (d) the fair value of
the assets of such Person is greater than the total amount of liabilities,
including, without limitation, contingent liabilities, of such Person and
(e) the present fair

 

25

--------------------------------------------------------------------------------


 

saleable value of the assets of such Person is not less than the amount that
will be required to pay the probable liability of such Person on its debts as
they become absolute and matured.  In computing the amount of contingent
liabilities at any time, it is intended that such liabilities will be computed
as the amount which, in light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

 

“Stated Maturity Date” means February 18, 2019.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, futures contracts traded on or
subject to the rules of a designated contract market, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, any North American Energy Standard Board Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon the
average of at least two mid-market or other readily available commercially
reasonable quotations provided by any leading dealer in such Swap Contracts (one
of which may be a Lender or an Affiliate of a Lender).

 

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Lender” means Wells Fargo in its capacity as provider of Swing Line
Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

26

--------------------------------------------------------------------------------


 

“Swing Line Loan Notice” means a notice of (a) a Borrowing of Swing Line Loans,
or (b) a conversion of Swing Line Loans from one Type to the other, pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit A-2.

 

“Swing Line Note” means a promissory note made by the Borrower in favor of the
Swing Line Lender evidencing Swing Line Loans made by the Swing Line Lender,
substantially in the form of Exhibit B-3.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $75,000,000 and
(b) the Aggregate Revolving Commitments.  The Swing Line Sublimit is part of,
and not in addition to, the Aggregate Revolving Commitments.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.

 

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Committed Loans, Swing Line Loans and all L/C Obligations.

 

“Type” means, (a) with respect to a Committed Loan or Incremental Term Loan, its
character as a Base Rate Loan or a Fixed Period Eurodollar Rate Loan, and
(b) with respect to a Swing Line Loan, its character as a Base Rate Loan or a
Daily Floating Eurodollar Rate Loan.

 

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (i) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (ii) the fair market value
of all Plan assets allocable to such liabilities under Title IV of ERISA
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.01(f).

 

“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled (without regard to the occurrence of any
contingency) to vote in the election of the Board of Directors (or similar
governing body) of such Person.

 

“Wells Fargo” means Wells Fargo Bank, National Association, and its successors.

 

27

--------------------------------------------------------------------------------


 

“Withholding Agent” means any Loan Party and the Administrative Agent.

 

1.02.                     Other Interpretive Provisions.  With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:

 

(a)                                 The meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms.

 

(b)                                 (i)                                     The
words “herein,” “hereto,” “hereof” and “hereunder” and words of similar import
when used in any Loan Document shall refer to such Loan Document as a whole and
not to any particular provision thereof.

 

(i)                                     Article, Section, Exhibit and Schedule
references are to the Loan Document in which such reference appears.

 

(ii)                                  The term “including” is by way of example
and not limitation.

 

(iii)                               The term “documents” includes any and all
instruments, documents, agreements, certificates, notices, reports, financial
statements and other writings, however evidenced, whether in physical or
electronic form.

 

(iv)                              The word “will” shall be construed to have the
same meaning and effect as the word “shall.”

 

(v)                                 Unless the context requires otherwise, any
reference herein to any Person shall be construed to include such Person’s
successors and assigns.

 

(vi)                              The words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

(c)                                  In the computation of periods of time from
a specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding”; and the
word “through” means “to and including.”

 

(d)                                 Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

1.03.                     Accounting Terms.

 

(a)                                 All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time.

 

(b)                                 If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so

 

28

--------------------------------------------------------------------------------


 

amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP. 
Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, for purposes of calculations made pursuant to the terms of this
Agreement or any other Loan Document, GAAP will be deemed to treat leases that
would have been classified as operating leases in accordance with generally
accepted accounting principles in the United States as in effect on December 31,
2012 in a manner consistent with the treatment of such leases under generally
accepted accounting principles in the United States as in effect on December 31,
2012, notwithstanding any modifications or interpretive changes thereto that may
occur thereafter.

 

(c)                                  Calculations.  Notwithstanding anything in
this Agreement to the contrary:

 

(i)                                     For purposes of calculating compliance
with the financial covenant set forth in Section 7.02, with respect to all
Acquisitions and Material Dispositions subsequent to the Closing Date,
Consolidated EBITDA, Consolidated Interest Charges and Consolidated Debt with
respect to such newly acquired assets shall be calculated on a pro forma basis
as if such Acquisition or Material Disposition had occurred at the beginning of
the applicable twelve month period of determination.

 

(ii)                                  Upon the Borrower obtaining either (A) a
BBB- rating or higher from S&P or (B) a Baa3 rating or higher from Moody’s, for
purposes of calculating compliance with the financial covenant set forth in
Section 7.02, Consolidated EBITDA may include, at Borrower’s option, any
Qualified Project EBITDA Adjustments as provided in the definition thereof.

 

1.04.                     Rounding.  Any financial ratios required to be
maintained by the Borrower pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

1.05.                     References to Agreements and Laws.  Unless otherwise
expressly provided herein, (a) references to Organization Documents, agreements
(including the Loan Documents) and other contractual instruments shall be deemed
to include all subsequent amendments, restatements, extensions, supplements and
other modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

 

1.06.                     Times of Day.  Unless otherwise specified, all
references herein to times of day shall be references to Eastern time (daylight
or standard, as applicable).

 

1.07.                     Letter of Credit Amounts.  Unless otherwise specified,
all references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit or the
Letter of Credit Application therefor, whether or not such maximum face amount
is in effect at such time.

 

29

--------------------------------------------------------------------------------


 

ARTICLE II

 

THE COMMITMENTS AND BORROWINGS

 

2.01.                     The Loans.

 

(a)                                 Committed Loans. Subject to the terms and
conditions set forth herein, each Revolving Lender severally agrees to make
loans (each such loan, a “Committed Loan”) to the Borrower from time to time, on
any Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Revolving Lender’s Revolving
Commitment; provided, however, that after giving effect to any Borrowing,
(i) the Total Revolving Outstandings shall not exceed the Aggregate Revolving
Commitments, and (ii) the aggregate Outstanding Amount of the Committed Loans of
any Revolving Lender, plus such Revolving Lender’s Pro Rata Share of the
Outstanding Amount of all L/C Obligations, plus such Revolving Lender’s Pro Rata
Share of the Outstanding Amount of all Swing Line Loans shall not exceed such
Revolving Lender’s Revolving Commitment.  Within the limits of each Revolving
Lender’s Revolving Commitment, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.01(a), prepay under
Section 2.05, and reborrow under this Section 2.01(a).  Committed Loans may be
Base Rate Loans or Eurodollar Rate Loans, as further provided herein.

 

(b)                                 Incremental Term Loans.  Subject to
Section 2.17, the other terms and conditions set forth herein and the relevant
Incremental Term Loan Agreement, each Incremental Term Lender severally agrees
to make an Incremental Term Loan to the Borrower, at any time and from time to
time during the period from the effective date of the applicable Incremental
Term Loan Agreement to sixty (60) days following such date, which Incremental
Term Loans: (i) may only be incurred on the date or dates set forth in the
relevant Incremental Term Loan Agreement; (ii) may be made in the form of a new
Series of Incremental Term Loans or additional Incremental Term Loans under an
existing Series of Incremental Term Loans, in each case to the extent provided
for in the relevant Incremental Term Loan Agreement; and (iii) shall be made by
each such Incremental Term Lender in an aggregate principal amount which does
not exceed the Incremental Term Commitment of such Incremental Term Lender (as
set forth in the relevant Incremental Term Loan Agreement); provided, however,
that the Borrower may not request more than two (2) draws with respect to each
Series of Incremental Term Loans, one of which must be on the effective date of
the applicable Incremental Term Loan Agreement.  Once repaid or
prepaid, Incremental Term Loans may not be reborrowed; provided that this
Section 2.01(b) shall not limit the Borrower’s right to request additional
Incremental Term Loans pursuant to Section 2.17 hereof.

 

2.02.                     Borrowings, Conversions and Continuations of Loans.

 

(a)                                 Each Borrowing, each conversion of Loans
from one Type to the other, and each continuation of Eurodollar Rate Loans shall
be made upon the Borrower’s delivery to the Administrative Agent of an
irrevocable written Loan Notice, appropriately completed and signed by a
Responsible Officer of the General Partner, on behalf of the Borrower, which may
be delivered via facsimile.  Each such notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate
Loans, and (ii) on the requested date of any Borrowing of Base Rate Loans.  Each
Borrowing of, conversion or continuation of (i) Committed Loans shall be in a
principal amount of $2,000,000 or a whole multiple of $500,000 in excess thereof
and (ii) Incremental

 

30

--------------------------------------------------------------------------------


 

Term Loans shall be in a principal amount of $2,000,000 or a whole multiple of
$500,000 (or as may otherwise be provided in the applicable Incremental Term
Loan Agreement).  Each Loan Notice shall specify (i) whether the Borrower is
requesting a Borrowing, a conversion of Loans from one Type to the other, or a
continuation of Eurodollar Rate Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Loans to be borrowed, converted or continued,
(iv) the Type of Loans to be borrowed or to which existing Loans are to be
converted, (v) if applicable, the duration of the Interest Period with respect
thereto and (vi) whether such Borrowing will consist of Committed Loans or
Incremental Term Loans, and if such Borrowing will consist of Incremental Term
Loans, the applicable Series of Incremental Term Loans.  If the Borrower fails
to specify a Type of Loan in a Loan Notice or if the Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable Loans
shall be made as, or converted to, Base Rate Loans.  Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans.  If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurodollar Rate Loans in any such Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month.

 

(b)                                 Following receipt of a Loan Notice, (i) in
the case of Committed Loans, the Administrative Agent shall promptly notify,
each Revolving Lender of the amount of its Pro Rata Share of the applicable
Committed Loans and (ii) in the case of Incremental Term Loans, each Incremental
Term Lender of the amount of its Pro Rata Share of the applicable Series of
Incremental Term Loans, and if no timely notice of a conversion or continuation
is provided by the Borrower, the Administrative Agent shall notify each
applicable Lender of the details of any automatic conversion to Base Rate Loans
described in the preceding subSection.  Each Lender shall make the amount of the
applicable Committed Loan or Incremental Term Loan, as the case may be,
available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Loan Notice.  Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Credit Extension, Section 4.01), the Administrative Agent shall make all funds
so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Wells Fargo with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Borrower; provided, however, that
if, on the date the Loan Notice with respect a Committed Borrowing is given by
the Borrower, there are L/C Borrowings outstanding, then the proceeds of such
Committed Borrowing shall be applied, first, to the payment in full of any such
L/C Borrowings and second, to the Borrower as provided above.

 

(c)                                  Except as otherwise provided herein, a
Eurodollar Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurodollar Rate Loan.  During the existence of a
Default, no Loans may be requested as, converted to or continued as Eurodollar
Rate Loans without the consent of the Required Lenders.

 

(d)                                 The Administrative Agent shall promptly
notify the Borrower and the Lenders of the interest rate applicable to any
Interest Period for Fixed Period Eurodollar Rate Loans upon determination of
such interest rate.  The determination of the Fixed Period Eurodollar Rate by
the Administrative Agent shall be conclusive in the absence of manifest error. 
At any time that Base Rate Loans are outstanding, the Administrative Agent shall
notify the Borrower and the Lenders of any change in Wells Fargo’s prime rate
used in determining the Base Rate promptly following the public announcement of
such change.

 

31

--------------------------------------------------------------------------------


 

(e)                                  After giving effect to all Borrowings, all
conversions of Loans from one Type to the other, and all continuations of Loans
as the same Type, there shall not be more than ten Interest Periods in effect
with respect to Loans.

 

2.03.                     Letters of Credit.

 

(a)                                 The Letter of Credit Commitment.

 

(i)                                     Subject to the terms and conditions set
forth herein, (A) the L/C Issuer agrees, in reliance upon the agreements of the
other Revolving Lenders set forth in this Section 2.03, from time to time on any
Business Day during the period from the Closing Date until the Letter of Credit
Expiration Date, to issue Letters of Credit for the account of the Borrower, and
to amend or extend Letters of Credit previously issued by it, in accordance with
subSection (b) below; and (B) the Revolving Lenders severally agree to
participate in Letters of Credit issued for the account of the Borrower;
provided that no L/C Issuer shall be obligated to make any L/C Credit Extension
that would result in the Outstanding Amount of the L/C Obligations with respect
to Letters of Credit issued by such L/C Issuer to exceed such L/C Issuer’s L/C
Issuance Limit; and provided further that no L/C Issuer shall be obligated to
make any L/C Credit Extension with respect to any Letter of Credit, and no
Revolving Lender shall be obligated to participate in any Letter of Credit if as
of the date of such L/C Credit Extension, (x) the Total Revolving Outstandings
would exceed the Aggregate Revolving Commitments, (y) the aggregate Outstanding
Amount of the Committed Loans of any Revolving Lender, plus such Revolving
Lender’s Pro Rata Share of the Outstanding Amount of all L/C Obligations, plus
such Revolving Lender’s Pro Rata Share of the Outstanding Amount of all Swing
Line Loans would exceed such Revolving Lender’s Revolving Commitment, or (z) the
Outstanding Amount of the L/C Obligations would exceed the Letter of Credit
Sublimit.  In addition, at the request of the Borrower, an L/C Issuer may, in
its sole discretion, agree to issue, amend, renew or extend Letters of Credit in
excess of its L/C Issuance Limit, provided, however, after giving effect to any
such issuance, amendment, renewal or extension, (x) the Outstanding Amount of
the L/C Obligations shall not exceed the Letter of Credit Sublimit and (y) the
Total Revolving Outstandings shall not exceed the Aggregate Revolving
Commitments. Within the foregoing limits, and subject to the terms and
conditions hereof, the Borrower’s ability to obtain Letters of Credit shall be
fully revolving, and accordingly the Borrower may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed.

 

(ii)                                  The L/C Issuer shall be under no
obligation to issue any Letter of Credit and, in the case of clauses (B) and
(C) below shall not issue any Letter of Credit, if:

 

(A)                               any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the L/C Issuer from issuing such Letter of Credit, or any Law
applicable to the L/C Issuer or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over the L/C
Issuer shall prohibit, or request that the L/C Issuer refrain from, the issuance
of Letters of Credit generally or such Letter of Credit in particular or shall
impose upon the L/C Issuer with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the L/C Issuer is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon the L/C Issuer any

 

32

--------------------------------------------------------------------------------


 

unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;

 

(B)                               subject to Section 2.03(b)(iii), the expiry
date of such requested Letter of Credit would occur more than twelve months
after the date of issuance or last renewal, unless the Required Revolving
Lenders have approved such expiry date;

 

(C)                               the expiry date of such requested Letter of
Credit would occur after the Letter of Credit Expiration Date, unless all the
Revolving Lenders have approved such expiry date;

 

(D)                               the issuance of such Letter of Credit would
violate one or more policies of the L/C Issuer; or

 

(E)                                such Letter of Credit is (1) in an initial
amount less than $100,000, (2) is to be denominated in a currency other than
Dollars, or (3) is to be issued for a purpose other than to support surety bonds
(including appeal bonds), worker’s compensation requirements and other general
corporate purposes.

 

(iii)                               The L/C Issuer shall not amend any Letter of
Credit if the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under any of Sections 2.03(a)(ii)(B),
(C) or (E)(2) or (3).

 

(iv)                              The L/C Issuer shall be under no obligation to
amend any Letter of Credit if the beneficiary of such Letter of Credit does not
accept the proposed amendment to such Letter of Credit.

 

(b)                                 Procedures for Issuance and Amendment of
Letters of Credit; Auto-Renewal Letters of Credit.

 

(i)                                     Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Borrower delivered to the
applicable L/C Issuer (with a copy to the Administrative Agent) in the form of a
Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of the General Partner, on behalf of the Borrower.  Such
Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the L/C Issuer may agree in a particular instance in
its sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be.  In the case of a request for an initial issuance of a
Letter of Credit, such Letter of Credit Application shall specify in form and
detail satisfactory to the L/C Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the L/C Issuer may require.  In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer (A) the Letter
of Credit to be amended; (B) the proposed date of amendment thereof (which shall

 

33

--------------------------------------------------------------------------------


 

be a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the L/C Issuer may require.

 

(ii)                                  Promptly after receipt of any Letter of
Credit Application, the L/C Issuer will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has received a copy
of such Letter of Credit Application from the Borrower and, if not, the Borrower
will provide the Administrative Agent with a copy thereof upon the
Administrative Agent’s request therefor.  Unless the L/C Issuer has received
written notice from any Lender, the Administrative Agent or the Borrower, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not be satisfied, then, upon receipt by the L/C
Issuer of confirmation from the Administrative Agent that the requested issuance
or amendment is permitted in accordance with the terms hereof, subject to the
terms and conditions hereof, the L/C Issuer shall, on the requested date, issue
a Letter of Credit for the account of the Borrower or enter into the applicable
amendment, as the case may be, in each case in accordance with the L/C Issuer’s
usual and customary business practices.  Immediately upon the issuance of each
Letter of Credit, each Revolving Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Revolving Lender’s Pro Rata Share times the amount of such Letter of Credit.

 

(iii)                               If the Borrower so requests in any
applicable Letter of Credit Application, the L/C Issuer may, in its sole and
absolute discretion, agree to issue a Letter of Credit that has automatic
extension provisions (each, an “Auto-Extension Letter of Credit”); provided that
any such Auto-Extension Letter of Credit must permit the L/C Issuer to prevent
any such extension at least once in each twelve-month period (commencing with
the date of issuance of such Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a day (the “Non-Extension Notice Date”) in
each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued.  Unless otherwise directed by the L/C Issuer, the Borrower
shall not be required to make a specific request to the L/C Issuer for any such
extension.  Once an Auto-Extension Letter of Credit has been issued, the
Revolving Lenders shall be deemed to have authorized (but may not require) the
L/C Issuer to permit the extension of such Letter of Credit at any time to an
expiry date not later than the Letter of Credit Expiration Date; provided,
however, that the L/C Issuer shall not permit any such extension if (A) the L/C
Issuer has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of
Section 2.03(a) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Revolving Lenders have elected not to permit such extension or (2) from
the Administrative Agent, any Revolving Lender or the Borrower that one or more
of the applicable conditions specified in Section 4.02 is not then satisfied and
in each such case directing the L/C Issuer not to permit such extension.

 

(iv)                              Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the L/C Issuer will also deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment or a report containing information with respect thereto
including the face amount of such Letter of Credit, the date of

 

34

--------------------------------------------------------------------------------


 

issuance or amendment and such other information as may be required by the
Administrative Agent.  The Administrative Agent shall give the Revolving Lenders
notice of the issuance of any Letter of Credit and any amendment thereto.

 

(c)                                  Drawings and Reimbursements; Funding of
Participations.

 

(i)                                     Upon receipt from the beneficiary of any
Letter of Credit of any notice of a drawing under such Letter of Credit, the L/C
Issuer shall notify the Borrower and the Administrative Agent thereof.  The
Borrower shall reimburse the L/C Issuer through the Administrative Agent by
paying an amount equal to the amount of any drawing under a Letter of Credit not
later than (i) if the Borrower shall have received notice of such drawing prior
to 10:00 a.m. on any Business Day, then 2:00 p.m. on such Business Day or
(ii) otherwise, 11:00 a.m. on the Business Day immediately following the day
that the Borrower receives such notice (each such date for reimbursement, a
“Reimbursement Date”).  If the Borrower fails to so reimburse the L/C Issuer by
such time, the Administrative Agent shall promptly notify each Revolving Lender
of the Reimbursement Date, the amount of the unreimbursed drawing (the
“Unreimbursed Amount”), and the amount of such Revolving Lender’s Pro Rata Share
thereof.  In such event, the Borrower shall be deemed to have requested a
Committed Borrowing of Base Rate Loans to be disbursed on the Reimbursement Date
in an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Aggregate Revolving
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Loan Notice).  Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

 

(ii)                                  Each Revolving Lender (including the
Revolving Lender acting as L/C Issuer) shall upon any notice pursuant to
Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the L/C Issuer at the Administrative Agent’s Office in an amount
equal to its Pro Rata Share of the Unreimbursed Amount not later than 1:00 p.m.
on the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.03(c)(iii), each Revolving
Lender that so makes funds available shall be deemed to have made a Base Rate
Committed Loan to the Borrower in such amount.  The Administrative Agent shall
remit the funds so received to the L/C Issuer.

 

(iii)                               With respect to any Unreimbursed Amount that
is not fully refinanced by a Committed Borrowing of Base Rate Loans because the
conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, the Borrower shall be deemed to have incurred from the L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate.  In such event, each Revolving
Lender’s payment to the Administrative Agent for the account of the L/C Issuer
pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Revolving Lender in satisfaction of its participation obligation under this
Section 2.03.

 

35

--------------------------------------------------------------------------------


 

(iv)                              Until each Revolving Lender funds its
Committed Loan or L/C Advance pursuant to this Section 2.03(c) to reimburse the
L/C Issuer for any amount drawn under any Letter of Credit, interest in respect
of such Lender’s Pro Rata Share of such amount shall be solely for the account
of the L/C Issuer.

 

(v)                                 Each Revolving Lender’s obligation to make
Committed Loans or L/C Advances to reimburse the L/C Issuer for amounts drawn
under Letters of Credit, as contemplated by this Section 2.03(c), shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any set-off, counterclaim, recoupment, defense or other right
which such Revolving Lender may have against the L/C Issuer, the Borrower or any
other Person for any reason whatsoever; (B) the occurrence or continuance of a
Default; (C) any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other agreement or instrument relating thereto; (D) the
existence of any claim, counterclaim, set-off, defense or other right that such
Revolving Lender may have at any time against any beneficiary or any transferee
of such Letter of Credit (or any Person for whom any such beneficiary or any
such transferee may be acting), the L/C Issuer or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by such
Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction; (E) any draft, demand, certificate or other document
presented under such Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;
(F) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or (G) any other occurrence, event
or condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Lender’s obligation to make Committed Loans pursuant to this
Section 2.03(c) is subject to the conditions set forth in Section 4.02 (other
than delivery by the Borrower of a Loan Notice).  No such making of an L/C
Advance shall relieve or otherwise impair the obligation of the Borrower to
reimburse the L/C Issuer for the amount of any payment made by the L/C Issuer
under any Letter of Credit, together with interest as provided herein.

 

(vi)                              If any Revolving Lender fails to make
available to the Administrative Agent for the account of the L/C Issuer any
amount required to be paid by such Revolving Lender pursuant to the foregoing
provisions of this Section 2.03(c) by the time specified in Section 2.03(c)(ii),
the L/C Issuer shall be entitled to recover from such Revolving Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the L/C Issuer at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the L/C Issuer in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the L/C Issuer
in connection with the foregoing.  If such Revolving Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Revolving Lender’s Committed Loan included in the relevant Committed Borrowing
or L/C Advance in

 

36

--------------------------------------------------------------------------------


 

respect of the relevant L/C Borrowing, as the case may be.  A certificate of the
L/C Issuer submitted to any Revolving Lender (through the Administrative Agent)
with respect to any amounts owing under this clause (vi) shall be conclusive
absent manifest error.

 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after the L/C Issuer has
made a payment under any Letter of Credit and has received from any Revolving
Lender such Revolving Lender’s L/C Advance in respect of such payment in
accordance with Section 2.03(c), if the Administrative Agent receives for the
account of the L/C Issuer any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from the Borrower or otherwise,
including proceeds of Cash Collateral applied thereto by the Administrative
Agent), the Administrative Agent will distribute to such Revolving Lender its
Pro Rata Share thereof (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Revolving Lender’s L/C
Advance was outstanding) in the same funds as those received by the
Administrative Agent.

 

(ii)                                  If any payment received by the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(i) is required to be returned under any of the circumstances
described in Section 10.06 (including pursuant to any settlement entered into by
the L/C Issuer in its discretion), each Revolving Lender shall pay to the
Administrative Agent for the account of the L/C Issuer its Pro Rata Share
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is paid by such Revolving Lender, at
a rate per annum equal to the Federal Funds Rate from time to time in effect.

 

(e)                                  Obligations Absolute.  The obligation of
the Borrower to reimburse the L/C Issuer for each drawing under each Letter of
Credit and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

 

(i)                                     any lack of validity or enforceability
of such Letter of Credit, this Agreement, or any other agreement or instrument
relating thereto;

 

(ii)                                  the existence of any claim, counterclaim,
set-off, defense or other right that the Borrower may have at any time against
any beneficiary or any transferee of such Letter of Credit (or any Person for
whom any such beneficiary or any such transferee may be acting), the L/C Issuer
or any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

(iii)                               any draft, demand, certificate or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

 

(iv)                              any payment by the L/C Issuer under such
Letter of Credit against presentation of a draft or certificate that does not
strictly comply with the terms of such Letter of Credit; or any payment made by
the L/C Issuer under such Letter of Credit to

 

37

--------------------------------------------------------------------------------


 

any Person purporting to be a trustee in bankruptcy, debtor-in-possession,
assignee for the benefit of creditors, liquidator, receiver or other
representative of or successor to any beneficiary or any transferee of such
Letter of Credit, including any arising in connection with any proceeding under
any Debtor Relief Law; or

 

(v)                                 any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Borrower.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

(f)                                   Role of L/C Issuer.  Each Revolving Lender
and the Borrower agree that, in paying any drawing under a Letter of Credit, the
L/C Issuer shall not have any responsibility to obtain any document (other than
any sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document.  None of the L/C Issuer, any Agent-Related Person, nor any of the
respective correspondents, participants or assignees of the L/C Issuer shall be
liable to any Revolving Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Revolving Lenders or the
Required Revolving Lenders, as applicable; (ii) any action taken or omitted in
the absence of gross negligence or willful misconduct; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application.  The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement.  None of the L/C Issuer, any
Agent-Related Person, any Revolving Lender, nor any of the respective
correspondents, participants or assignees of the L/C Issuer, shall be liable or
responsible to the Borrower for any of the matters described in clauses
(i) through (v) of Section 2.03(e); provided, however, that anything in such
clauses to the contrary notwithstanding, the Borrower may have a claim against
the L/C Issuer, and the L/C Issuer may be liable to the Borrower, to the extent,
but only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Borrower which damages have been determined by a final
non-appealable judgment of a court of competent jurisdiction to have been caused
by the L/C Issuer’s willful misconduct or gross negligence or the L/C Issuer’s
willful failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit.  In furtherance and not in
limitation of the foregoing, the L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.

 

(g)                                  Applicability of ISP.  Unless otherwise
expressly agreed by the L/C Issuer and the Borrower when a Letter of Credit is
issued (including any such agreement applicable to an Existing Letter of
Credit), the rules of the “International Standby Practices 1998” published by

 

38

--------------------------------------------------------------------------------


 

the Institute of International Banking Law & Practice (or such later version
thereof as may be in effect at the time of issuance) (the “ISP”) shall apply to
each standby Letter of Credit.

 

(h)                                 Letter of Credit Fees.  The Borrower shall
pay to the Administrative Agent for the account of each Revolving Lender in
accordance with its Pro Rata Share a Letter of Credit fee for each Letter of
Credit equal to the Applicable Rate times the daily maximum amount available to
be drawn under such Letter of Credit (whether or not such maximum amount is then
in effect under such Letter of Credit).  Such Letter of Credit fees shall be
computed on a quarterly basis in arrears.  Such Letter of Credit fees shall be
due and payable quarterly in arrears on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand.  If there is any change in the Applicable Rate during
any quarter, the daily maximum amount of each Letter of Credit shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.

 

(i)                                     Fronting Fee and Documentary and
Processing Charges Payable to L/C Issuer.  The Borrower shall pay directly to
the L/C Issuer for its own account a fronting fee with respect to each Letter of
Credit in the amounts and at the times specified in the Fee Letters.  In
addition, the Borrower shall pay directly to the L/C Issuer for its own account
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of the L/C Issuer relating to Letters of
Credit as from time to time in effect.  Such customary fees and standard costs
and charges are due and payable on demand and are nonrefundable.

 

(j)                                    Conflict with Letter of Credit
Application.  In the event of any conflict between the terms hereof and the
terms of any Letter of Credit Application, the terms hereof shall control.

 

2.04.                     Swing Line Loans.

 

(a)                                 The Swing Line.  Subject to the terms and
conditions set forth herein, the Swing Line Lender agrees, in reliance upon the
agreements of the other Revolving Lenders set forth in this Section 2.04, to
make loans (each such loan, a “Swing Line Loan”) to the Borrower from time to
time on any Business Day during the Availability Period in an aggregate amount
not to exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Pro Rata Share of the Outstanding Amount of Committed Loans and L/C Obligations
of the Revolving Lender acting as Swing Line Lender, may exceed the amount of
such Revolving Lender’s Revolving Commitment; provided, however, that after
giving effect to any Swing Line Loan, (i) the Total Revolving Outstandings shall
not exceed the Aggregate Revolving Commitments, and (ii) the aggregate
Outstanding Amount of the Committed Loans of any Revolving Lender, plus such
Revolving Lender’s Pro Rata Share of the Outstanding Amount of all L/C
Obligations, plus such Revolving Lender’s Pro Rata Share of the Outstanding
Amount of all Swing Line Loans shall not exceed such Revolving Lender’s
Revolving Commitment, and provided, further, that the Borrower shall not use the
proceeds of any Swing Line Loan to refinance any outstanding Swing Line Loan. 
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04.  The Borrower will have the
option to choose whether the Swing Line Loan is a (1) Base Rate Loan, or a
(2) Daily Floating Eurodollar Rate Loan.  Immediately upon the making of a Swing
Line Loan, each Revolving Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount

 

39

--------------------------------------------------------------------------------


 

equal to the product of such Revolving Lender’s Pro Rata Share times the amount
of such Swing Line Loan.

 

(b)                                 Borrowing Procedures; Conversion to Base
Rate.  Each Swing Line Borrowing, and each conversion of Swing Line Borrowings
from one Type to the other shall be made upon the Borrower’s irrevocable notice
to the Swing Line Lender and the Administrative Agent, which may be given by
telephone.  Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$100,000, (ii) the requested borrowing or conversion date, which shall be a
Business Day, and (iii) whether the loan is a Base Rate Loan or a Daily Floating
Eurodollar Rate Loan.  Each such telephonic notice must be confirmed promptly by
delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the General Partner, on behalf of the Borrower.  Promptly after
receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice, the
Swing Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof.  Unless the Swing Line
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Revolving Lender) prior to 2:00 p.m. on
the date of the proposed Swing Line Borrowing (A) directing the Swing Line
Lender not to make such Swing Line Loan as a result of the limitations set forth
in the proviso to the first sentence of Section 2.04(a), or (B) that one or more
of the applicable conditions specified in Section 4.02 is not then satisfied,
then, subject to the terms and conditions hereof, the Swing Line Lender will,
not later than 4:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Borrower.

 

(c)                                  Refinancing of Swing Line Loans.

 

(i)                                     The Swing Line Lender at any time in its
sole and absolute discretion may request, on behalf of the Borrower (which
hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Revolving Lender make a Base Rate Committed Loan in an amount
equal to such Revolving Lender’s Pro Rata Share of the amount of Swing Line
Loans then outstanding.  Such request shall be made in writing (which written
request shall be deemed to be a Loan Notice for a Committed Loan for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Aggregate Revolving
Commitments and the conditions set forth in Section 4.02.  The Swing Line Lender
shall furnish the Borrower with a copy of the applicable Loan Notice promptly
after delivering such notice to the Administrative Agent.  Each Revolving Lender
shall make an amount equal to its Pro Rata Share of the amount specified in such
Loan Notice available to the Administrative Agent in immediately available funds
for the account of the Swing Line Lender at the Administrative Agent’s Office
for Dollar-denominated payments not later than 1:00 p.m. on the day specified in
such Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Revolving
Lender that so makes funds available shall be deemed to have made a Base Rate
Committed Loan to the Borrower in such amount.  The Administrative Agent shall
remit the funds so received to the Swing Line Lender.

 

(ii)                                  If for any reason any Swing Line Loan
cannot be refinanced by such a Committed Borrowing in accordance with
Section 2.04(c)(i), the request for Base Rate

 

40

--------------------------------------------------------------------------------


 

Committed Loans submitted by the Swing Line Lender as set forth herein shall be
deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Revolving
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.

 

(iii)                               If any Revolving Lender fails to make
available to the Administrative Agent for the account of the Swing Line Lender
any amount required to be paid by such Revolving Lender pursuant to the
foregoing provisions of this Section 2.04(c) by the time specified in
Section 2.04(c)(i), the Swing Line Lender shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the Swing Line Lender at
a rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by the Swing Line Lender in accordance with banking industry rules on
interbank compensation.  A certificate of the Swing Line Lender submitted to any
Revolving Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (iii) shall be conclusive absent manifest error.

 

(iv)                              Each Revolving Lender’s obligation to make
Committed Loans or to purchase and fund risk participations in Swing Line Loans
pursuant to this Section 2.04(c) shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Lender’s obligation to make Committed Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02.  No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrower to repay Swing Line Loans, together with interest as provided
herein.

 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after any Revolving Lender
has purchased and funded a risk participation in a Swing Line Loan, if the Swing
Line Lender receives any payment on account of such Swing Line Loan, the Swing
Line Lender will distribute to such Revolving Lender its Pro Rata Share thereof
in the same funds as those received by the Swing Line Lender.

 

(ii)                                  If any payment received by the Swing Line
Lender in respect of principal or interest on any Swing Line Loan is required to
be returned by the Swing Line Lender under any of the circumstances described in
Section 10.06 (including pursuant to any settlement entered into by the Swing
Line Lender in its discretion), each Revolving Lender shall pay to the Swing
Line Lender its Pro Rata Share thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate.  The
Administrative Agent will make such demand upon the request of the Swing Line
Lender.  The obligations of the Revolving Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

 

41

--------------------------------------------------------------------------------


 

(e)                                  Interest for Account of Swing Line Lender. 
The Swing Line Lender shall be responsible for invoicing the Borrower for
interest on the Swing Line Loans.  Until each Revolving Lender funds its
Committed Loan or risk participation pursuant to this Section 2.04 to refinance
such Lender’s Pro Rata Share of any Swing Line Loan, interest in respect of such
Pro Rata Share shall be solely for the account of the Swing Line Lender.

 

(f)                                   Payments Directly to Swing Line Lender. 
The Borrower shall make all payments of principal and interest in respect of the
Swing Line Loans directly to the Swing Line Lender.

 

2.05.                     Prepayments.

 

(a)                                 The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay
Committed Loans or Incremental Term Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Administrative
Agent not later than 11:00 a.m. (A) three Business Days prior to any date of
prepayment of Eurodollar Rate Loans and (B) on the date of prepayment of Base
Rate Loans; (ii) any prepayment of Fixed Period Eurodollar Rate Loans shall be
in a principal amount of $2,000,000 or a whole multiple of $500,000 in excess
thereof, and (iii) any prepayment of Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof or, in each
case, if less, the entire principal amount thereof then outstanding (or in the
case of each of clauses (ii) and (iii), such other amount as may be provided in
the applicable Incremental Term Loan Agreement).  Each such notice shall specify
(x) the date and amount of such prepayment, (y) whether such Loans are Committed
Loans or Incremental Term Loans, and, if Incremental Term Loans, the applicable
Series and (z) the Type(s) of Loans to be prepaid.  The Administrative Agent
will promptly notify each Revolving Lender or Incremental Term Lender, as the
case may be, of its receipt of each such notice, and of the amount of such
Lender’s Pro Rata Share of such prepayment.  If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein;
provided that, a notice of prepayment of all outstanding Loans may state that
such notice is conditioned upon the effectiveness of other credit facilities or
any incurrence or issuance of debt or equity or the occurrence of any other
transaction, in which case such notice may be revoked, subject to Section 3.05,
by the Borrower (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied.  Any prepayment of
Fixed Period Eurodollar Rate Loans shall be accompanied by all accrued interest
thereon, together with any additional amounts required pursuant to
Section 3.05.  Each such prepayment (1) of Committed Loans shall be applied to
the Committed Loans of the Revolving Lenders in accordance with their respective
Pro Rata Shares and (2) of Incremental Term Loans shall be applied to
Incremental Term Loans in such Series in accordance with their respective Pro
Rata Shares.

 

(b)                                 The Borrower may, upon notice to the Swing
Line Lender (with a copy to the Administrative Agent), at any time or from time
to time, voluntarily prepay Swing Line Loans in whole or in part without premium
or penalty; provided that (i) such notice must be received by the Swing Line
Lender and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $100,000.  Each such notice shall specify the date and amount of such
prepayment.  If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.

 

(c)                                  If for any reason the Total Revolving
Outstandings at any time exceed the Aggregate Revolving Commitments then in
effect, the Borrower shall immediately prepay Loans

 

42

--------------------------------------------------------------------------------


 

and/or Cash Collateralize the L/C Obligations in an aggregate amount equal to
such excess; provided, however, that the Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(c) unless after
the prepayment in full of the Committed Loans, the Total Revolving Outstandings
exceed the Aggregate Revolving Commitments then in effect.

 

2.06.                     Termination or Reduction of Commitments.

 

(a)                                 The Borrower may, upon notice to the
Administrative Agent, terminate the Aggregate Revolving Commitments, or from
time to time permanently reduce the Aggregate Revolving Commitments; provided
that (i) any such notice shall be received by the Administrative Agent not later
than 11:00 a.m. three Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$10,000,000 or any whole multiple of $1,000,000 in excess thereof, (iii) the
Borrower shall not terminate or reduce the Aggregate Revolving Commitments if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Total Revolving Outstandings would exceed the Aggregate Revolving Commitments,
and (iv) if, after giving effect to any reduction of the Aggregate Revolving
Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit exceeds
the amount of the Aggregate Revolving Commitments, such Letter of Credit
Sublimit or such Swing Line Sublimit shall be automatically reduced by the
amount of such excess; provided further that, a notice of termination of the
Aggregate Revolving Commitments may state that such notice is conditioned upon
the effectiveness of other credit facilities or any incurrence or issuance of
debt or equity or the occurrence of any other transaction, in which case such
notice may be revoked, subject to Section 3.05, by the Borrower (by notice to
the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  The Administrative Agent will promptly notify the
Revolving Lenders of any such notice of termination or reduction of the
Aggregate Revolving Commitments.  Any reduction of the Aggregate Revolving
Commitments shall be applied to the Revolving Commitment of each Revolving
Lender according to its Pro Rata Share.  All commitment fees accrued until the
effective date of any termination of the Aggregate Revolving Commitments shall
be paid on the effective date of such termination.

 

(b)                                 The Borrower may (unless otherwise provided
in the applicable Incremental Term Loan Agreement), upon notice to the
Administrative Agent, terminate any unused Incremental Term Commitments provided
pursuant to the applicable Incremental Term Loan Agreement, or from time to time
permanently reduce any unused Incremental Term Commitments provided pursuant to
the applicable Incremental Term Loan Agreement in an integral multiple of
$1,000,000 (or as may otherwise be provided in the respective Incremental Term
Loan Agreement); provided, that each such reduction shall apply proportionately
to permanently reduce the unused Incremental Term Commitments of the applicable
Incremental Term Lenders provided pursuant to the applicable Incremental Term
Loan Agreement; provided further that, a notice of termination of any unused
Incremental Term Commitments may state that such notice is conditioned upon the
effectiveness of other credit facilities or any incurrence or issuance of debt
or equity or the occurrence of any other transaction, in which case such notice
may be revoked, subject to Section 3.05, by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  The Administrative Agent will promptly notify the
applicable Incremental Term Lenders of any such notice of termination or
reduction of the unused Incremental Term Commitments.

 

43

--------------------------------------------------------------------------------


 

2.07.                     Repayment of Loans.

 

(a)                                 The Borrower shall repay to the Revolving
Lenders on the Maturity Date the aggregate principal amount of Committed Loans
outstanding on such date.

 

(b)                                 The Borrower shall repay each Swing Line
Loan on the earlier to occur of (i) the date ten Business Days after such Swing
Line Loan is made and (ii) the Maturity Date.

 

(c)                                  The Borrower shall repay to the applicable
Incremental Term Lenders on the Maturity Date the aggregate principal amount of
all Incremental Term Loans outstanding on such date.

 

2.08.                     Interest.

 

(a)                                 Subject to the provisions of
subSection (b) below, (i) each Fixed Period Eurodollar Rate Loan shall bear
interest on the outstanding principal amount thereof for each Interest Period at
a rate per annum equal to the Fixed Period Eurodollar Rate for such Interest
Period plus the Applicable Rate; (ii) each Base Rate Loan (other than Swing Line
Loans) shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate and (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the (1) Base Rate plus the Applicable Rate, or (2) Daily
Floating Eurodollar Rate plus the Applicable Rate.

 

(b)                                 While any Event of Default exists, the
Borrower shall (i) automatically, in the case of an Event of Default under any
of Sections 8.01(a), (f) or (g) or (ii) upon the request of the Required
Lenders, in the case of any other Event of Default, pay interest on the
principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.  Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 

2.09.                     Fees.

 

(a)                                 Commitment Fee.  The Borrower shall pay to
the Administrative Agent for the account of each Revolving Lender in accordance
with its Pro Rata Share, a commitment fee equal to the Applicable Rate times the
actual daily amount by which the Aggregate Revolving Commitments exceed the sum
of (y) the Outstanding Amount of Committed Loans and (z) the Outstanding Amount
of L/C Obligations, subject to adjustment as provided in Section 2.16.  For the
avoidance of doubt, the Outstanding Amount of Swing Line Loans shall not be
counted towards or considered usage of the Aggregate Revolving Commitments for
purposes of determining the commitment fee.  The commitment fee shall accrue at
all times during the Availability Period, including at any time during which one
or more of the conditions in Section 4.02 is not met, and shall be due and
payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the

 

44

--------------------------------------------------------------------------------


 

Closing Date, and on the Maturity Date (and, if applicable, thereafter on
demand). The commitment fee shall be calculated quarterly in arrears, and if
there is any change in the Applicable Rate during any quarter, the actual daily
amount shall be computed and multiplied by the Applicable Rate separately (but
not invoiced separately) for each period during such quarter that such
Applicable Rate was in effect.

 

(b)                                 Other Fees.

 

(i)                                     The Borrower shall pay to each Arranger
and the Administrative Agent for their own respective accounts fees in the
amounts and at the times specified in the Fee Letters.  Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.

 

(ii)                                  The Borrower shall pay to the Lenders such
fees as shall have been separately agreed upon in writing in the amounts and at
the times so specified.  Such fees shall be fully earned when paid and shall not
be refundable for any reason whatsoever.

 

2.10.                     Computation of Interest and Fees; Retroactive
Adjustments of Applicable Rate.

 

(a)                                 All computations of interest for Base Rate
Loans based on the prime commercial lending rate of the Administrative Agent
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed.  All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year).  Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day.

 

(b)                                 If, as a result of any restatement of or
other adjustment to the financial statements of the Borrower or for any other
reason, the Borrower or the Required Lenders determine that (i) the Consolidated
Leverage Ratio as calculated by the Borrower as of any applicable date was
inaccurate and (ii) a proper calculation of the Consolidated Leverage Ratio
would have resulted in higher pricing for such period, the Borrower shall
immediately and retroactively be obligated to pay to the Administrative Agent
for the account of the applicable Lenders (or former Lenders), promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to the Borrower under the
Bankruptcy Code of the United States, automatically and without further action
by the Administrative Agent or any Lender), an amount equal to the excess of the
amount of interest and fees that should have been paid for such period over the
amount of interest and fees actually paid for such period.  This paragraph shall
not limit the rights of the Administrative Agent or any Lender, as the case may
be, under Section 2.08(b) or under Article VIII.  The Borrower’s obligations
under this paragraph shall survive the termination of the Aggregate Revolving
Commitments and the repayment of all other Obligations hereunder.

 

2.11.                     Evidence of Debt.

 

(a)                                 The Credit Extensions made by each Lender,
each L/C Issuer and the Swing Line Lender shall be evidenced by one or more
accounts or records maintained by such Lender, such L/C Issuer or the Swing Line
Lender and by the Administrative Agent in the ordinary course of business.  The
accounts or records maintained by the Administrative Agent, the Swing Line

 

45

--------------------------------------------------------------------------------


 

Lender, the L/C Issuers and each Lender shall be prima facie evidence of the
amount of the Credit Extensions made by the Lenders, the L/C Issuers and the
Swing Line Lender to the Borrower and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Revolving Note or an Incremental Term Note, as applicable, which shall evidence
such Lender’s Loans in addition to such accounts or records.  Upon the request
of the Swing Line Lender to the Borrower, the Borrower shall execute and deliver
to the Swing Line Lender a Swing Line Note, which shall evidence the applicable
Swing Line Loans to the Borrower in addition to such accounts or records.  Each
Lender and the Swing Line Lender may attach schedules to its Revolving Note, an
Incremental Term Note or its Swing Line Note, as applicable, and endorse thereon
the date, Type (if applicable), amount and maturity of its Loans and payments
with respect thereto.

 

(b)           In addition to the accounts and records referred to in
subSection (a), each Revolving Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Lender of participations in Letters of Credit
and Swing Line Loans.  In the event of any conflict between the accounts and
records maintained by the Administrative Agent and the accounts and records of
any Revolving Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

 

2.12.       Payments Generally.

 

(a)           All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff. 
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein.  The Administrative Agent will promptly distribute to
each Lender its Pro Rata Share (or other applicable share as provided herein) of
such payment in like funds as received by wire transfer to such Lender’s Lending
Office.  All payments received by the Administrative Agent after 2:00 p.m. shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue.

 

(b)           If any payment to be made by the Borrower shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be.

 

(c)           (i)            Unless the Borrower has notified the Administrative
Agent, prior to the date any payment is required to be made by it to the
Administrative Agent or the L/C Issuer hereunder, that the Borrower will not
make such payment, the Administrative Agent may assume that the Borrower has
timely made such payment and may (but shall not be so required to), in reliance
thereon, make available a corresponding amount to the Person entitled thereto. 
If and to the extent that such payment was not in fact made to the
Administrative Agent in immediately available funds, then each of the Lenders or
the L/C Issuer, as the case may be, shall forthwith on demand repay to the
Administrative Agent the portion of such assumed payment that was made

 

46

--------------------------------------------------------------------------------


 

available to such Lender or the L/C Issuer in immediately available funds,
together with interest thereon in respect of each day from and including the
date such amount was made available by the Administrative Agent to such Lender
or the L/C Issuer to the date such amount is repaid to the Administrative Agent
in immediately available funds at the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

 

(i)            Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing of Fixed Period Eurodollar
Rate Loans (or, in the case of any Borrowing of Loans accruing interest at the
Base Rate, prior to 12:00 noon on the date of such Borrowing) that such Lender
will not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 (or, in the case of
a Borrowing of Base Rate Loans, that such Lender has made such share available
in accordance with and at the time required by Section 2.02) and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans.  If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period.  If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing.  Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subSection (c) shall be conclusive, absent
manifest error.

 

(d)           If any Lender makes available to the Administrative Agent funds
for any Loan to be made by such Lender as provided in the foregoing provisions
of this Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

 

(e)           The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint.  The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 9.05 on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure

 

47

--------------------------------------------------------------------------------


 

of any other Lender to so make its Loan, purchase its participation or make its
payment under Section 9.05.

 

(f)            Nothing herein shall be deemed to obligate any Lender to obtain
the funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

2.13.       Sharing of Payments.

 

(a)           If, other than as expressly provided elsewhere herein, any Lender
shall obtain on account of the Loans made by it, or the participations in L/C
Obligations or in Swing Line Loans held by it, any payment (whether voluntary,
involuntary, through the exercise of any right of set-off, or otherwise) in
excess of its ratable share (or other share contemplated hereunder) thereof,
such Lender shall immediately (a) notify the Administrative Agent of such fact,
and (b) purchase from the other Lenders of the applicable Class such
participations in the Loans of the applicable Class made by them, and/or such
subparticipations in the participations in L/C Obligations and Swing Line Loans
held by them, as the case may be, as shall be necessary to cause such purchasing
Lender to share the excess payment in respect of such Loans or such
participations, as the case may be, pro rata with each of them; provided,
however, that if all or any portion of such excess payment is thereafter
recovered from the purchasing Lender under any of the circumstances described in
Section 10.06 (including pursuant to any settlement entered into by the
purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other applicable Lender shall repay to the purchasing Lender
the purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered, without further
interest thereon.  The Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off, but subject
to Section 10.09) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrower in the amount of such participation. 
The Administrative Agent will keep records (which shall be conclusive and
binding in the absence of manifest error) of participations purchased under this
Section and will in each case notify the Lenders of the applicable
Class following any such purchases or repayments.  Each Lender that purchases a
participation pursuant to this Section shall from and after such purchase have
the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

 

(b)           If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.03(c), 2.04, or 9.05, then the Administrative Agent
may, in its discretion and notwithstanding any contrary provision hereof,
(i) apply any amounts thereafter received by the Administrative Agent for the
account of such Lender for the benefit of the Administrative Agent, the Swing
Line Lender or the L/C Issuers to satisfy such Lender’s obligations to any of
them under such Section until all such unsatisfied obligations are fully paid,
and/or (ii) hold any such amounts in a segregated account as cash collateral
for, and application to, any future funding obligations of such Lender under any
such Section, in the case of each of clauses (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.  For the avoidance of
doubt, notwithstanding the application or holding pursuant to this subSection of
all or a part of a payment made by the Borrower for the account of a Lender, as
between the Borrower and such Lender the Borrower shall be discharged from the
obligation with respect to

 

48

--------------------------------------------------------------------------------


 

which such payment was made as if and to the extent such application or holding
had not occurred.

 

2.14.       Cash Collateral.  At any time that there shall exist a Defaulting
Lender, within one Business Day following the written request of the
Administrative Agent, any L/C Issuer or the Swing Line Lender (with a copy to
the Administrative Agent), the Borrower shall Cash Collateralize the Fronting
Exposure of such L/C Issuer and/or the Swing Line Lender, as applicable, with
respect to such Defaulting Lender (determined after giving effect to
Section 2.16(a)(iv) and any Cash Collateral provided by such Defaulting Lender)
in an amount not less than the Minimum Collateral Amount.

 

(a)           Grant of Security Interest.  The Borrower, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of each applicable L/C Issuer and the
Swing Line Lender, a first priority security interest in all such Cash
Collateral as security for the Defaulting Lender’s obligation to fund
participations in respect of the applicable L/C Obligations and Swing Line
Loans, to be applied pursuant to subSection (b) below.  If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent, any L/C Issuer and the
Swing Line Lender as herein provided, or that the total amount of such Cash
Collateral is less than the Minimum Collateral Amount, the Borrower will,
promptly upon demand by the Administrative Agent, deliver to the Administrative
Agent additional Cash Collateral in an amount sufficient to eliminate such
deficiency (after giving effect to any Cash Collateral provided by the
Defaulting Lender).

 

(b)           Application.  Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under this Section 2.14 or
Section 2.16 in respect of Letters of Credit and Swing Line Loans shall be
applied to the satisfaction of the Defaulting Lender’s obligation to fund
participations in respect of L/C Obligations and Swing Line Loans (including, as
to Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

 

(c)           Termination of Requirement.  Cash Collateral (or the appropriate
portion thereof) provided to reduce the Fronting Exposure of an L/C Issuer
and/or the Swing Line Lender, as applicable, shall no longer be required to be
held as Cash Collateral pursuant to this Section 2.14 following (i) the
elimination of the applicable Fronting Exposure (including by the termination of
Defaulting Lender status of the applicable Lender), or (ii) the good faith
determination by the Administrative Agent, the applicable L/C Issuer and the
Swing Line Lender that there exists excess Cash Collateral; provided that,
subject to Section 2.16, the Person providing Cash Collateral, such L/C Issuer
and the Swing Line Lender may agree that Cash Collateral shall be held to
support future anticipated Fronting Exposure or other obligations; and provided
further that to the extent such Cash Collateral was provided by the Borrower,
such Cash Collateral shall remain subject to the security interest granted
pursuant to the Loan Documents.

 

2.15.       Increase in Aggregate Revolving Commitments.

 

(a)           Provided there exists no Default, upon notice to the
Administrative Agent (which shall promptly notify the Revolving Lenders), the
Borrower may from time to time during the term of this Agreement request an
increase in the Aggregate Revolving Commitments to an amount not exceeding
$1,000,000,000 at any time; provided that any such request for an increase shall
be in a minimum amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof.  At the time of sending such notice, the Borrower (in consultation with
the Administrative Agent)

 

49

--------------------------------------------------------------------------------


 

shall specify the time period within which each Revolving Lender is requested to
respond (which shall in no event be less than ten Business Days from the date of
delivery of such notice to the Revolving Lenders).  Each Revolving Lender shall
notify the Administrative Agent within such time period whether or not it agrees
to increase its Revolving Commitment and, if so, whether by an amount equal to,
greater than, or less than its Pro Rata Share of such requested increase.  Any
Revolving Lender not responding within such time period shall be deemed to have
declined to increase its Revolving Commitment.  The Administrative Agent shall
notify the Borrower and each Revolving Lender of the Revolving Lenders’
responses to each request made hereunder.  To achieve the full amount of a
requested increase, the Borrower may also invite additional Eligible Assignees
to become Revolving Lenders pursuant to a joinder agreement in form and
substance satisfactory to the Administrative Agent and its counsel.

 

(b)           If the Aggregate Revolving Commitments are increased in accordance
with this Section, the Administrative Agent and the Borrower shall determine the
effective date (the “Increase Effective Date”) and the final allocation of such
increase.  The Administrative Agent shall promptly notify the Borrower and the
Revolving Lenders of the final allocation of such increase and the Increase
Effective Date.  As a condition precedent to such increase, the Borrower shall
have provided to the Administrative Agent the following, in form and substance
reasonably satisfactory to the Administrative Agent:

 

(i)            copies of corporate resolutions certified by the Secretary or
Assistant Secretary of the General Partner, or such other evidence as may be
satisfactory to the Administrative Agent, demonstrating that Borrower’s
incurrence of indebtedness hereunder in the amount of the Aggregate Revolving
Commitments as increased pursuant to this Section 2.15 and with a maturity date
of the Stated Maturity Date, has been duly authorized by all necessary corporate
action, together with an opinion of counsel to the Borrower (which, as to
certain matters as agreed by the Administrative Agent, may be internal counsel)
to such effect,

 

(ii)           a certificate dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of the
General Partner, on behalf of the Borrower, certifying that, before and after
giving effect to such increase, (A) the representations and warranties contained
in Article V (including without limitation the representation and warranties set
forth in Sections 5.04(d) and 5.05) and the other Loan Documents are true and
correct in all material respects (or, if qualified by materiality or Material
Adverse Effect, in all respects) on and as of the Increase Effective Date, (or,
if such representation speaks as of an earlier date, as of such earlier date),
(B) no Default exists and (C) the Borrower is in compliance, on a pro forma
basis, with the financial covenants set forth in Section 7.02 hereof, and

 

(iii)          an opinion of counsel to the Borrower (which, as to certain
matters as agreed by the Administrative Agent, may be internal counsel) as to
such customary matters regarding the transactions contemplated by this
Section 2.15 as the Administrative Agent may reasonably request and in form and
substance reasonably satisfactory to the Administrative Agent.

 

(c)           The Borrower shall prepay any Committed Loans outstanding on the
Increase Effective Date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Committed Loans
ratable with any revised Pro Rata Shares arising from any nonratable increase in
the Revolving Commitments under this Section.

 

50

--------------------------------------------------------------------------------


 

(d)           This Section shall supersede any provisions in Sections 2.12 or
10.01 to the contrary.

 

2.16.       Defaulting Lenders.

 

(a)           Defaulting Lender Adjustments.  Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender:

 

(i)            Waivers and Amendments.  Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definitions of Required
Lenders, Required Revolving Lenders and Required Incremental Term Lenders.

 

(ii)           Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.09 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any L/C Issuer or the Swing Line Lender hereunder;
third, to Cash Collateralize the Fronting Exposure of any L/C Issuer and the
Swing Line Lender with respect to such Defaulting Lender in accordance with
Section 2.14; fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan or funded participation in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrower, to be held in a
deposit account and released pro rata in order to (A) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans and funded
participations under this Agreement and (B) Cash Collateralize the L/C Issuers’
and the Swing Line Lender’s future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit and Swing Line Loans
issued under this Agreement, in accordance with Section 2.14; sixth, to the
payment of any amounts owing to the Lenders, any L/C Issuer or the Swing Line
Lender as a result of any final and non-appealable judgment of a court of
competent jurisdiction obtained by any Lender, any L/C Issuer or the Swing Line
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any final and non-appealable judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (1) such payment is a payment of the
principal amount of any Loans or funded participations in Letters of Credit or
Swing Line Loans in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (2) such Loans were made or the related Letters of
Credit or Swing Line Loans were issued at a time when the conditions set forth
in Section 4.02 were satisfied or waived, such payment shall be applied solely
to pay the Loans of, and funded participations in Letters of Credit or Swing
Line Loans owed to, all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or funded participations in

 

51

--------------------------------------------------------------------------------


 

Letters of Credit or Swing Line Loans owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swing Line Loans are held by the Lenders pro rata in accordance with the
Revolving Commitments without giving effect to Section 2.16(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.16(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii)          Certain Fees.

 

(A)          No Defaulting Lender shall be entitled to receive any commitment
fee payable under Section 2.09(a) for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender except as set forth in clause (C) below).

 

(B)          Each Defaulting Lender shall be entitled to receive Letter of
Credit fees pursuant to Section 2.03(h) for any period during which that Lender
is a Defaulting Lender only to the extent allocable to its Pro Rata Share of the
stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.14.

 

(C)          With respect to any fee payable under Section 2.09 or Letter of
Credit fee that would otherwise have been paid to any Defaulting Lender if it
were not a Defaulting Lender, the Borrower shall (1) pay to each Non-Defaulting
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in L/C Obligations or
Swing Line Loans that has been reallocated to such Non-Defaulting Lender
pursuant to clause (iv) below, (2) pay to each L/C Issuer and Swing Line Lender,
as applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent that the Defaulting Lender’s Fronting Exposure has been
reallocated to such L/C Issuer’s or Swing Line Lender’s Fronting Exposure to
such Defaulting Lender, and (3) not be required to pay the remaining amount of
any such fee.

 

(iv)          Reallocation of Participations to Reduce Fronting Exposure.  All
or any part of such Defaulting Lender’s participation in L/C Obligations and
Swing Line Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Pro Rata Shares of the Revolving Commitments
(calculated without regard to such Defaulting Lender’s Revolving Commitment) but
only to the extent that (x) the conditions set forth in Section 4.02 are
satisfied at the time of such reallocation (and, unless the Borrower shall have
otherwise notified the Administrative Agent at such time, the Borrower shall be
deemed to have represented and warranted that such conditions are satisfied at
such time), and (y) such reallocation does not cause the aggregate Outstanding
Amount of the Committed Loans of any Revolving Lender, plus such Revolving
Lender’s Pro Rata Share of the Outstanding Amount of all L/C Obligations, plus
such Revolving Lender’s Pro Rata Share of the Outstanding Amount of all Swing
Line Loans to exceed such Non-Defaulting Lender’s Revolving Commitment.  No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender,

 

52

--------------------------------------------------------------------------------


 

including any claim of the Borrower or a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

 

(v)           Cash Collateral, Repayment of Swing Line Loans.  If the
reallocation described in clause (v) above cannot, or can only partially, be
effected, the Borrower shall, without prejudice to any right or remedy available
to it hereunder or under Law, within one Business Day following the Borrower’s
receipt of notice from the Administrative Agent, (x) as to Swing Line Loans,
repay Swing Line Loans in an amount equal to the Fronting Exposure applicable to
the Defaulting Lender or, if such Swing Line Loans cannot be repaid, Cash
Collateralize the Borrower’s obligations corresponding to the Fronting Exposure
applicable to the Defaulting Lender in accordance with the procedures set forth
in Section 2.14 and (y) as to Letters of Credit, Cash Collateralize the L/C
Issuers’ Fronting Exposure with respect to the Defaulting Lender in accordance
with the procedures set forth in Section 2.14.

 

(b)           Defaulting Lender Cure.  If the Borrower, the Administrative
Agent, the L/C Issuers and the Swing Line Lender agree in writing that a Lender
is no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), such Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Letters of Credit and
Swing Line Loans to be held by the Lenders in accordance with their Pro Rata
Shares of their respective Commitments (without giving effect to
Section 2.16(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

(c)           New Swing Line Loans/Letters of Credit.  So long as any Lender is
a Defaulting Lender, the Swing Line Lender shall not be required to fund any
Swing Line Loans and no L/C Issuer shall be required to issue, extend, renew or
increase any Letter of Credit, unless the Swing Line Lender or such L/C Issuer,
as applicable, is satisfied that the related Fronting Exposure and the then
outstanding Fronting Exposure applicable to the Defaulting Lender (x) will be
100% covered by the Revolving Commitments of the Non-Defaulting Lenders and/or
(y) Cash Collateral will be provided by the Borrower in accordance with
Section 2.14, and participating interests in any newly made Swing Line Loan or
any newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.16(a)(iv) (and such
Defaulting Lender shall not participate therein).

 

2.17.       Incremental Term Loans.

 

(a)           The Borrower shall have the right from time to time during the
term of this Agreement, and subject to the terms and conditions set forth in
this Section 2.17, to request in writing incremental term loans (the
“Incremental Term Loans”) be made under this Agreement by Incremental Term
Lenders pursuant to one or more Incremental Term Loan Agreements.  Such notice
to the Administrative Agent shall set forth the date on which such Incremental
Term Loans are requested to be made (which shall not be less than three
(3) Business Days nor more than 60 days after the date of such notice (which
time periods may be modified or waived at the

 

53

--------------------------------------------------------------------------------


 

discretion of the Administrative Agent)) and include the applicable completed
Incremental Term Loan Agreement for such Incremental Term Loans as an attachment
thereto; provided that, notwithstanding anything to the contrary contained
herein or in any Incremental Term Loan Agreement, such Incremental Term Loans
shall mature on the Maturity Date, shall not require any mandatory prepayments
thereof and shall not amortize.  In connection with any such request, the
consent of the Administrative Agent shall be required (such consent not to be
unreasonably withheld, conditioned or delayed), but no consent of any Lender
(other than any Lender providing an Incremental Term Loan pursuant to such
request) is required to be obtained.

 

(b)           Any such Incremental Term Loans shall be made, at the option of
the Borrower, by (x) one or more existing Lenders and/or (y) one or more
financial institutions that is not an existing Lender (any such Lender or
financial institution referred to in this Section 2.17(b) being called an
“Incremental Term Lender”); provided that any such non-existing Lender or
financial institution (A) must be an Eligible Assignee, (B) must have an
Incremental Term Loan of at least $5,000,000 unless otherwise agreed to by the
Administrative Agent and the Borrower and (C) must become an Incremental Term
Lender under this Agreement by execution and delivery of an Incremental Term
Loan Agreement; provided, further, that no Lender shall be required to become an
Incremental Term Lender and any Lender or financial institution approached to
provide an Incremental Term Loan may elect or decline, in its sole discretion,
to provide such Incremental Term Loan.

 

(c)           The Borrower and each Incremental Term Lender that has agreed to
provide an Incremental Term Loan pursuant to such request shall execute and
deliver to the Administrative Agent an Incremental Term Loan Agreement and such
other documentation as the Administrative Agent shall reasonably specify to
provide for the requested Incremental Term Loans.

 

(d)           Notwithstanding the foregoing, no Incremental Term Loan Agreement
shall become effective and no Incremental Term Loans shall be provided under
this Section 2.17 unless:

 

(i)            no Default or Event of Default shall exist at the time of the
request or at the time of the making of the proposed Incremental Term Loans;

 

(ii)           all conditions precedent for a Borrowing set forth in
Section 4.02 have been satisfied;

 

(iii)          the Borrower shall have provided Incremental Term Loan Cash
Collateral as required pursuant to Section 6.10 hereof and the Administrative
Agent shall have received copies of the Collateral Documents or any amendments
thereto that the Administrative Agent shall deem reasonably necessary, signed,
to the extent applicable, by each of the parties thereto (or, in the case of any
party as to which an executed counterpart shall not have been received, receipt
by the Administrative Agent of telegraphic, telecopy, electronic communication
or other written confirmation from such party of execution of a counterpart
thereof by such party), in each case in form and substance reasonably
satisfactory to the Administrative Agent;

 

(iv)          the Administrative Agent shall have received customary legal
opinions, resolutions and closing certificates and other documentation as it
shall reasonably request, in each case in form and substance reasonably
satisfactory to the Administrative Agent; and

 

54

--------------------------------------------------------------------------------


 

(v)           to the extent requested by any Incremental Term Lender making an
Incremental Term Loan, the Borrower shall have executed and delivered
Incremental Term Notes in favor of such Incremental Term Lenders evidencing such
Incremental Term Loans.

 

ARTICLE III

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01.       Taxes.

 

(a)           L/C Issuer.  For purposes of this Section 3.01, the term “Lender”
includes any L/C Issuer and the term “Law” includes FATCA.

 

(b)           Payments Free of Taxes. Any and all payments by or on account of
any obligation of a Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Law.  If any Law
(as determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 3.01(b)),
the applicable Recipient receives an amount equal to the sum it would have
received had no such deduction or withholding for Indemnified Tax been made.

 

(c)           Payment of Other Taxes by the Borrower.  The Borrower shall timely
pay to the relevant Governmental Authority in accordance with applicable Law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.

 

(d)           Indemnification by the Borrower.  The Borrower shall indemnify
each Recipient, within twenty (20) days after receipt by the Borrower of demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 3.01) payable or paid by such Recipient and required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority;
provided that the Borrower shall not be required to indemnify a Recipient
pursuant to this Section 3.01(d) for any Indemnified Taxes unless such Recipient
notifies the Borrower of the indemnification claim for such Indemnified Taxes no
later than 365 days after the earlier of (i) the date on which the relevant
Governmental Authority makes written demand upon the Recipient for payment of
such Indemnified Taxes and (ii) the date on which such Recipient has made
payment of such Indemnified Taxes.  A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, accompanied by the calculations by which such determination
was made by such Lender, shall be conclusive absent manifest error.

 

(e)           Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes by the Borrower to a Governmental Authority pursuant to this
Section 3.01, the Borrower shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by

 

55

--------------------------------------------------------------------------------


 

such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(f)            Status of Lenders.  Any Lender (which solely for purposes of this
Section 3.01(f) shall include the Administrative Agent) that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by Law or reasonably requested by the Borrower or the Administrative Agent as
will enable the Borrower or the Administrative Agent to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Sections 3.01(f)(A), (B) and (D) below)
otherwise required as a result of a Change in Law, shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

Without limiting the generality of the foregoing,

 

(A)          any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

(B)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(ii)           in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, properly completed and executed
originals of IRS Form W-8BEN establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, properly completed and executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

(iii)          properly completed and executed originals of IRS Form W-8ECI;

 

(iv)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit G-1 to the effect that such
Foreign Lender is neither a “bank” within

 

56

--------------------------------------------------------------------------------


 

the meaning of Section 881(c)(3)(A) of the Code, a “10-percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Code, nor a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and (y) properly completed and executed
originals of IRS Form W-8BEN;

 

(v)           properly completed and executed originals of IRS Form W-8EXP
claiming an exemption from withholding Tax; or

 

(vi)          to the extent a Foreign Lender is not the beneficial owner,
properly completed and executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit G-4 on behalf of each such direct and indirect partner;

 

(A)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(B)          if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

57

--------------------------------------------------------------------------------


 

(g)           Treatment of Certain Refunds.  If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes (including any application thereof to another amount owed to the refunding
Governmental Authority) as to which it has been indemnified pursuant to this
Section 3.01 (including by the payment of additional amounts pursuant to this
Section 3.01), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this
Section 3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund).  Such party will make such payment to the relevant
indemnifying party within ten (10) days after the party has determined that it
owes amounts to the indemnifying party pursuant to the first sentence of this
subSection (g).  Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this subSection (g) (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this subSection (g), in no event will the
indemnified party be required to pay any amount to an indemnifying party
pursuant to this subSection (g) the payment of which would place the indemnified
party in a less favorable net after-Tax position than the indemnified party
would have been in if the indemnification payments or additional amounts giving
rise to such refund had never been paid.  This subSection (g) shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

(h)           Indemnification of the Administrative Agent.  Each Lender and the
L/C Issuer shall severally indemnify the Administrative Agent within ten
(10) days after demand therefor, for (i) any Indemnified Taxes attributable to
such Lender (but only to the extent that the Borrower has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Borrower to do so), (ii) any Taxes attributable
to such Lender’s failure to comply with the provisions of
Section 10.07(d) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent  shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this subSection (h). The agreements in this
subSection (h) shall survive the resignation and/or replacement of the
Administrative Agent.

 

(i)            Survival.  Each party’s obligations under this Section 3.01 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Revolving Commitments and the repayment, satisfaction or discharge of all
obligations under any Loan Document.

 

3.02.       Illegality.  If any Lender determines that any Change in Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Eurodollar Rate Loans, or to determine or charge interest rates based upon
the Eurodollar Rate, then, on notice thereof by such Lender to the Borrower
through the Administrative Agent, any obligation of such Lender to make or
continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate
Loans shall be suspended until such Lender notifies the

 

58

--------------------------------------------------------------------------------


 

Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist.  Upon receipt of such notice, the Borrower shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans.  Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.  Each
Lender agrees to designate a different Lending Office if such designation will
avoid the need for such notice and will not, in the good faith judgment of such
Lender, otherwise be materially disadvantageous to such Lender.

 

3.03.       Inability to Determine Rates.  In connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof, if for any
reason (i) the Administrative Agent shall determine (which determination shall
be conclusive and binding absent manifest error) that Dollar deposits are not
being offered to banks in the London interbank Eurodollar market for the
applicable amount and Interest Period of such Loan, (ii) the Administrative
Agent shall determine (which determination shall be conclusive and binding
absent manifest error) that reasonable and adequate means do not exist for the
ascertaining the Eurodollar Rate for such Interest Period with respect to a
proposed Eurodollar Rate Loan or (iii) the Required Revolving Lenders or the
Required Incremental Term Lenders, as applicable, shall determine (which
determination shall be conclusive and binding absent manifest error) that the
Eurodollar Rate does not adequately and fairly reflect the cost to such Lenders
of making or maintaining such Loans during such Interest Period, then the
Administrative Agent shall promptly give notice thereof to the Borrower and each
Lender of the applicable Class.  Thereafter, the obligation of the Lenders of
the applicable Class to make or maintain Eurodollar Rate Loans shall be
suspended until the Administrative Agent (upon the instruction of the Required
Revolving Lenders or the Required Incremental Term Lenders, as applicable)
revokes such notice.  Upon receipt of such notice, the Borrower may revoke any
pending request for a Borrowing of, conversion to or continuation of Eurodollar
Rate Loans or, failing that, will be deemed to have converted such request into
a request for a Borrowing of Base Rate Loans in the amount specified therein.

 

3.04.       Increased Cost and Reduced Return; Capital Adequacy.

 

(a)           If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate) or
the L/C Issuer;

 

(ii)           subject any Recipient to any Taxes (other than (A) Indemnified
Taxes and (B) Excluded Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

 

(iii)          impose on any Lender or the L/C Issuer or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Eurodollar Rate Loans made by such Lender or any Letter of Credit
or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to

 

59

--------------------------------------------------------------------------------


 

increase the cost to such Lender or the L/C Issuer of participating in, issuing
or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or the L/C Issuer hereunder (whether
of principal, interest or any other amount) then, upon request of such Lender or
the L/C Issuer, the Borrower will pay to such Lender or the L/C Issuer, as the
case may be, such additional amount or amounts as will compensate such Lender or
the L/C Issuer, as the case may be, for such additional costs incurred or
reduction suffered.

 

(b)           If any Lender determines that any Change in Law regarding capital
adequacy or liquidity, or compliance by such Lender (or its Lending Office)
therewith, has the effect of reducing the rate of return on the capital of such
Lender or any corporation controlling such Lender as a consequence of such
Lender’s obligations hereunder (taking into consideration its policies with
respect to capital adequacy or liquidity and such Lender’s desired return on
capital), then from time to time upon demand of such Lender (with a copy of such
demand to the Administrative Agent), the Borrower shall pay to such Lender such
additional amounts as will compensate such Lender for such reduction.

 

(c)           A certificate of a Lender, the L/C Issuer or such other Recipient
setting forth the Change in Law giving rise to a claim for compensation under
subsection (a) or (b) of this Section, the amount or amounts necessary to
compensate such Lender, the Issuing Lender, such other Recipient or any of their
respective holding companies, as the case may be, as specified in paragraph
(a) or (b) of this Section (including an explanation in reasonable detail of the
manner in which such amount or amounts was determined) and delivered to the
Borrower, shall be conclusive absent manifest error.  The Borrower shall pay
such Lender, the L/C Issuer or such other Recipient, as the case may be, the
amount shown as due on any such certificate within ten (10) days after receipt
thereof.

 

(d)           Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 3.04 shall not constitute a waiver of such Lender’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Lender pursuant to this Section 3.04 for any increased
costs incurred or reductions suffered more than 180 days prior to the date that
such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions, and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof).

 

3.05.       Funding Losses.  Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

 

(a)           any continuation, conversion, payment of principal or prepayment
of any Loan other than a Base Rate Loan or Daily Floating Eurodollar Rate Loan
on a day other than the last day of the Interest Period for such Loan (whether
voluntary, mandatory, automatic, by reason of acceleration, or otherwise);

 

(b)           any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan or Daily Floating Eurodollar Rate Loan on the date
or in the amount notified by the Borrower (even if permitted to revoke such
notice); or

 

60

--------------------------------------------------------------------------------


 

(c)           any assignment of a Fixed Period Eurodollar Rate Loan on a day
other than the last day of the Interest Period therefor as a result of a request
by the Borrower pursuant to Section 10.16;

 

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan (excluding loss of anticipated
profits) or from fees payable to terminate the deposits from which such funds
were obtained.  The Borrower shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Fixed Period
Eurodollar Rate Loan made by it at the Fixed Period Eurodollar Rate for such
Loan by a matching deposit or other borrowing in the London interbank eurodollar
market for a comparable amount and for a comparable period, whether or not such
Fixed Period Eurodollar Rate Loan was in fact so funded.

 

3.06.       Mitigation Obligations; Designation of a Different Lending Office. 
If any Lender requests compensation under Section 3.04, or if the Borrower is
required to pay any Indemnified Taxes or additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
then such Lender shall (at the request of the Borrower) use reasonable efforts
to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the good faith judgment of such Lender,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 3.01 or 3.04, as the case may be, in the future, and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be materially disadvantageous to such Lender.  The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

3.07.       Matters Applicable to all Requests for Compensation.  A certificate
of the Administrative Agent or any Lender claiming compensation under this
Article III and setting forth the additional amount or amounts to be paid to it
hereunder (including, if requested by the Borrower, an explanation in reasonable
detail of the manner in which such amount or amounts was determined) shall be
conclusive in the absence of manifest error.  In determining such amount, the
Administrative Agent or such Lender may use any reasonable averaging and
attribution methods.

 

3.08.       Survival.  All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

 

ARTICLE IV

 

CONDITIONS PRECEDENT TO CLOSING DATE AND TO CREDIT EXTENSIONS

 

4.01.       Conditions of Closing Date and Initial Credit Extension.  The
obligation of each Lender to enter into this Agreement and make its initial
Credit Extension hereunder is subject to satisfaction of the following
conditions precedent:

 

(a)           The Administrative Agent’s receipt of the following, each of which
shall be originals or facsimiles or other electronic transmission (followed
promptly by originals) unless otherwise specified, each properly executed by a
Responsible Officer of the applicable Loan Party (or of the general partner,
board of directors or other governing body, as applicable, of each Loan Party),
each dated the Closing Date (or, in the case of certificates of governmental
officials,

 

61

--------------------------------------------------------------------------------


 

a recent date before the Closing Date) and each in form and substance reasonably
satisfactory to the Administrative Agent:

 

(i)            executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;

 

(ii)           (A) a Revolving Note executed by the Borrower in favor of each
Lender and (B) a Swing Line Note executed by the Borrower in favor of the Swing
Line Lender;

 

(iii)          a certificate of a Secretary or an Assistant Secretary of each
Loan Party (or of the general partner, board of directors or other governing
body, as applicable, of each Loan Party) certifying as to the incumbency and
genuineness of the signature of each officer of such Loan Party executing Loan
Documents to which it is a party and certifying that attached thereto is a true,
correct and complete copy of (A) the certificate or articles of limited
partnership, formation or incorporation, as applicable, of such Loan Party and
all amendments thereto, certified as of a recent date by the appropriate
Governmental Authority in its jurisdiction of organization, (B) the limited
partnership agreement, operating agreement, bylaws or other governing document,
as applicable, of such Loan Party as in effect on the Closing Date and
(C) resolutions duly adopted by the general partner, board of directors, or
other governing body, as applicable, of such Loan Party authorizing and
approving the transactions contemplated hereunder and the execution, delivery
and performance of this Agreement and the other Loan Documents to which it is a
party;

 

(iv)          certificates as of a recent date of the good standing of each Loan
Party under the laws of its jurisdiction of organization and, to the extent
reasonably requested by the Administrative Agent, each other jurisdiction where
such Loan Party is qualified to do business;

 

(v)           (A) an opinion of Baker Botts L.L.P., counsel to the Borrower,
addressed to the Administrative Agent and each Lender and (B) subject to
agreement by the Administrative Agent as to the matters to be addressed, an
opinion of internal counsel of the Borrower, addressed to the Administrative
Agent and each Lender, in each case as to such customary matters regarding the
transactions contemplated herein as the Administrative Agent may reasonably
request;

 

(vi)          a certificate signed by a Responsible Officer of the General
Partner, on behalf of the Borrower, certifying (A) that the representations and
warranties of the Borrower contained in Article V are true and correct in all
material respects (or, if qualified by materiality or Material Adverse Effect,
in all respects) on and as of the date hereof, (B) that no Default exists or
would result from the execution of this Agreement, (C) since December 31, 2012,
there has not occurred any event or condition that has had or would be
reasonably expected, either individually or in the aggregate, to have a Material
Adverse Effect and (D) as of the date hereof and immediately after giving effect
to the transactions contemplated herein, the Borrower and its Subsidiaries are
Solvent on a consolidated basis;

 

(vii)         the financial statements for the fiscal quarter ended
September 30, 2013; and

 

62

--------------------------------------------------------------------------------


 

(viii)        such other assurances, certificates, documents, consents or
opinions as the Administrative Agent, the L/C Issuer, the Swing Line Lender or
the Required Lenders reasonably may require.

 

(b)           The Borrower shall have provided to the Administrative Agent and
the Lenders, to the extent requested at least two Business Days prior to the
Closing Date, (A) the documentation and other information requested by the
Administrative Agent and any Lender in order to comply with the requirements of
the PATRIOT Act, (B) the documentation and other information requested by the
Administrative Agent in order to comply with all “know your customer”
requirements and (C) all anti-money laundering documentation reasonably
requested by the Administrative Agent.

 

(c)           The Borrower shall have received all material governmental,
partner and third party consents and approvals necessary (or any other material
consents as determined in the reasonable discretion of the Administrative Agent)
in connection with the transactions contemplated by this Agreement and the other
Loan Documents and the other transactions contemplated hereby.

 

(d)           No action, suit, investigation or other proceeding is pending or,
to the knowledge of the Borrower, threatened in any court or before any
arbitrator or Governmental Authority that would reasonably be expected to have a
Material Adverse Effect.

 

(e)           Concurrently with the Closing Date, the Existing Credit Agreement
shall be terminated, and all amounts due and owing under the Existing Credit
Agreement shall be paid in full.

 

(f)            Any fees required to be paid in connection with the Loan
Documents on or before the Closing Date and for which invoices have been
presented at least one Business Day prior to the Closing Date shall have been
paid.

 

Unless waived by the Administrative Agent, the Borrower shall have paid all
Attorney Costs of the Administrative Agent to the extent invoiced prior to the
Closing Date.

 

4.02.       Conditions to all Credit Extensions.  The obligation of each Lender
to honor any Request for Credit Extension (other than (i) a Loan Notice
requesting only a conversion of Loans to the other Type, (ii) a continuation of
Eurodollar Rate Loans, or (iii) a Swing Line Loan Notice requesting only a
conversion of Swing Line Loans to the other Type) is subject to the following
conditions precedent:

 

(a)           The representations and warranties of the Borrower contained in
Article V (except, from and after the time that the Borrower obtains an
Investment Grade Rating from any one of S&P or Moody’s,  the representations and
warranties in Sections 5.04(d) and 5.05, as to any matter which has theretofore
been disclosed in writing by the Borrower to the Lenders by written notice given
to the Administrative Agent) or in any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct in all material respects (provided that
(i) if a representation and warranty is qualified by materiality or Material
Adverse Effect, then it shall be true and correct in all respects, and (ii) the
representation and warranty made in Section 5.15(a) shall be true and correct in
all respects) on and as of the date of such Credit Extension (or, if such
representation speaks as of an earlier date, as of such earlier date).

 

63

--------------------------------------------------------------------------------


 

(b)           No Default shall exist, or would result from such proposed Credit
Extension.

 

(c)           The Administrative Agent and, if applicable, the L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

 

Each Request for Credit Extension (other than (i) a Loan Notice requesting only
a conversion of Loans to the other Type, (ii) a continuation of Eurodollar Rate
Loans, or (iii) a Swing Line Loan Notice requesting only a conversion of Swing
Line Loans to the other Type) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections
4.02(a) and (b) have been satisfied on and as of the date of the applicable
Credit Extension.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

The Loan Parties represent and warrant to the Lenders, as of the Closing Date
and thereafter as of each date required by Section 4.02 and as of any other date
as agreed by a Loan Party, that:

 

5.01.       Corporate Existence and Power.  Each Loan Party is a corporation,
partnership or limited liability company duly incorporated or formed, as
applicable, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or formation, as applicable, and has all
organizational powers and all material Authorizations required to carry on its
business as now conducted.

 

5.02.       Corporate and Governmental Authorization; No Contravention.  The
Borrower’s incurrence of Debt hereunder, and the execution, delivery and
performance by the Loan Parties of each Loan Document to which such Person is a
party, (a) are within the corporate or other organizational powers of such
Person, (b) have been duly authorized by all necessary corporate or other
organizational action, (c) require no action by or in respect of, or filing
with, any Governmental Authority (except such as has been obtained and any
reports required to be filed by such Person with the SEC), (d) do not
contravene, or constitute a default under, (i) any provision of applicable law
or regulation or of any Organization Documents of such Person or (ii) any
material agreement, judgment, injunction, order, decree or other instrument
binding upon the such Person, or result in the creation or imposition of any
Lien on any asset of such Person or any of its Subsidiaries that is not
permitted hereunder.

 

5.03.       Binding Effect.  Each Loan Document constitutes a valid and binding
agreement of each Loan Party that is party thereto, and each Note, when executed
and delivered in accordance with this Agreement, will constitute a valid and
binding obligation of the Borrower, in each case enforceable in accordance with
its terms, except as such enforcement may be limited by bankruptcy, insolvency
or similar laws of general application relating to the enforcement of creditors’
rights.

 

5.04.       Financial Information.

 

(a)           The balance sheet of the Borrower as of December 31, 2012 and the
related statements of operations, partners’ capital and cash flows for the
fiscal year then ended, have been reported on by Ernst & Young LLP, independent
certified public accountants for the Borrower, and are set forth in the
Borrower’s 2012 Form 10-K, a copy of which has been delivered to each of the
Lenders.  Such financial statements (i) present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Borrower as of such dates and for such periods in conformity with GAAP and
(ii) show, to the extent required by GAAP and together with all footnotes to
such financial statements, all material indebtedness and

 

64

--------------------------------------------------------------------------------


 

other liabilities, direct or contingent, of the Borrower and its Subsidiaries as
of the date thereof, including liabilities for taxes, material commitments and
Debt.

 

(b)           The unaudited consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries as of September 30, 2013, and the related unaudited
consolidated statements of operations and cash flows for the three months then
ended, set forth in the Borrower’s Form 10-Q for the quarter ended September 30,
2013, a copy of which has been delivered to each of the Lenders fairly present,
in conformity with GAAP applied on a basis consistent with the financial
statements referred to in subsection (a) of this Section, the consolidated
financial position of the Borrower and its Consolidated Subsidiaries as of such
date and their consolidated results of operations and cash flows for such three
month period (subject to normal year-end adjustments).

 

(c)           The financial information delivered to the Lenders pursuant to
Sections 6.01(a) and (b) (i) fairly presents, in all material respects, in
conformity with GAAP, the consolidated financial position of the Borrower and
its Consolidated Subsidiaries as of such date and their consolidated results of
operations and cash flows as of such date (subject, in the case of interim
statements, to normal year-end adjustments and the absence of footnotes), and
(ii) shows, to the extent required by GAAP and together with all footnotes to
such financial statements, all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Debt.

 

(d)           Since December 31, 2012 there has been no material adverse change
in the business, financial position or results of operations of the Borrower and
its Consolidated Subsidiaries, considered as a whole.

 

5.05.       Litigation.  There is no action, suit, proceeding or investigation
pending against, or, to the knowledge of the Borrower, threatened against or
affecting, any Loan Party or any of their Subsidiaries before any Governmental
Authority which could reasonably be expected to have a Material Adverse Effect.

 

5.06.       [Reserved].

 

5.07.       Compliance with ERISA.  Each member of the ERISA Group has fulfilled
its obligations under the minimum funding standards of ERISA and the Internal
Revenue Code with respect to each Plan and is in compliance in all material
respects with the presently applicable provisions of ERISA and the Internal
Revenue Code with respect to each Plan.  No member of the ERISA Group has
(i) sought a waiver of the minimum funding standards under the Pension Funding
Rules, (ii) failed to make any contribution or payment to any Plan or
Multiemployer Plan or in respect of any Benefit Arrangement, or made any
amendment to any Plan or Benefit Arrangement, which has resulted or could result
in the imposition of a Lien or the posting of a bond or other security under
ERISA or the Internal Revenue Code, or (iii) incurred any liability under Title
IV of ERISA other than a liability to the PBGC for premiums under Section 4007
of ERISA.

 

5.08.       Environmental Matters.  In the ordinary course of its business, the
Borrower conducts an ongoing review of the effect of Environmental Laws on the
business, operations and properties of the Loan Parties and their Subsidiaries,
in the course of which it identifies and evaluates associated liabilities and
costs (including, without limitation, any capital or operating expenditures
required for clean-up or closure of properties presently or previously owned,
any capital or operating expenditures required to achieve or maintain compliance
with environmental protection standards imposed by law or as a condition of any
license, permit or contract, any related constraints on operating activities,
including any periodic or permanent shutdown of any facility or reduction in the
level of or change in the nature of

 

65

--------------------------------------------------------------------------------


 

operations conducted thereat, any costs or liabilities in connection with
off-site disposal of wastes or Hazardous Substances, and any actual or potential
liabilities to third parties, including employees, and any related costs and
expenses).  On the basis of this review, the Borrower has concluded that such
associated liabilities and costs, including the costs of compliance with
Environmental Laws, could not reasonably be expected to have a Material Adverse
Effect.

 

5.09.       Taxes.  The Loan Parties and their Subsidiaries have filed all
United States Federal income tax returns and all other material tax returns
which are required to have been filed by them, and have paid all taxes due and
payable by them pursuant to such returns or pursuant to any material assessment
received by the Loan Parties or any of their Subsidiaries (other than those not
yet delinquent and payable without premium or penalty, and except for those
being diligently contested in good faith by appropriate proceedings, and in each
case, for which adequate reserves and provisions for taxes have been made on the
books of the Borrower and each Subsidiary).  The charges, accruals and reserves
on the books of the Loan Parties and their Subsidiaries in respect of taxes or
other governmental charges are, in the opinion of the Borrower, adequate.

 

5.10.       Subsidiaries.  Set forth on Schedule 5.10 is a complete and accurate
list as of the Closing Date of each of the Borrower’s Subsidiaries, together
with its jurisdiction of formation, the Borrower’s direct or indirect percentage
ownership therein and whether it is a Material Subsidiary.  Each Subsidiary is
duly incorporated or formed, validly existing and in good standing under the
laws of its jurisdiction of incorporation or formation, and has all corporate or
other organizational powers and all material governmental authorizations
required to carry on its business as now conducted, except where the absence of
any of the foregoing could not reasonably be expected to have a Material Adverse
Effect.

 

5.11.       Regulatory Restrictions on Borrowing; Margin Regulations.

 

(a)           None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary is an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

 

(b)           The Borrower is not engaged and will not engage, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock. 
Following the application of the proceeds of each Borrowing or drawing under
each Letter of Credit, not more than 25% of the value of the assets (either of
the Borrower only or of the Borrower and its Subsidiaries on a consolidated
basis) subject to the provisions of Section 7.01 or Section 7.05 or subject to
any restriction contained in any agreement or instrument between the Borrower
and any Lender or any Affiliate of any Lender relating to Debt and within the
scope of Section 8.01(e) will be margin stock.

 

5.12.       Full Disclosure.  No statement, information, report, representation,
or warranty (collectively, the “Information”) made by any Loan Party in any Loan
Document or furnished to the Administrative Agent or any Lender in writing by or
on behalf of any Loan Party in connection with any Loan Document (as modified or
supplemented by other Information so furnished), taken as a whole, contains, as
of the date such Information was furnished (or, if such Information expressly
relates to a specific date, as of such specific date) any untrue statement of a
material fact or omits, as of the date such Information was furnished (or, if
such Information expressly related to a specific date, as of such specific
date), any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, provided, that with respect to projected financial information,
each Loan Party represents only that such information was prepared in good faith
based upon assumptions believed by it to be reasonable at the time.

 

66

--------------------------------------------------------------------------------


 

5.13.       Compliance with Laws.  Each Loan Party and each of its respective
Subsidiaries is in compliance with all laws, rules, regulations, orders, decrees
and requirements of Governmental Authorities applicable to it or to its
properties (including, without limitation, the Code), except where the necessity
or fact of compliance therewith is being contested in good faith by appropriate
proceedings or such failure to comply could not have or be reasonably expected
to have a Material Adverse Effect.

 

5.14.       Material Contracts.  Each Loan Party and each of its respective
Subsidiaries is in compliance with all material contracts with EQT Corporation
necessary for the ongoing operation and business of such Loan Party or such
Subsidiary in the ordinary course except where the failure to comply would not
reasonably be expected to have a Material Adverse Effect.

 

5.15.       Anti-Terrorism Laws.  The Borrower represents and warrants that
(a) none of the Borrower, any of its Subsidiaries, or any Senior Officer or
director of the Borrower or any of its Subsidiaries, is a Sanctioned Person,
(b) to the knowledge of the Borrower, no employee of the Borrower or any of its
Subsidiaries, or any agent of the Borrower or any of its Subsidiaries that will
act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person, (c) none of the Borrower or any of
its Subsidiaries, either in its own right or, to the knowledge of the Borrower
or such Subsidiary, through any third party, (i) has any of its assets in a
Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti-Terrorism Law; or (ii) does business in or with,
or derives any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law,
(d) the Borrower has implemented and maintains in effect policies and procedures
intended to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees (in each such Person’s capacity as a
director, officer or employee of the Borrower or its Subsidiaries) and agents
with Anti-Terrorism Laws and applicable Sanctions, and (e) each of the Borrower
and its Subsidiaries, and to the knowledge of the Borrower, their respective
directors, officers, employees and agents, are in compliance with Anti-Terrorism
Laws and applicable Sanctions in all material respects.

 

5.16.       [Reserved].

 

5.17.       Compliance with FCPA.  Each Loan Party and each of its respective
Subsidiaries is in compliance with the Foreign Corrupt Practices Act, 15 U.S.C.
§§ 78dd-1, et seq., and any foreign counterpart thereto.  Neither the Borrower
nor any of its Subsidiaries has made a payment, offering, or promise to pay, or
authorized the payment of, money or anything of value (a) in order to assist in
obtaining or retaining business for or with, or directing business to, any
foreign official, foreign political party, party official or candidate for
foreign political office, (b) to a foreign official, foreign political party or
party official or any candidate for foreign political office, and (c) with the
intent to induce the recipient to misuse his or her official position to direct
business wrongfully to the Borrower or such Subsidiary or to any other Person,
in violation of the Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq.

 

5.18.       Perfection of Security Interests in Incremental Term Loan Cash
Collateral.  So long as any Incremental Term Loan is outstanding hereunder, the
Incremental Term Loan Agreements and/or the Account Control Agreements create
valid security interests in, and Liens on, the Incremental Term Loan Cash
Collateral purported to be covered thereby, which security interests and Liens
are, if applicable, perfected security interests and Liens, prior to all other
Liens (other than inchoate Liens permitted under Section 7.01).

 

5.19.       Solvency.  The Borrower and its Subsidiaries are and, after the
consummation of the transactions contemplated by this Agreement, will be Solvent
on a consolidated basis.

 

67

--------------------------------------------------------------------------------


 

ARTICLE VI

 

AFFIRMATIVE COVENANTS

 

The Borrower agrees that, so long as any Lender has any Commitment hereunder,
any Letter of Credit remains outstanding (unless such Letter of Credit has been
cash collateralized in a manner acceptable to the Administrative Agent and the
applicable L/C Issuer or other arrangements with respect thereto have been made
that are satisfactory to the Administrative Agent and the applicable L/C Issuer)
or any Obligation payable hereunder remains unpaid:

 

6.01.       Information.  The Borrower will deliver to the Administrative Agent
and each Lender:

 

(a)           as soon as available, and in any event within the earlier of
(i) ninety (90) days after the end of each fiscal year of the Borrower and
(ii) five (5) days after such information is required to be filed with the SEC,
a consolidated balance sheet of the Borrower and its Consolidated Subsidiaries
as of the end of such fiscal year and the related consolidated statements of
operations, cash flows and changes in partners’ capital for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail and prepared in accordance with GAAP,
audited and accompanied by a report and opinion of an independent certified
public accountant of nationally recognized standing selected by the Borrower,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit;

 

(b)           as soon as available, and in any event within the earlier of
(i) forty-five (45) days after the end of each of the first three quarters of
each fiscal year of the Borrower beginning with the fiscal quarter ended
March 31, 2014 and (ii) five (5) days after such information is required to be
filed with the SEC, a consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries as of the end of such quarter and the related
consolidated statements of operations and cash flows for such quarter and for
the portion of the Borrower’s fiscal year ended at the end of such quarter,
setting forth in the case of such statements of operations and cash flows, in
comparative form the figures for the corresponding quarter and the corresponding
portion of the Borrower’s previous fiscal year, all certified (subject to normal
year-end adjustments and the absence of footnotes) as to fairness of
presentation, conformity to GAAP and consistency by the chief financial officer
or the chief accounting officer of the General Partner, on behalf of the
Borrower;

 

(c)           simultaneously with the delivery of each set of financial
statements referred to in clauses (a) and (b) above, a certificate of a
Responsible Officer of the General Partner, on behalf of the Borrower,
substantially in the form of the Compliance Certificate attached hereto,
including a complete and accurate list, as of the last day of the period covered
by such financial statements, of each of the Borrower’s Subsidiaries, together
with its jurisdiction of formation, the Borrower’s direct or indirect percentage
ownership therein and whether it is a Material Subsidiary;

 

(d)           within five days after any officer of the Borrower obtains actual
knowledge of any Default, if such Default is then continuing, a certificate of a
Responsible Officer of the General Partner, on behalf of the Borrower, setting
forth the details thereof and the action which the Borrower is taking or
proposes to take with respect thereto;

 

68

--------------------------------------------------------------------------------


 

(e)           promptly upon the mailing thereof to the unitholders of the
Borrower generally, copies of all financial statements, reports and proxy
statements so mailed;

 

(f)            promptly upon the filing thereof, copies of all registration
statements (other than the exhibits thereto and any registration statements on
Form S-8 or its equivalent) and reports on Forms 10-K, 10-Q and 8-K (or their
equivalents) which the Borrower shall have filed with the SEC;

 

(g)           if and when any member of the ERISA Group (i) gives or is required
to give notice to the PBGC of any “reportable event” (as defined in Section 4043
of ERISA) with respect to any Plan which might constitute grounds for a
termination of such Plan under Title IV of ERISA, or knows that the plan
administrator of any Plan has given or is required to give notice of any such
reportable event, a copy of the notice of such reportable event given or
required to be given to the PBGC; (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA or notice that any Multiemployer
Plan is in reorganization, is insolvent or has been terminated, a copy of such
notice; (iii) receives notice from the PBGC under Title IV of ERISA of an intent
to terminate, impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or appoint a trustee to administer any Plan, a copy of
such notice; (iv) applies for a waiver of the minimum funding standard under the
Pension Funding Rules, a copy of such application; (v) gives notice of intent to
terminate any Plan under Section 4041(c) of ERISA, a copy of such notice and
other information filed with the PBGC; (vi) gives notice of withdrawal from any
Plan pursuant to Section 4063 of ERISA, a copy of such notice; (vii) fails to
make any payment or contribution to any Plan or Multiemployer Plan or in respect
of any Benefit Arrangement or makes any amendment to any Plan or Benefit
Arrangement which has resulted or could result in the imposition of a Lien or
the posting of a bond or other security, a certificate of the chief financial
officer or the chief accounting officer of the Borrower setting forth details as
to such occurrence and action, if any, which the Borrower or applicable member
of the ERISA Group is required or proposes to take; or (viii) determines that
any Pension Plan is considered an at-risk plan or a plan in endangered or
critical status within the meaning of Sections 430, 431 and 432 of the Code or
Sections 303, 304 and 305 of ERISA, a certification of funding status from the
enrolled actuary for the Pension Plan, which in the case of each of clauses (i),
(ii), (iii) and (viii) above, could cause one or more members of the ERISA Group
to incur liability;

 

(h)           promptly upon any announcement by S&P, Moody’s or Fitch of any
issuance of or change in a Public Debt Rating notice of such issuance or change;
and

 

(i)            from time to time, such additional information regarding the
financial position or business of the Borrower and its Subsidiaries as the
Administrative Agent, at the request of any Lender, may reasonably request.

 

Documents required to be delivered pursuant to Section 6.01(a), (b), (e) or
(f) (to the extent any such documents are included in materials otherwise filed
with the SEC) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) (A) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 10.02; or (B) on which such
documents are posted on the Borrower’s behalf on IntraLinks/IntraAgency or
another relevant website, if any, to which each Lender and the Administrative
Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent), and (ii) on which the Borrower notifies
(which may be by facsimile or electronic mail) the Administrative Agent and each
Lender of the posting of any such documents; provided that the Borrower shall
deliver paper copies or soft copies (by electronic mail) of such documents to
the Administrative Agent or any Lender that requests the Borrower to deliver
such paper copies or soft

 

69

--------------------------------------------------------------------------------


 

copies.  Information required to be delivered pursuant to this Section 6.01 may
also be delivered by facsimile or electronic mail pursuant to procedures
approved by the Administrative Agent.  Except for Compliance Certificates
required by Section 6.01(c), the Administrative Agent shall have no obligation
to maintain copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Borrower with any request
for delivery of such documents, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”).  The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arranger, the L/C Issuer and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 10.08); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (z) the Administrative Agent and the Arranger shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”

 

6.02.       Payment of Taxes.  Each Loan Party will, and will cause each of its
respective Subsidiaries to, pay or discharge its material tax liabilities before
the same shall become delinquent except where the validity or amount thereof is
being contested in good faith by appropriate proceedings, and such Loan Party or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP.

 

6.03.       Maintenance of Property; Insurance.

 

(a)           Each Loan Party will keep, and will cause each of its respective
Subsidiaries to keep, all material property useful and necessary in its business
in good working order and condition, ordinary wear and tear excepted.

 

(b)           Each Loan Party will, and will cause each of its respective
Subsidiaries to, maintain (either in the name of such Loan Party or in such
Subsidiary’s own name), or will cause to be maintained on its behalf through the
insurance program of EQT Corporation and its Subsidiaries with financially sound
and responsible insurance companies, insurance with respect to their respective
properties and business in at least such amounts, against at least such risks
and with such risk retention as are customarily maintained, insured against or
retained, as the case may be, by companies of established repute engaged in the
same or a similar business, to the extent available at the time in question on
commercially reasonable terms; and will furnish to the Lenders, upon request
from the Administrative Agent, information presented in reasonable detail as to
the insurance so carried.

 

6.04.       Conduct of Business and Maintenance of Existence.  Each Loan Party
will preserve, renew and keep in full force and effect, and will cause each of
its respective Subsidiaries to preserve, renew and keep in full force and effect
their respective legal existence and good standing under the Laws

 

70

--------------------------------------------------------------------------------


 

of the jurisdiction of its organization and their respective rights, privileges
and franchises necessary or desirable in the normal conduct of business;
provided that nothing in this Section 6.04 shall prohibit (i) the merger of a
Subsidiary into the Borrower or the merger or consolidation of a Subsidiary with
or into another Person if (A) in the case of a Domestic Subsidiary, the entity
surviving such consolidation or merger is a Domestic Subsidiary and (B) in the
case of a foreign Subsidiary, the entity surviving such consolidation or merger
is a Subsidiary, if, in each case covered by this clause (i), after giving
effect thereto, no Default shall have occurred and be continuing, or (ii) the
termination of the legal existence of any Subsidiary which is not a Loan Party
if the Borrower in good faith determines that such termination is in the best
interest of the Borrower and is not materially disadvantageous to the Lenders.

 

6.05.       Compliance with Laws.  Each of the Loan Parties will comply, and
cause each of its respective Subsidiaries to comply, in all material respects
with all applicable material Laws and requirements of Governmental Authorities
(including, without limitation, Environmental Laws, the Act (as defined in
Section 10.20) and ERISA and the rules and regulations thereunder) except where
the necessity or fact of compliance therewith is contested in good faith by
appropriate proceedings.

 

6.06.       Inspection of Property, Books and Records.  Each Loan Party will
keep, and will cause its respective Subsidiaries to keep, proper books of record
and account in which full, true and correct, in all material respects, entries
shall be made of all dealings and transactions in relation to its business and
activities to the extent required by GAAP or applicable Law; and will permit,
and will cause each of its respective Subsidiaries to permit, representatives of
any Lender at such Lender’s expense to visit and inspect any of their respective
properties, to examine and make abstracts from any of their respective books and
records, and to discuss their respective affairs, finances and accounts with
their respective officers, employees and independent public accountants, all at
such reasonable times and as often as may reasonably be desired; provided,
however, that if an Event of Default has occurred and is continuing, any visit
and inspection by a Lender shall be at the sole expense of the Borrower.

 

6.07.       Use of Proceeds.  The proceeds of the Loans made under this
Agreement will be used by the Loan Parties (i) to refinance the Existing Credit
Agreement and pay fees and expenses in connection with this Agreement, (ii) for
working capital, capital expenditures, dividends, unit repurchases, and other
lawful corporate purposes, and (iii) to purchase assets from EQT Corporation and
its Subsidiaries, and other future sellers, or to make dividends or other
distributions to EQT Corporation and its Subsidiaries in connection with asset
contributions from EQT Corporation and its Subsidiaries.

 

6.08.       Governmental Approvals and Filings.  Each Loan Party will, and will
cause each of its respective Subsidiaries to, keep and maintain in full force
and effect all action by or in respect of, or filing with, any Governmental
Authority necessary in connection with (a) the execution and delivery of this
Agreement, or any Note issued hereunder by the Borrower, (b) the consummation by
the Borrower of the transactions herein or therein contemplated, (c) the
performance of or compliance with the terms and conditions hereof or thereof by
the Loan Parties, or (d) any other actions required to ensure the legality,
validity, binding effect, enforceability or admissibility in evidence hereof or
thereof.

 

6.09.       Material Contracts.  The Borrower will comply, and will cause its
Subsidiaries to comply, with all material contracts with EQT Corporation
necessary for the ongoing operation and business of the Borrower or such
Subsidiary in the ordinary course, except where the failure to comply has not
had, or would not reasonably be expected to have, a Material Adverse Effect.

 

6.10.       Incremental Term Loan Cash Collateral.

 

(a)           The Borrower shall, prior to the initial borrowing of any
Incremental Term Loans, establish one or more Incremental Term Loan Cash
Collateral Accounts and enter into one

 

71

--------------------------------------------------------------------------------


 

or more Account Control Agreements and shall thereafter maintain such
Incremental Term Loan Cash Collateral Accounts and keep the Account Control
Agreements in full force and effect at all times that any portion of the
Incremental Term Loans shall remain outstanding.

 

(b)           The Borrower shall, at all times when any Incremental Term Loans
are outstanding, maintain Incremental Term Loan Cash Collateral in the
Incremental Term Loan Cash Collateral Accounts with a value greater than or
equal to the following (the “Required Collateral Amount”): the greater of
(i) the aggregate outstanding principal amount of all Incremental Term Loans
made under this Agreement pursuant to Section 2.17 and (ii) such other amount
agreed to by the Incremental Term Lenders and the Borrower in any Incremental
Term Loan Agreement.

 

(c)           If, at any time, the Required Collateral Amount for any Series of
Incremental Term Loans exceeds the value of the Incremental Term Loan Cash
Collateral for such Series of Incremental Term Loans, the Borrower shall
immediately deposit additional Incremental Term Loan Cash Collateral into the
appropriate Incremental Term Loan Cash Collateral Account to eliminate such
excess.  In accordance with the terms of the applicable Account Control
Agreements, the Borrower shall direct the investment of items deposited into the
applicable Incremental Term Loan Cash Collateral Account.  The Borrower shall
treat all income, gains or losses from the investment of items in the
Incremental Term Loan Cash Collateral Accounts as its own income or loss, and
the Administrative Agent and the Lenders shall have no liability for any such
gain or loss.

 

(d)           If, at the end of any fiscal quarter of the Borrower, the value of
the Incremental Term Loan Cash Collateral exceeds the Required Collateral
Amount, then, upon the request of the Borrower, provided no Default or Event of
Default has occurred and is continuing, the Administrative Agent shall direct
the applicable Intermediary to pay and transfer to the Borrower cash, to the
extent available, from the appropriate Incremental Term Loan Cash Collateral
Account in an amount equal to such excess.

 

(e)           To secure the prompt payment in full when due, whether by lapse of
time, acceleration or otherwise, of the Incremental Term Loans made under this
Agreement pursuant to Section 2.01(b) and Section 2.17, the Borrower hereby
grants to the Administrative Agent, for the ratable benefit of the Incremental
Term Lenders providing such Incremental Term Loans, a continuing security
interest in, and a right to set off against, any and all right, title and
interest of the Borrower in and to the Incremental Term Loan Cash Collateral
Accounts and the Incremental Term Loan Cash Collateral and all other amounts
maintained in the Incremental Term Loan Cash Collateral Accounts.

 

6.11.       Additional Subsidiaries.  Within thirty (30) days after the
acquisition or formation of any Material Subsidiary (or such longer period as
the Administrative Agent may agree in writing), the Borrower shall cause such
Person to (i) become a Guarantor by executing and delivering to the
Administrative Agent a joinder agreement substantially in the form of Exhibit E
and (ii) deliver to the Administrative Agent (A) documents of the types referred
to in Sections 4.01(a)(iii) and (iv) and (B) favorable opinions of counsel to
such Person (which, as to certain matters as agreed to by the Administrative
Agent, may be internal counsel and which shall cover, among other things, the
legality, validity, binding effect and enforceability of the documentation
referred to in clause (i)), all in form, content and scope reasonably
satisfactory to the Administrative Agent.

 

6.12.       Anti-Money Laundering/International Trade Law Compliance.  The
Borrower covenants and agrees that (a) none of the Borrower or any of its
Subsidiaries will become a Sanctioned

 

72

--------------------------------------------------------------------------------


 

Person, (b) none of the Borrower or any of its Subsidiaries, either in its own
right or, to the knowledge of the Borrower or such Subsidiary, through any third
party, will (i) have any of its assets in a Sanctioned Country or in the
possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law, or (ii) do business in or with, or derive any of its income
from investments in or transactions with, any Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law, (c) it shall maintain in effect
policies and procedures intended to ensure compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees (in each such
Person’s capacity as a director, officer or employee of the Borrower or its
Subsidiaries) and agents with Anti-Terrorism Laws and applicable Sanctions,
(d) the Borrower will comply, and will cause its Subsidiaries, and to the
knowledge of the Borrower, its and their respective directors, officers,
employees (in each such Person’s capacity as a director, officer or employee of
the Borrower or its Subsidiaries) and agents to comply, with Anti-Terrorism Laws
and applicable Sanctions in all material respects, (e) the funds used to repay
the Obligations will not be derived from any unlawful activity of the Borrower
or its Subsidiaries, and (f) the Borrower shall promptly notify the
Administrative Agent in writing upon the occurrence of a Reportable Compliance
Event.

 

ARTICLE VII

 

NEGATIVE COVENANTS

 

The Borrower agrees that so long as any Lender has any Commitment hereunder, any
Letter of Credit remains outstanding (unless such Letter of Credit has been cash
collateralized in a manner acceptable to the Administrative Agent and the
applicable L/C Issuer or other arrangements with respect thereto have been made
that are satisfactory to the Administrative Agent and the applicable L/C Issuer)
or any Obligation payable hereunder remains unpaid:

 

7.01.       Liens.  Neither the Borrower nor any Subsidiary shall, directly or
indirectly, create, incur, assume or suffer to exist any Lien on any asset now
owned or hereafter acquired by it, except:

 

(a)           Liens (other than Liens imposed under ERISA) for taxes,
assessments or governmental charges or levies not past due for more than 60 days
or which are being contested in good faith and by appropriate proceedings, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;

 

(b)           Liens of landlords (other than to secure Debt) and Liens of
carriers, warehousemen, mechanics, materialmen and suppliers and other Liens
imposed by law or pursuant to customary reservations or retentions of title
arising in the ordinary course of business, provided that such Liens secure only
amounts not past due for more than 60 days or, if delinquent, are unfiled and no
other action has been taken to enforce the same or are being contested in good
faith by appropriate proceedings for which adequate reserves determined in
accordance with GAAP have been established;

 

(c)           pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;

 

(d)           Liens to secure the performance of bids, trade contracts and
leases (other than Debt), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

73

--------------------------------------------------------------------------------


 

(e)           easements, rights-of-way, restrictions and other similar
encumbrances affecting real property which do not materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;

 

(f)            Liens securing judgments for the payment of money (or appeal or
other surety bonds relating to such judgments) not constituting an Event of
Default under Section 8.01(h);

 

(g)           leases or subleases granted to others not interfering in any
material respect with the business of any Loan Party or any of its Subsidiaries;

 

(h)           any interest of title of a lessor under, and Liens arising from
UCC financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Agreement;

 

(i)            normal and customary rights of setoff upon deposits of cash in
favor of banks or other depository institutions;

 

(j)            Liens of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection;

 

(k)           Liens of sellers of goods to the Borrower and any of its
Subsidiaries arising under Article 2 of the Uniform Commercial Code or similar
provisions of applicable law in the ordinary course of business, covering only
the goods sold and securing only the unpaid purchase price for such goods and
related expenses;

 

(l)            Liens, if any, in favor of the Administrative Agent on Cash
Collateral delivered pursuant to Section 2.14(a);

 

(m)          Liens, if any, in connection with the AVC Lease, unless the
Borrower has elected in writing to include (x) Debt in respect of the AVC Lease
for purposes of calculating (1) Consolidated Debt and (2) the amount of Debt
permitted under Section 7.09(i) and (y) Liens in respect of the AVC Lease, if
any, for purposes of calculating the amount of Liens permitted under
Section 7.01(u);

 

(n)           Liens on Incremental Term Loan Cash Collateral securing only
Incremental Term Loans;

 

(o)           Liens created pursuant to construction, operating and maintenance
agreements, transportation agreements and other similar agreements and related
documents entered into in the ordinary course of business;

 

(p)           rights of first refusal entered into in the ordinary course of
business;

 

(q)           Liens consisting of any (i) rights reserved to or vested in any
municipality or governmental, statutory or public authority to control or
regulate any property of the Borrower or any Subsidiary or to use such property,
(ii) obligations or duties to any municipality or public authority with respect
to any franchise, grant, license, lease or permit and the rights reserved or
vested in any Governmental Authority or public utility to terminate any such
franchise, grant, license, lease or permit or to condemn or expropriate any
property, or (iii) zoning laws, ordinances or municipal regulations;

 

74

--------------------------------------------------------------------------------


 

(r)            Liens on deposits required by any Person with whom the Borrower
or any of its Subsidiaries enters into a Swap Contract, to the extent such Swap
Contracts are entered into in the ordinary course of business;

 

(s)            any Lien in favor of a Loan Party;

 

(t)            Liens imposed by ERISA which do not constitute an Event of
Default and which are being contested in good faith by appropriate proceedings
and reserves in conformity with GAAP have been provided therefor; and

 

(u)           Liens not otherwise permitted by the foregoing clauses of this
Section securing Debt or other obligations; provided that the aggregate
principal amount of all such Debt and obligations does not exceed an amount
equal to 15% of Consolidated Net Tangible Assets at the time of creation,
incurrence or assumption of such Lien.

 

7.02.       Financial Covenant.  The Consolidated Leverage Ratio, as at the end
of each fiscal quarter of the Borrower (beginning with the fiscal quarter ending
June 30, 2012), shall be less than or equal to 5.00 to 1.0; provided, that, from
and after the time that the Borrower obtains either (a) a BBB- rating or higher
from S&P or (b) a Baa3 rating or higher from Moody’s, subsequent to the
consummation of a Qualified Acquisition, the Consolidated Leverage Ratio, as at
the end of the three consecutive fiscal quarters following such Qualified
Acquisition, shall be less than or equal to 5.50 to 1.0.

 

7.03.       Transactions with Affiliates.  A Loan Party will not, and will not
permit any Subsidiary to, directly or indirectly, pay any funds to or for the
account of, make any investment in, lease, sell, transfer or otherwise dispose
of any assets, tangible or intangible, to, or participate in, or effect, any
transaction with, any officer, director, employee or Affiliate (other than
another Loan Party) unless any such transactions between a Loan Party and its
Subsidiaries on the one hand and any officer, director, employee or Affiliate
(other than another Loan Party or Subsidiary) on the other hand, shall be on an
arms length basis and on terms no less favorable to such Loan Party or such
Subsidiary than could have been obtained from a third party who was not an
officer, director, employee or Affiliate (other than another Loan Party or
Subsidiary); provided, that the foregoing provisions of this Section shall not
(a) prohibit a Loan Party and each Subsidiary from declaring or paying any
lawful dividend or distribution otherwise permitted hereunder, (b) prohibit a
Loan Party or a Subsidiary from providing credit support for its Subsidiaries as
it deems appropriate in the ordinary course of business, (c) prohibit a Loan
Party or a Subsidiary from engaging in a transaction or transactions that are
not on an arms length basis or are not on terms as favorable as could have been
obtained from a third party, provided that such transaction or transactions
occurs within a related series of transactions, which, in the aggregate, are on
an arms length basis and are on terms as favorable as could have been obtained
from a third party, (d) prohibit a Loan Party or a Subsidiary from engaging in
non-material transactions with any officer, director, employee or Affiliate 
that are not on an arms length basis or are not on terms as favorable as could
have been obtained from a third party but are in the ordinary course of such
Loan Party’s or such Subsidiary’s business, so long as, in each case, after
giving effect thereto, no Default or Event of Default shall have occurred and be
continuing, (e) prohibit a Loan Party and its Subsidiaries from entering into
any Drop-Down Acquisition with EQT Corporation or its Affiliates and the
transactions related thereto, and shall not prohibit the performance by any
Person party thereto of their obligations thereunder,  (f) prohibit any
corporate sharing agreements with respect to tax sharing and general overhead
and administrative matters, (g) prohibit a Loan Party from engaging in a
transaction with an Affiliate if such transaction has been approved by the
conflicts committee of the General Partner, (h) prohibit transactions among or
between non-Loan Party Subsidiaries,  (i) prohibit transactions involving any
employee benefit plans or related trusts and (j) prohibit the payment of
reasonable compensation, fees and expenses (as determined by the

 

75

--------------------------------------------------------------------------------


 

applicable Loan Party) to, and indemnity provided on behalf of, the General
Partner and directors, employees and officers of the General Partner, the
Borrower or any Subsidiary.

 

7.04.                     Restricted Payments.

 

(a)                                 Prior to the time the Borrower obtains an
Investment Grade Rating from two of S&P, Moody’s and Fitch, each with a stable
outlook, no Loan Party will, nor will it permit its Subsidiaries to, declare or
make, directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so, during the occurrence and continuance of an
Event of Default, or if a Default or Event of Default would be caused by the
making of such Restricted Payment; and

 

(b)                                 From and after the time the Borrower
receives an Investment Grade Rating from two of S&P, Moody’s and Fitch, each
with a stable outlook, no Loan Party will, nor will it permit its Subsidiaries
to, declare or make, directly or indirectly, any Restricted Payment, or incur
any obligation (contingent or otherwise) to do so, during the occurrence and
continuance of an Event of Default under Section 8.01(a), 8.01(b) (solely due to
the failure to satisfy the covenant contained in Section 7.02), 8.01(f) or
8.01(g), or if a Default or Event of Default under the foregoing Sections would
be caused by the making of such Restricted Payment.

 

7.05.                     Mergers and Fundamental Changes.  A Loan Party will
not, nor will it permit any of its Subsidiaries to, (a) enter into any
transaction of merger or (b) consolidate, liquidate, wind up or dissolve itself
(or suffer any liquidation or dissolution); provided, that:  (i) a Person
(including a Subsidiary of the Borrower but not the Borrower) may be merged or
consolidated with or into the Borrower so long as (A) the Borrower shall be the
continuing or surviving entity, (B) no Default or Event of Default shall exist
or be caused thereby, (C) the Borrower remains liable for its obligations under
this Agreement and all the rights and remedies hereunder remain in full force
and effect, (ii) a Subsidiary of the Borrower may merge with or into another
Subsidiary of the Borrower or any other Person; provided that if one of such
Subsidiaries is a Guarantor, the surviving entity must be a Guarantor and
(iii) any Subsidiary of the Borrower that is not a Loan Party may liquidate,
wind up or dissolve if the Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Borrower and is not
materially disadvantageous to the Lenders.

 

7.06.                     Change in Nature of Business.  The Borrower shall not,
nor shall it permit any Subsidiary to, directly or indirectly, engage in any
material line of business other than the midstream oil and gas business or any
business substantially related or incidental thereto.

 

7.07.                     Use of Proceeds.  The Borrower shall not use the
proceeds of any Credit Extension, whether directly or indirectly, for a purpose
that entails a violation of Regulation U of the FRB. The proceeds of the Loans
shall not be used, directly or indirectly, by the Borrower or its Subsidiaries
to fund any operations in, finance any investments or activities in, or, make
any payments to, a Sanctioned Country or Sanctioned Person in violation of any
Anti-Terrorism Law.

 

7.08.                     Dispositions.

 

(a)                                 Prior to the time the Borrower obtains an
Investment Grade Rating from any one of S&P or Moody’s, a Loan Party will not
make, nor permit its Subsidiaries to make any Disposition except:

 

(i)                                     Dispositions of inventory in the
ordinary course of business;

 

76

--------------------------------------------------------------------------------


 

(ii)                                  Dispositions of machinery and equipment no
longer used or useful in the conduct of business of a Loan Party and its
Subsidiaries that are Disposed of in the ordinary course of business;

 

(iii)                               Dispositions of assets to a Subsidiary,
provided that if the transferor of such assets is a Loan Party, the transferee
thereof must be a Loan Party;

 

(iv)                              Dispositions of accounts receivable in
connection with the collection or compromise thereof;

 

(v)                                 Dispositions of licenses, sublicenses,
leases or subleases not interfering in any material respect with the business of
a Loan Party and its Subsidiaries;

 

(vi)                              Dispositions of cash or Cash Equivalents in
the ordinary course of business;

 

(vii)                           Dispositions in which: (i) the assets being
disposed of are exchanged, within 180 days of such Disposition, for replacement
assets or (ii) the net proceeds thereof are either (A) reinvested within 180
days from such Disposition in assets to be used in the ordinary course of the
business of the Borrower and its Subsidiaries and/or (B) used to permanently
reduce the Aggregate Revolving Commitments on a dollar for dollar basis;

 

(viii)                        asset swaps with EQT Corporation or any of its
Subsidiaries;

 

(ix)                              Dispositions permitted by Sections 7.04, 7.05,
and 7.10;

 

(x)                                 Dispositions resulting from any casualty or
other insured damage to, or any taking under power of eminent domain or by
condemnation or similar proceeding of, any property or asset of a Loan Party or
any Subsidiary;

 

(xi)                              Dispositions of Incremental Term Loan Cash
Collateral for fair market value and in accordance with the applicable
Incremental Term Loan Agreement; and

 

(xii)                           other Dispositions not exceeding in the
aggregate for all Loan Parties and their Subsidiaries (i) 10% of Consolidated
Net Tangible Assets in any fiscal year, measured as of the date of determination
or (ii) 20% of Consolidated Net Tangible Assets over the term of this Agreement,
measured as of the date of determination.

 

(b)                                 From and after the time the Borrower
receives an Investment Grade Rating from any one of S&P or Moody’s, a Loan Party
will not make, nor permit its Subsidiaries to make, any Disposition (whether in
one transaction or a series of transactions) that constitutes all or
substantially all of the assets of the Loan Parties and their Subsidiaries,
taken as a whole.

 

7.09.                     Debt.  No Loan Party will, nor will it permit its
Subsidiaries to, create, incur, assume or suffer to exist any Debt except:

 

(a)                                 Debt pursuant to this Agreement or an
Incremental Term Loan Agreement;

 

(b)                                 Investments permitted under Section 7.10
that would constitute Debt;

 

77

--------------------------------------------------------------------------------


 

(c)                                  current liabilities of the Loan Parties or
their respective Subsidiaries incurred in the ordinary course of business that
is extended in connection with the normal purchases of goods and services;

 

(d)                                 Debt of any Person that becomes a Subsidiary
of the Borrower, to the extent such Debt is outstanding at the time such Person
becomes a Subsidiary of the Borrower and was not incurred in contemplation
thereof, and Debt assumed by the Borrower or any Subsidiary in connection with
its acquisition (whether by merger, consolidation, acquisition of all or
substantially all of the assets or acquisition that results in the ownership of
greater than fifty percent (50%) of the Capital Stock of a Person) of another
Person and, in each case, Debt refinancing, extending, renewing or refunding
such Debt; provided that (i) the principal amount of such Debt is not increased
(other than to provide for the payment of any underwriting discounts and fees
related to any refinancing Debt as well as any premiums owed on and accrued and
unpaid interest related to the original Debt); and (ii) at the time of and
immediately after giving effect to the incurrence or assumption of such Debt or
refinancing Debt and the application of the proceeds thereof, as the case may
be, the aggregate principal amount of all such Debt, and of all Debt previously
incurred or assumed pursuant to this Section 7.09(d), and then outstanding,
shall not exceed 50% of Consolidated EBITDA for the period of four full
consecutive fiscal quarters of the Borrower and its Subsidiaries (and such
Person on a pro forma basis) then most recently ended;

 

(e)                                  Debt in the form of taxes, assessments,
governmental charges or levies and claims for labor, materials and supplies to
the extent that payment therefor shall not be past due;

 

(f)                                   Debt pursuant to the AVC Lease, unless the
Borrower has elected in writing to include (x) Debt in respect of the AVC Lease
for purposes of calculating (1) Consolidated Debt and (2) the amount of Debt
permitted under Section 7.09(i) and (y) Liens in respect of the AVC Lease, if
any, for purposes of calculating the amount of Liens permitted under
Section 7.01(u);

 

(g)                                  all obligations of such Person arising
under letters of credit (including standby and commercial); and

 

(h)                                 (i) prior to the Borrower obtaining either
(x) a BBB- rating or higher from S&P or (y) a Baa3 rating or higher from
Moody’s, (A) Debt of a Loan Party owing to another Loan Party or (B) unsecured
Debt owing from a Loan Party to an Affiliate that is not a Loan Party, provided
that, in the case of Debt owed by a Loan Party pursuant to this clause (B), such
Debt is subordinated to the Obligations on (1) the subordination terms set forth
on Schedule 7.09(h) hereto or (2) such other subordination terms that may be
reasonably acceptable to the Administrative Agent; and (ii) after the Borrower
obtains either (x) a BBB- rating or higher from S&P or (y) a Baa3 rating or
higher from Moody’s, an unlimited amount of unsecured Debt; provided that, in
the case of clauses (i)(B) and (ii), (I) for the avoidance of doubt, the amount
of such Debt shall be included in the calculation of “Consolidated Debt” for
purposes of calculating the Consolidated Leverage Ratio and (II) the Borrower
shall be in compliance with the Consolidated Leverage Ratio after giving effect
to the incurrence of such Debt.

 

(i)                                     other Debt in an aggregate outstanding
principal amount that, when added to the aggregate outstanding principal amount
of all Debt outstanding under this clause (i) does not exceed 15% of
Consolidated Net Tangible Assets at the time of incurrence thereof.

 

7.10.                     Investments.  No Loan Party will, nor will it permit
its Subsidiaries to, make any Investments, except:

 

78

--------------------------------------------------------------------------------


 

(a)                                 Investments held by a Loan Party or such
Subsidiary in the form of cash, Cash Equivalents or Incremental Term Loan Cash
Collateral;

 

(b)                                 Investments existing as of the Closing Date
and set forth on Schedule 7.10;

 

(c)                                  Investments in any Person that is a Loan
Party prior to or contemporaneously with giving effect to such Investment;

 

(d)                                 Investments by any Subsidiary of the
Borrower that is not a Loan Party in any other Subsidiary of the Borrower that
is not a Loan Party;

 

(e)                                  Acquisitions made in accordance with the
Borrower’s Organization Documents;

 

(f)                                   Investments consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the ordinary course of business, and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss;

 

(g)                                  Investments by the Borrower in any
Subsidiary that is not a Loan Party not exceeding $20,000,000 in the aggregate
at any one time outstanding;

 

(h)                                 other Investments in an aggregate amount not
to exceed, at any one time outstanding, $15,000,000.

 

Notwithstanding the foregoing, upon receiving an Investment Grade Rating from
any one of S&P or Moody’s, the Borrower shall not be required to comply with the
restrictions set forth in this Section 7.10.

 

7.11.                     Changes in Fiscal Year; Organization Documents.  No
Loan Party shall make changes to its (i) fiscal year or (ii) Organization
Documents, which, in either case, would reasonably be expected to have a
Material Adverse Effect.

 

ARTICLE VIII

 

EVENTS OF DEFAULT AND REMEDIES

 

8.01.                     Events of Default.  Any of the following events shall
constitute an “Event of Default”:

 

(a)                                 Non-Payment.  Any Loan Party fails to pay
(i) when and as required to be paid herein, any amount of principal of any Loan
or any L/C Obligation, or (ii) within five days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any facility or other fee due
hereunder, or any other amount payable hereunder or under any other Loan
Document; or

 

(b)                                 Specific Covenants.  Any Loan Party fails to
perform or observe any term, covenant or agreement contained in any of Sections
6.01(d), 6.04 (with respect to the Borrower’s existence), 6.07 or 6.08 or
Article VII; or

 

(c)                                  Other Defaults.  Any Loan Party fails to
perform or observe any other covenant or agreement (not specified in
subSection (a) or (b) above) contained in any Loan Document on its part to be
performed or observed and such failure continues for 30 days; or

 

79

--------------------------------------------------------------------------------


 

(d)                                 Representations and Warranties.  Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of any Loan Party, in this Agreement or in any other Loan
Document, or in any document delivered in connection herewith or therewith shall
be incorrect or misleading in any material respect (except to the extent
qualified by materiality, in which case they shall be true and correct in all
respects and except that the representation and warranty made in
Section 5.15(a) shall be true and correct in all respects) when made or deemed
made; provided that (except in the case of any representation, warranty or
certification made with respect to any financial statement of the Borrower) if
such lack of correctness is capable of being remedied or cured within a 30-day
period, Borrower or such Loan Party shall have a period of 30 days after the
earlier of (i) written notice thereof has been given to Borrower by
Administrative Agent (acting on the request of one or more Lenders) or (ii) a
Responsible Officer of the General Partner or of such Loan Party (or the general
partner, board of directors or other governing body, as applicable, of such Loan
Party) has obtained knowledge thereof, within which to remedy or cure such lack
of correctness; or

 

(e)                                  Cross-Payment Default.  (i) Any Loan Party
(A) fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Material Debt,
or (B) fails to observe or perform any other agreement or condition relating to
any Material Debt or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event occurs, the effect of which
default or other event is to cause, or to permit the holder or holders of such
Material Debt to cause, with the giving of notice if required, the maturity of
such Material Debt to be accelerated or to cause such Material Debt to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Debt to be made, prior to
its stated maturity or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which the Borrower or any Subsidiary
is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which the
Borrower or any Subsidiary is an Affected Party (as so defined) and, in either
event, the Swap Termination Value owed by the Borrower or such Subsidiary as a
result thereof is greater than $15,000,000; or

 

(f)                                   Insolvency Proceedings, Etc.  Any Loan
Party or any Subsidiary institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

 

(g)                                  Inability to Pay Debts; Attachment. 
(i) Any Loan Party or any Subsidiary admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or

 

(h)                                 Judgments.  There is entered against any
Loan Party or any Subsidiary final judgments or orders for the payment of money
in an aggregate amount exceeding $15,000,000 (to the extent not (i) covered by
independent third-party insurance as to which the insurer does not

 

80

--------------------------------------------------------------------------------


 

dispute coverage and/or (ii) fully indemnified by(x) EQT Corporation or (y) a
third party who has acknowledged liability for such judgment and has either
provided credit support for such indemnity obligations that is reasonably
acceptable to the Administrative Agent or otherwise has an Investment Grade
corporate family rating from a Designated Rating Agency), and (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or
(B) there is a period of 30 consecutive days during which a stay of enforcement
of such judgment, by reason of a pending appeal or otherwise, is not in effect;
or

 

(i)                                     ERISA.  (i) Any member of the ERISA
Group shall fail to pay when due an amount or amounts aggregating in excess of
$15,000,000 which it shall have become liable to pay under Title IV of ERISA; or
(ii) notice of intent to terminate a Material Plan shall be filed under Title IV
of ERISA by any member of the ERISA Group, any plan administrator or any
combination of the foregoing; or (iii) the PBGC shall institute proceedings
under Title IV of ERISA to terminate, to impose liability (other than for
premiums under Section 4007 of ERISA) in respect of, or to cause a trustee to be
appointed to administer, any Material Plan; or (iv) a condition shall exist by
reason of which the PBGC would be entitled to obtain a decree adjudicating that
any Material Plan must be terminated; or (v) there shall occur a complete or
partial withdrawal from, or a default, within the meaning of
Section 4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans,
which, in the case of each of clauses (ii) — (v) above, could cause one or more
members of the ERISA Group to incur a current payment obligation in excess of
$15,000,000 in the aggregate; or

 

(j)                                    Invalidity of Loan Documents or Account
Control Agreements.  (i) Any Loan Document at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
satisfaction in full of all the Obligations, ceases to be in full force and
effect; or any Loan Party or any other Person contests in any manner the
validity or enforceability of any Loan Document; or any Loan Party denies that
it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any Loan Document; or (ii) any Account
Control Agreement at any time after its execution and delivery, and for any
reason other than as expressly permitted hereunder or thereunder, or
satisfaction in full of all the Obligations in respect of Incremental Term
Loans, ceases to be in full force and effect; or the Borrower contests in any
manner the validity or enforceability of any Account Control Agreement; or the
Borrower purports to revoke, terminate or rescind any Account Control Agreement,
in each case under this clause (ii), if the Required Incremental Term Lenders
provide written notice that such event constitutes an “Event of Default”; or

 

(k)                                 Change of Control.  There occurs any Change
of Control.

 

8.02.                     Remedies Upon Event of Default.  If any Event of
Default occurs and is continuing, the Administrative Agent shall, at the request
of, or may, with the consent of:

 

(a)                                 the Required Revolving Lenders, take any or
all of the following actions:

 

(i)                                     declare the commitment of each Revolving
Lender to make Revolving Loans and any obligations of the L/C Issuers to make
L/C Credit Extensions to be terminated, whereupon such commitments and
obligation shall be terminated;

 

(ii)                                  declare the unpaid principal amount of all
outstanding Revolving Loans, all interest accrued and unpaid thereon, and all
other amounts owing or payable hereunder or under any other Loan Document with
respect to the Revolving Commitments, Revolving Loans or Letters of Credit to be
immediately due and payable,

 

81

--------------------------------------------------------------------------------


 

without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;

 

(iii)                               require that the Borrower Cash Collateralize
the L/C Obligations (in an amount equal to the then Outstanding Amount thereof);
and

 

(iv)                              exercise on behalf of itself and the Revolving
Lenders all rights and remedies available to it and the Revolving Lenders under
the Loan Documents or applicable law; and

 

(b)                                 the Required Incremental Term Lenders, take
any or all of the following actions:

 

(i)                                     declare the commitment, if any, of each
Incremental Term Lender to make Incremental Term Loans to be terminated,
whereupon such commitments shall be terminated;

 

(ii)                                  declare the unpaid principal amount of all
outstanding Incremental Term Loans, all interest accrued and unpaid thereon, and
all other amounts owing or payable hereunder or under any other Loan Document
with respect to the Incremental Term Loans to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower; and

 

(iii)                               exercise on behalf of itself and the
Incremental Term Lenders all rights and remedies available to it and the
Incremental Term Lenders under the Loan Documents or applicable law, including,
without limitation, its rights with respect to any Incremental Term Loan Cash
Collateral;

 

provided, however, in each case, that upon the occurrence of an actual or deemed
entry of an order for relief with respect to the Borrower under the Bankruptcy
Code of the United States, the obligation of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, and
the obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

8.03.                     Application of Funds.  After the exercise of remedies
provided for in Section 8.02 (or after the Loans have automatically become
immediately due and payable and the L/C Obligations have automatically been
required to be Cash Collateralized as set forth in the proviso to Section 8.02),
any amounts received on account of the Obligations shall be applied by the
Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders and the L/C Issuers (including Attorney Costs and amounts payable under
Article III), ratably among them in proportion to the amounts described in this
clause Second payable to them;

 

82

--------------------------------------------------------------------------------


 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit fees pursuant to Section 2.03(h) and interest on the
Committed Loans, Swing Line Loans and the L/C Borrowings, ratably among the
Revolving Lenders in proportion to the respective amounts described in this
clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Committed Loans, Swing Line Loans and L/C Borrowings, ratably
among the Revolving Lenders and the L/C Issuers in proportion to the respective
amounts described in this clause Fourth held by them;

 

Fifth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Incremental Term Loans, ratably among the Incremental
Term Lenders in proportion to the respective amounts described in this clause
Fifth payable to them;

 

Sixth, to payment of that portion of the Obligations constituting unpaid
principal of the Incremental Term Loans, ratably among the Incremental Term
Lenders in proportion to the respective amounts described in this clause Sixth
held by them;

 

Seventh, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not Cash Collateralized by the
Borrower pursuant to Section 2.16; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law;

 

provided, that all amounts collected from the proceeds of Incremental Term Loan
Cash Collateral shall be used to repay the Incremental Term Loans.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Seventh above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 

ARTICLE IX

 

ADMINISTRATIVE AGENT

 

9.01.                     Appointment and Authorization of Administrative
Agent.  Each of the Lenders and the L/C Issuers hereby irrevocably appoints
Wells Fargo to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this
Article are solely for the benefit of the Administrative Agent, the Lenders and
the L/C Issuers, and the Borrower shall not have rights as a third party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

 

83

--------------------------------------------------------------------------------


 

9.02.                     Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

9.03.                     Exculpatory Provisions.  The Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents, and its duties hereunder shall be
administrative in nature.  Without limiting the generality of the foregoing, the
Administrative Agent:

 

(a)                                 shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders, the
Required Revolving Lenders or the Required Incremental Term Lenders, as
applicable, (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 10.01 and 8.02) or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgement.  The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until notice describing such Default is given to the
Administrative Agent by the Borrower, a Lender or the L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set

 

84

--------------------------------------------------------------------------------


 

forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

 

9.04.                     Reliance by Administrative Agent.  The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the L/C Issuers, the Administrative Agent may presume that such condition is
satisfactory to such Lender or the L/C Issuers unless the Administrative Agent
shall have received notice to the contrary from such Lender or the L/C Issuers
prior to the making of such Loan or the issuance of such Letter of Credit.  The
Administrative Agent shall be entitled to rely on legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

9.05.                     Indemnification of Administrative Agent.  Whether or
not the transactions contemplated hereby are consummated, (a) the Lenders shall
indemnify upon demand the Administrative Agent and each Agent-Related Person
related to the Administrative Agent and (b) the Revolving Lenders shall
indemnify upon demand each L/C Issuer and each Agent-Related Person related to
such L/C Issuer (in each case, to the extent not reimbursed by or on behalf of
the Borrower and without limiting the obligation of the Borrower to do so), pro
rata, and hold harmless each Agent-Related Person from and against any and all
Indemnified Liabilities incurred by it, provided that such unreimbursed
Indemnified Liabilities were incurred by or asserted against the Administrative
Agent or an L/C Issuer in each case in its capacity as such or against any
Agent-Related Persons acting for the Administrative Agent or an L/C Issuer in
connection with such capacity; provided, however, that no Lender shall be liable
for the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities to the extent determined in a final, nonappealable judgment by a
court of competent jurisdiction to have resulted from such Agent-Related
Person’s own gross negligence or willful misconduct; and provided, further, that
no action taken in accordance with the directions of the Required Lenders,
Required Revolving Lenders or Required Incremental Term Lenders, as applicable,
shall be deemed to constitute gross negligence or willful misconduct for
purposes of this Section.  Without limitation of the foregoing, each Lender
shall reimburse the Administrative Agent upon demand for its ratable share of
any costs or out-of-pocket expenses (including Attorney Costs) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that the
Administrative Agent is not reimbursed for such expenses by or on behalf of the
Borrower.  The obligations of the Lenders in this Section are subject to the
provisions of Section 2.12(e) and shall survive termination of the Aggregate
Commitments, the payment of all other Obligations and the resignation of the
Administrative Agent.

 

9.06.                     Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub agents
appointed by the Administrative Agent.  The Administrative Agent and any such
sub agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub agent and to the Related
Parties of the Administrative Agent and any such sub agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well

 

85

--------------------------------------------------------------------------------


 

as activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agents.

 

9.07.                     Resignation of Administrative Agent.  The
Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuers and the Borrower.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower (so long as no Event of Default exists), to appoint a successor, which
shall be a bank with an office in the United States, or an Affiliate of any such
bank with an office in the United States.  If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) all payments, communications and determinations provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Lender and the L/C Issuer directly, until such time as the Required Lenders
appoint a successor Administrative Agent as provided for above in this Section. 
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section).  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

 

Any resignation by Wells Fargo as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.

 

9.08.                     Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender and the L/C Issuer acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

86

--------------------------------------------------------------------------------


 

9.09.                     No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Arrangers or Co-Syndication Agents listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or an L/C Issuer hereunder.

 

9.10.                     Administrative Agent May File Proofs of Claim.  In
case of the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
L/C Obligations and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the L/C Issuer and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the L/C Issuer and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the L/C Issuers and
the Administrative Agent under Sections 2.03(h) and (i), 2.09, 10.04 and 10.05)
allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09,
10.04 and 10.05.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

 

ARTICLE X

 

MISCELLANEOUS

 

10.01.              Amendments, Etc.

 

(a)                                 No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
the Borrower therefrom, shall be effective unless in writing signed by the
Required Lenders and the Borrower, and acknowledged by the Administrative Agent,
and each such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:

 

87

--------------------------------------------------------------------------------


 

(i)                                     extend or increase the Commitment of any
Lender (or reinstate any Commitment terminated pursuant to Section 8.02) without
the written consent of such Lender;

 

(ii)                                  postpone any date fixed by this Agreement
or any other Loan Document for any payment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

 

(iii)                               reduce the principal of, or the rate of
interest specified herein on, any Loan or L/C Borrowing, or (subject to clause
(E) of the second proviso to this Section 10.01(a)) any fees or other amounts
payable hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby; provided, however, that only the
consent of the Required Lenders shall be necessary to amend the definition of
“Default Rate” or to waive any obligation of the Borrower to pay interest at the
Default Rate;

 

(iv)                              change Section 2.13 or Section 8.03 in a
manner that would alter the pro rata sharing of payments or order of payments
required thereby without the written consent of each Lender directly affected
thereby;

 

(v)                                 change any provision of this Section or the
definition of “Required Lenders”, “Required Revolving Lenders” or “Required
Incremental Term Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender directly affected thereby;

 

(vi)                              release the Borrower or, except in connection
with a merger or consolidation permitted under Section 7.05 or a Disposition
permitted under Section 7.08, all or substantially all of the Guarantors without
the written consent of each Lender;

 

(vii)                           amend or modify Section 4.02 without the consent
of the Required Revolving Lenders and to the extent any Series of an Incremental
Term Loan Commitment is outstanding, the Required Incremental Term Lenders
applicable to such Series; or

 

(viii)                        release any of the Incremental Term Loan Cash
Collateral without the written consent of each Incremental Term Lender, except
as permitted hereunder.

 

and, provided further, that (A) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuers in addition to the Lenders required above,
affect the rights or duties of the L/C Issuers under this Agreement or any
Letter of Credit Application relating to any Letter of Credit issued or to be
issued by it; (B) no amendment, waiver or consent shall, unless in writing and
signed by the Swing Line Lender in addition to the Lenders required above,
affect the rights or duties of the Swing Line Lender under this Agreement;
(C) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (D) the Fee Letters may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto; and (E) no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all

 

88

--------------------------------------------------------------------------------


 

Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.

 

(b)                                 Notwithstanding the provisions of
Section 10.01(a), this Agreement may be amended, restated, amended and restated
or otherwise modified pursuant to any Incremental Term Loan Agreement with the
written consent of the Administrative Agent (provided that only the
acknowledgment of the Administrative Agent (and not the consent of the
Administrative Agent) shall be required with respect to any Incremental Term
Loan Agreement that is substantially in the form of Exhibit F attached hereto
and makes no modifications to this Agreement except for the matters specified in
the form of Exhibit F attached hereto), the Borrower and the Incremental Term
Lenders providing the Incremental Term Loans made under this Agreement pursuant
to Section 2.17, but without the consent of any other Lender; provided that such
amendment, restatement, amendment and restatement or other modification is not
directly adverse to any other Lender and shall not result in any change to the
obligations of the Revolving Lenders under Section 2.03(c) to reimburse their
Pro Rata Share of Unreimbursed Amounts or to the obligations of the Revolving
Lenders under Section 2.04(c) to fund their participations in respect of Swing
Line Loans, in each case to the extent necessary to reflect the existence and
terms of the Incremental Term Loans evidenced thereby and to effect such other
changes (including, without limitation, changes to the provisions of Article II,
Section 10.01(a) and the definition of “Required Lenders” to include
appropriately the Incremental Term Lenders providing such Incremental Term Loans
and any other definitions or provisions of this Agreement specifying the number
or percentage of Lenders required to waive, amend or modify any rights under
this Agreement or make any determination or grant any consent under this
Agreement) as the Borrower and the Incremental Term Lenders providing such
Incremental Term Loans (and to the extent there are modifications to this
Agreement beyond the scope of the form of Incremental Term Loan Agreement as set
forth in Exhibit F attached hereto, the Administrative Agent) shall deem
reasonably necessary in connection with any such Incremental Term Loan
Agreement; provided, further, that no Incremental Term Loan Agreement shall:

 

(i)                                     extend or increase the Commitment of any
Lender (or reinstate any Commitment terminated pursuant to Section 8.02) without
the written consent of such Lender;

 

(ii)                                  postpone any date fixed by this Agreement
or any other Loan Document for any payment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

 

(iii)                               reduce the principal of, or the rate of
interest specified herein on, any Loan or L/C Borrowing, or (subject to clause
(E) of the second proviso to Section 10.01(a)) any fees or other amounts payable
hereunder or under any other Loan Document without the written consent of each
Lender directly affected thereby; provided, however, that only the consent of
the Required Lenders shall be necessary to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest at the Default
Rate;

 

89

--------------------------------------------------------------------------------


 

(iv)                              change Section 2.13 or Section 8.03 in a
manner that would alter the pro rata sharing of payments or order of payments
required thereby without the written consent of each Lender directly affected
thereby, except to clarify that, except to the extent paid from Incremental Term
Loan Cash Collateral, Incremental Term Loans shall be paid after all Revolving
Loans have been paid in full and the aggregate L/C Obligations have been paid or
Cash Collateralized in full;

 

(v)                                 release the Borrower or, except in
connection with a merger or consolidation permitted under Section 7.05 or a
Disposition permitted under Section 7.08, all or substantially all of the
Guarantors without the written consent of each Lender directly affected thereby;

 

(vi)                              amend or modify Section 4.02 without the
consent of the Required Revolving Lenders and to the extent any Series of an
Incremental Term Loan Commitment is outstanding, the Required Incremental Term
Lenders applicable to such Series; or

 

(vii)                           release any of the Incremental Term Loan Cash
Collateral without the written consent of each Incremental Term Lender, except
as permitted hereunder.

 

10.02.              Notices; Effectiveness; Electronic Communication.

 

(a)                                 Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subSection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

 

(i)                                     if to the Borrower or any other Loan
Party, the Administrative Agent or the Swing Line Lender, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 10.02; and

 

(ii)                                  if to any other Lender or any L/C Issuer,
to the address, telecopier number, electronic mail address or telephone number
specified in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subSection (b) below, shall be effective as provided in such
subSection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the L/C Issuer hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the L/C Issuer pursuant to Article II if such Lender or the L/C
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication. 
The Administrative Agent or the Borrower may, in its discretion, agree to accept

 

90

--------------------------------------------------------------------------------


 

notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)                                  The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM.  In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Borrower, any Lender, the L/C Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
the Borrower, any Lender, the L/C Issuer or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

 

(d)                                 Change of Address, Etc.  Each of the
Borrower, the Administrative Agent, the L/C Issuer and the Swing Line Lender may
change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto.  Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower, the Administrative
Agent, the L/C Issuer and the Swing Line Lender.  In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.

 

(e)                                  Reliance by Administrative Agent, L/C
Issuer and Lenders.  The Administrative Agent, the L/C Issuer and the Lenders
shall be entitled to rely and act upon any notices (including telephonic Swing
Line Loan Notices) purportedly given by or on behalf of the Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as

 

91

--------------------------------------------------------------------------------


 

understood by the recipient, varied from any confirmation thereof.  The Borrower
shall indemnify the Administrative Agent, the L/C Issuer, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower.  All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

10.03.              No Waiver; Cumulative Remedies.  No failure by any Lender or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

 

10.04.              Attorney Costs, Expenses and Taxes.  The Borrower agrees
(a) to pay or reimburse the Administrative Agent for all reasonable
out-of-pocket costs and expenses incurred in connection with the development,
preparation, negotiation and execution of this Agreement and the other Loan
Documents and any amendment, waiver, consent or other modification of the
provisions hereof and thereof (whether or not the transactions contemplated
hereby or thereby are consummated), and the consummation and administration of
the transactions contemplated hereby and thereby, including all Attorney Costs,
and (b) to pay or reimburse the Administrative Agent and each Lender for all
reasonable out-of-pocket costs and expenses incurred in connection with the
enforcement, attempted enforcement, or preservation of any rights or remedies
under this Agreement or the other Loan Documents (including all such costs and
expenses incurred during any “workout” or restructuring in respect of the
Obligations and during any legal proceeding, including any proceeding under any
Debtor Relief Law), including all Attorney Costs.  The foregoing costs and
expenses shall include all search, filing, recording, title insurance and
appraisal charges and fees and Other Taxes related thereto, and other reasonable
out-of-pocket expenses incurred by the Administrative Agent and the cost of
independent public accountants and other outside experts retained by the
Administrative Agent or any Lender.  All amounts due under this Section 10.04
shall be payable within ten Business Days after demand therefor.  The agreements
in this Section shall survive the termination of the Aggregate Commitments and
repayment of all other Obligations.

 

10.05.              Indemnification; Damage Waiver.

 

(a)                                 Indemnification by the Loan Parties. 
Whether or not the transactions contemplated hereby are consummated, the Loan
Parties shall indemnify and hold harmless each Agent-Related Person, each Lender
and their respective Affiliates, directors, officers, employees, counsel, agents
and attorneys-in-fact (collectively the “Indemnitees”) from and against any and
all liabilities, obligations, losses, damages, penalties, claims, demands,
actions, judgments, suits, costs, expenses and disbursements (including Attorney
Costs) of any kind or nature whatsoever which may at any time be imposed on,
incurred by or asserted against any such Indemnitee in any way relating to or
arising out of or in connection with (a) the execution, delivery, enforcement,
performance or administration of any Loan Document or any other agreement,
letter or instrument delivered in connection with the transactions contemplated
thereby or the consummation of the transactions contemplated thereby, (b) any
Commitment, Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit), (c) any
actual or alleged presence or release of Hazardous Substances on or from any
property currently or formerly owned or operated by a Loan Party or any
Subsidiary of a Loan Party, or any Environmental Liability related in any way to
a Loan Party or any Subsidiary of a Loan

 

92

--------------------------------------------------------------------------------


 

Party, or (d) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory (including any investigation of, preparation for, or defense of
any pending or threatened claim, investigation, litigation or proceeding) and
regardless of whether any Indemnitee is a party thereto and regardless of
whether brought by the Borrower or any third party (all the foregoing,
collectively, the “Indemnified Liabilities”), in all cases, whether or not
caused by or arising, in whole or in part, out of the negligence of the
Indemnitee; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from (x) the gross negligence or willful
misconduct of such Indemnitee, (y) a claim brought by any Loan Party against an
Indemnitee for material breach in bad faith of such Indemnitee’s obligations
under the Loan Documents or (z) a claim brought by one Lender against another
Lender so long as such claim does not involve, or result from, an action or
inaction by any Loan Party or any Affiliate of a Loan Party.  No Indemnitee
shall be liable for any damages arising from the use by others of any
information or other materials obtained through IntraLinks or other similar
information transmission systems in connection with this Agreement.  All amounts
due under this Section 10.05 shall be payable within ten Business Days after
demand therefore.  The agreements in this Section shall survive the resignation
of the Administrative Agent, the replacement of any Lender, the termination of
the Aggregate Commitments and the repayment, satisfaction or discharge of all
the other Obligations.  Without limiting the provisions of Section 3.01, this
Section 10.05(a) shall not apply with respect to Taxes other than Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

 

(b)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable law, no Loan Party shall assert, and
each hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
entered into or delivered pursuant hereto, the transactions contemplated hereby
or thereby, any Loan or Letter of Credit or the use of the proceeds thereof.  No
Indemnitee referred to in subSection (a) above shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.

 

10.06.              Payments Set Aside.  To the extent that any payment by or on
behalf of any Loan Party is made to the Administrative Agent or any Lender, or
the Administrative Agent or any Lender exercises its right of set-off, and such
payment or the proceeds of such set-off or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect.

 

93

--------------------------------------------------------------------------------


 

10.07.              Successors and Assigns.

 

(a)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subSection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subSection (d) of this
Section or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subSection (f) or (j) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void). 
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in
subSection (d) of this Section and, to the extent expressly contemplated hereby,
the Indemnitees) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b)                                 Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subSection (b), participations in L/C Obligations and Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Loans at the time
owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund (as defined in subSection (h) of this Section), no
minimum amount need be assigned, and

 

(B)                               in any case not described in
subSection (b)(i)(A) of this Section, the aggregate amount of (x) the Revolving
Commitment (which for this purpose includes Loans outstanding thereunder) and
(y) the Incremental Term Commitment or, if the Revolving Commitment or
Incremental Term Commitment is not then in effect, the principal outstanding
balance of the Loans of the assigning Lender subject to each such assignment,
determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than $5,000,000 unless each of the Administrative Agent, each L/C Issuer
(in the case of an assignment of Revolving Loans or a Revolving Commitment),
and, so long as no Default or Event of Default has occurred and is continuing,
the Borrower otherwise consents (each such consent not to be unreasonably
withheld or delayed); provided, however, that concurrent assignments to members
of an Assignee Group and concurrent assignments from members of an Assignee
Group to a single assignee (or to an assignee and members of its Assignee Group)
will be treated as a single assignment for purposes of determining whether such
minimum amount has been met.

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations

 

94

--------------------------------------------------------------------------------


 

under this Agreement with respect to the Loans or the Commitment assigned,
except that this clause (ii) shall not apply to the Swing Line Lender’s rights
and obligations in respect of Swing Line Loans.

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by
subSection (b)(i)(B) of this Section and, in addition:

 

(A)                               the consent of the Borrower (such consent not
to be unreasonably withheld or delayed) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment or
(2) such assignment is (x) in the case of an assignment of Revolving Loans or a
Revolving Commitment, to a Person that is not a Revolving Lender, an Affiliate
of a Revolving Lender or an Approved Fund with respect to such Revolving Lender
or (y) in the case of an assignment of Incremental Term Loans or an Incremental
Term Commitment, to a Person that is not an Incremental Term Lender, an
Affiliate of such Incremental Term Lender or an Approved Fund with respect to
such Incremental Term Lender; provided, that the Borrower shall be deemed to
have consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof;

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required if such
assignment is (x) in the case of an assignment of Revolving Loans or a Revolving
Commitment, to a Person that is not a Revolving Lender, an Affiliate of a
Revolving Lender or an Approved Fund with respect to such Revolving Lender or
(y) in the case of an assignment of Incremental Term Loans or an Incremental
Term Commitment, to a Person that is not an Incremental Term Lender, an
Affiliate of such Incremental Term Lender or an Approved Fund with respect to
such Incremental Term Lender;

 

(C)                               the consent of each L/C Issuer (such consent
not to be unreasonably withheld or delayed) shall be required for any assignment
that increases the obligation of the assignee to participate in exposure under
one or more Letters of Credit (whether or not then outstanding); and

 

(D)                               the consent of the Swing Line Lender (such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment in respect of Revolving Loans or a Revolving Commitment.

 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee in the
amount of $3,500; provided, however, that the Administrative Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made (A) to the Borrower or any of the Borrower’s Affiliates
or Subsidiaries, or (B) to any Defaulting Lender or any of its Subsidiaries, or
any Person who, upon becoming a Lender

 

95

--------------------------------------------------------------------------------


 

hereunder, would constitute any of the foregoing Persons described in this
clause B, or (C) to a natural person.

 

(vi)                              Certain Additional Payments.  In connection
with any assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Administrative Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent, the L/C Issuer or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full Pro Rata Share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Pro Rata Share. 
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this subsection, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subSection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, except to the extent
otherwise specifically provided hereunder, and only to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment; provided, that except to the extent otherwise expressly agreed
by the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subSection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subSection (d) of this Section.

 

(c)                                  The Administrative Agent, acting solely for
this purpose as a non-fiduciary agent of the Borrower (and such agency being
solely for tax purposes), shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it (or the equivalent
thereof in electronic form) and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Loans and L/C Obligations owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”).  The entries in the
Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of

 

96

--------------------------------------------------------------------------------


 

this Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 

(d)                                 Any Lender may at any time, without the
consent of, or notice to, the Borrower or the Administrative Agent, sell
participations to any Person (other than a natural person or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including for
purposes of this subSection (d), participations in L/C Obligations and/or Swing
Line Loans) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in the first proviso to
Section 10.01(a) that directly affects such Participant.  Subject to
subSection (e) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
subSection (b) of this Section.  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.09 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.13 as
though it were a Lender.  Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

(e)                                  A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent.  A Participant
shall not be entitled to the benefits of Section 3.01 unless the Borrower is
notified of the participation sold to such Participant, and such Participant
agrees, for the benefit of the Borrower, to comply with Section 3.01 (including
subSection 3.01(f)), and be subject to Sections 3.06 and 10.16 as though it were
a Lender.

 

(f)                                   Any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement (including under its Note, if any) to secure obligations

 

97

--------------------------------------------------------------------------------


 

of such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank or other central bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

(g)                                  Electronic Execution of Assignments.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

(h)                                 As used herein, the following terms have the
following meanings:

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.07(b)(iii) and (b)(v) (subject to such consents, if
any, as may be required under Section 10.07(b)(iii)).

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

(i)                                     Notwithstanding anything to the contrary
contained herein, any Lender that is a Fund may create a security interest in
all or any portion of the Loans owing to it and the Note, if any, held by it to
the trustee for holders of obligations owed, or securities issued, by such Fund
as security for such obligations or securities, provided that unless and until
such trustee actually becomes a Lender in compliance with the other provisions
of this Section 10.07, (i) no such pledge shall release the pledging Lender from
any of its obligations under the Loan Documents and (ii) such trustee shall not
be entitled to exercise any of the rights of a Lender under the Loan Documents
even though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.

 

(j)                                    Notwithstanding anything to the contrary
contained herein, if at any time Wells Fargo or another L/C Issuer assigns all
of its Commitment and Loans pursuant to subSection (b) above, (i) Wells Fargo or
such L/C Issuer may, upon 30 days’ notice to the Borrower and the Lenders,
resign as an L/C Issuer and/or (ii) Wells Fargo may, upon 30 days’ notice to the
Borrower, resign as Swing Line Lender.  In the event of any such resignation as
an L/C Issuer or Swing Line Lender, the Borrower shall be entitled to appoint
from among the Lenders (only if such Lender accepts such appointment) a
successor L/C Issuer or Swing Line Lender hereunder; provided, however, that no
failure by the Borrower to appoint any such successor shall affect the
resignation of (x) Wells Fargo or such L/C Issuer as an L/C Issuer or (y) Wells
Fargo as Swing Line Lender, as the case may be.  If Wells Fargo or another L/C
Issuer resigns as an L/C Issuer, it shall retain all the rights and obligations
of an L/C Issuer hereunder with respect to all Letters of Credit outstanding as
of the effective date of its resignation as an L/C Issuer and all L/C
Obligations with respect thereto (including the right to require the Lenders to
make Base Rate

 

98

--------------------------------------------------------------------------------


 

Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). If Wells Fargo resigns as Swing Line Lender, it shall retain
all the rights of the Swing Line Lender provided for hereunder with respect to
Swing Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate
Committed Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.04(c).  Upon the appointment of a successor L/C Issuer
and/or Swing Line Lender, (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring L/C Issuer
or Swing Line Lender, as the case may be, and (b) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the resigning L/C Issuer to effectively assume the obligations
of the resigning L/C Issuer with respect to such Letters of Credit.

 

10.08.              Confidentiality.  Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential); (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it; (c) to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process; (d) to any other party to this Agreement; (e) in connection with
the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or the enforcement of rights hereunder; (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any Eligible Assignee of or Participant in, or any prospective
Eligible Assignee of or Participant in, any of its rights or obligations under
this Agreement or (ii) any direct or indirect contractual counterparty or
prospective counterparty (or such contractual counterparty’s or prospective
counterparty’s professional advisor) to any credit derivative transaction
relating to obligations of the Borrower; (g) with the consent of the Borrower;
(h) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section or (ii) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrower; or (i) to the National Association of Insurance
Commissioners or any other similar organization (including any credit insurance
provider relating to the Borrower and its obligations).  In addition, the
Administrative Agent and the Lenders may disclose, after the Closing Date, the
existence of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry, and service
providers to the Administrative Agent and the Lenders in connection with the
administration and management of this Agreement, the other Loan Documents, the
Commitments, and the Credit Extensions.  For purposes of this Section,
“Information” means all information received from any Loan Party or any
Subsidiary relating to such Loan Party or any Subsidiary or any of their
respective businesses, other than any such information that is available to the
Administrative Agent, any Lender or the L/C Issuer on a nonconfidential basis
prior to disclosure by a Loan Party or any Subsidiary.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
a Loan Party or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including Federal and state securities Laws.

 

99

--------------------------------------------------------------------------------


 

10.09.              Set-off.  In addition to any rights and remedies of the
Lenders provided by law, upon the occurrence and during the continuance of any
Event of Default, each Lender is authorized at any time and from time to time,
without prior notice to the Borrower, any such notice being waived by the
Borrower to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held by, and other indebtedness at any time owing by, such Lender to or for
the credit or the account of the Borrower against any and all Obligations owing
to such Lender hereunder or under any other Loan Document, now or hereafter
existing, irrespective of whether or not the Administrative Agent or such Lender
shall have made demand under this Agreement or any other Loan Document and
although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or indebtedness.  Each
Lender agrees promptly to notify the Borrower and the Administrative Agent after
any such set-off and application made by such Lender; provided, however, that
the failure to give such notice shall not affect the validity of such set-off
and application.

 

10.10.              Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower. 
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

 

10.11.              Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Delivery of an executed
signature page of this Agreement by facsimile or electronic mail shall be
effective as delivery of manually executed counterpart hereof and shall
constitute an agreement to deliver an original executed counterpart if
requested.

 

10.12.              Integration.  This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter.  In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Administrative Agent or the
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement.  Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.

 

10.13.              Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

100

--------------------------------------------------------------------------------


 

10.14.              Severability.  If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.15.              Reserved.

 

10.16.              Replacement of Lenders.  If any Lender requests compensation
under Section 3.04, or if the Borrower is required to pay any Indemnified Taxes
or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01 and, in each case, such Lender
has declined or is unable to designate a different lending office in accordance
with Section 10.16(a), or if any Lender suspends its obligations to make,
maintain or continue Eurodollar Rate Loans pursuant to Section 3.02 or any
Lender is a Defaulting Lender or a Non-Consenting Lender, or if any other
circumstance exists hereunder that gives the Borrower the right to replace a
Lender as a party hereto, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.07), all of its
interests, rights (other than its existing rights to payments pursuant to
Section 3.04 or Section 3.01) and obligations under this Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

 

(a)                                 the Borrower shall have paid to the
Administrative Agent the assignment fee (if any) specified in Section 10.07(b);

 

(b)                                 such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans and participations in
L/C Advances, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents (including any
amounts under Section 3.05) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts);

 

(c)                                  in the case of any such assignment
resulting from a claim for compensation under Section 3.04 or payments required
to be made pursuant to Section 3.01, such assignment will result in a reduction
in such compensation or payments thereafter;

 

(d)                                 such assignment does not conflict with
applicable Laws;

 

(e)                                  in the case of any assignment resulting
from a Lender becoming a Non-Consenting Lender, the applicable assignee shall
have consented to the applicable amendment, waiver or consent; and

 

(f)                                   In the event that such Lender is a L/C
Issuer and any one or more Letters of Credit issued by such L/C Issuer under
this Agreement remain outstanding, the Borrower shall Cash Collateralize such
Letters of Credit upon terms reasonably satisfactory to such L/C Issuer to
secure the Borrower’s obligations to reimburse for drawings under such Letters
of Credit or make other arrangements reasonably satisfactory to such L/C Issuer
with respect to such Letters of Credit including providing other credit support.

 

101

--------------------------------------------------------------------------------


 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.  Solely for purposes of effecting any assignment involving a
Defaulting Lender under this Section 10.16 and to the extent permitted under
applicable Laws, each Lender hereby agrees that any Assignment and Acceptance
done in accordance with this Section 10.16 shall be effective against a
Defaulting Lender five (5) Business Days after it has been given notice of the
same, whether or not such Defaulting Lender has executed such Assignment and
Acceptance, and such Defaulting Lender shall be bound thereby as fully and
effectively as if such Defaulting Lender had personally executed, acknowledged
and delivered the same.

 

10.17.              Governing Law.

 

(a)                                 THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)                                 ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN OR OF THE COURTS OF THE
UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK SITTING IN THE BOROUGH OF
MANHATTAN, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH LOAN PARTY, THE
ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE COURTS.  EACH LOAN PARTY, THE
ADMINISTRATIVE AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO.  EACH LOAN PARTY, THE ADMINISTRATIVE AGENT AND EACH
LENDER WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH
MAY BE MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.

 

10.18.              No Advisory or Fiduciary Responsibility.  In connection with
all aspects of each transaction contemplated hereby, the Loan Parties
acknowledge and agree that: (i) the credit facility provided for hereunder and
any related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the Loan
Parties and their Affiliates, on the one hand, and the Administrative Agent, the
Lenders and the Arrangers, on the other hand, and the Loan Parties are capable
of evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, the
Administrative Agent, the Lenders and the Arrangers, each is and has been acting
solely as a principal and is not the financial advisor, agent or fiduciary, for
any Loan Party or any of their Affiliates, stockholders, creditors or employees
or any other Person; (iii) none of the Administrative Agent, any Lender or any
Arranger has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Loan Parties with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Loan Document (irrespective of whether the Administrative Agent or any Lender or
Arranger has advised or is currently advising any Loan Party or any of their
Affiliates on other matters) and none of the Administrative Agent, any Lender or
any Arranger has any obligation to any Loan Party

 

102

--------------------------------------------------------------------------------


 

or any of their Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; (iv) the Administrative Agent, the Lenders, the Arrangers and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Loan Parties and their
Affiliates, and none of the Administrative Agent, any Lender or any Arranger has
any obligation to disclose any of such interests by virtue of any advisory,
agency or fiduciary relationship; and (v) the Administrative Agent, the Lenders
and the Arranger(s) have not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and the Loan Parties have consulted their
own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate.  The Loan Parties hereby waive and release, to the fullest extent
permitted by law, any claims that it may have against the Administrative Agent,
the Lenders and the Arrangers with respect to any breach or alleged breach of
agency or fiduciary duty.

 

10.19.              Waiver of Right to Trial by Jury.  EACH PARTY TO THIS
AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT
TO TRIAL BY JURY.

 

10.20.              USA PATRIOT Act Notice.  Each Lender that is subject to the
Act (as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Loan Parties that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Loan Parties, which information includes the
name and address of each Loan Party and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify such Loan Party
in accordance with the Act. To help the government fight the funding of
terrorism and money laundering activities, Federal law requires all financial
institutions to obtain, verify and record information that identifies each
Borrower that opens an account. What this means: when the Borrower opens an
account, the relevant financial institution will ask for the business name,
business address, taxpayer identifying number and other information that will
allow the financial institution to identify the Borrower, such as organizational
documents. For some businesses and organizations, the financial institution may
also need to ask for identifying information and documentation relating to
certain individuals associated with the business or organization.

 

10.21.              Entire Agreement.  This Agreement and the other Loan
Documents represent the final agreement AMONG the parties and may not be
contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements of the parties.  There are no unwritten oral agreements AMONG the
parties.

 

10.22.              No General Partner’s Liability for Revolving Facility.  It
is hereby understood and agreed that the General Partner shall have no personal
liability, as general partner or otherwise, for the payment of any amount owing
or to be owing hereunder or under any other Loan Document with respect to the
Revolving Commitments, Revolving Loans or Letters of Credit.  In furtherance of
the foregoing, the Administrative Agent and the Revolving Lenders agree for
themselves and their respective successors

 

103

--------------------------------------------------------------------------------


 

and assigns that no claim arising against the Borrower or any of its
Subsidiaries under any Loan Document with respect to the Revolving Commitments,
Revolving Loans or Letters of Credit shall be asserted against the General
Partner (in its individual capacity), any claim arising against the Borrower or
any of its Subsidiaries under any Loan Document with respect to the Revolving
Commitments, Revolving Loans or Letters of Credit shall be made only against and
shall be limited to the assets of the Borrower and its Subsidiaries, and no
judgment, order or execution entered in any suit, action or proceeding, whether
legal or equitable, on this Agreement or any of the other Loan Documents with
respect to the Revolving Commitments, Revolving Loans or Letters of Credit shall
be obtained or enforced against the General Partner (in its individual capacity)
or its assets for the purpose of obtaining satisfaction and payment of the
Obligations with respect to the Revolving Commitments, Revolving Loans or
Letters of Credit or any claims arising under this Agreement or any other Loan
Document with respect to the Revolving Commitments, Revolving Loans or Letters
of Credit, any right to proceed against the General Partner individually or its
respective assets being hereby expressly waived by the Revolving Lenders for
themselves and their respective successors and assigns.  Notwithstanding the
foregoing, if any Incremental Term Loans are refinanced with the proceeds of
Committed Loans, this Section 10.22 shall not apply to the extent of the
principal amount of those Committed Loans used for such refinancing.

 

10.23.              Amendment and Restatement.  On the Closing Date, the
Existing Credit Agreement shall be amended, restated and superseded in its
entirety by this Agreement. All references to the “Credit Agreement” contained
in any Loan Document shall be deemed to refer to this Agreement.

 

ARTICLE XI

 

GUARANTY

 

11.01.              The Guaranty.  Each of the Guarantors hereby jointly and
severally guarantees to each Lender and the Administrative Agent as hereinafter
provided, as primary obligor and not as surety, the prompt payment of the
Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
strictly in accordance with the terms thereof.  The Guarantors hereby further
agree that if any of the Obligations are not paid in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise), the Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) in accordance with the terms of such extension
or renewal.

 

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents, the obligations of each Guarantor under this Agreement
and the other Loan Documents shall be limited to an aggregate amount equal to
the largest amount that would not render such obligations subject to avoidance
under Debtor Relief Laws or any comparable provisions of any applicable state
law.

 

11.02.              Obligations Unconditional.  Except as provided under
Section 11.08, the obligations of the Guarantors under Section 11.01 are joint
and several, absolute and unconditional, irrespective of the value, genuineness,
validity, regularity or enforceability of any of the Loan Documents or any other
agreement or instrument referred to therein, or any substitution, release,
impairment or exchange of any other guarantee of or security for any of the
Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever which might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 11.02 that the obligations of the Guarantors
hereunder shall be absolute and unconditional under any and all circumstances. 
Each Guarantor agrees that such Guarantor shall have no right of subrogation,
indemnity,

 

104

--------------------------------------------------------------------------------


 

reimbursement or contribution against either the Borrower or any other Guarantor
for amounts paid under this Article 11 until such time as the Obligations have
been paid in full, the Letters of Credit have been terminated or expired (other
than Letters of Credit as to which other arrangements reasonably satisfactory to
the applicable L/C Issuer have been made) and the Commitments have expired or
terminated.  Without limiting the generality of the foregoing, it is agreed
that, to the fullest extent permitted by law, the occurrence of any one or more
of the following shall not alter or impair the liability of any Guarantor
hereunder, which shall remain absolute and unconditional as described above:

 

(a)                                 at any time or from time to time, without
notice to any Guarantor, the time for any performance of or compliance with any
of the Obligations shall be extended, or such performance or compliance shall be
waived;

 

(b)                                 any of the acts mentioned in any of the
provisions of any of the Loan Documents or any other agreement or instrument
referred to in the Loan Documents, shall be done or omitted;

 

(c)                                  the maturity of any of the Obligations
shall be accelerated, or any of the Obligations shall be modified, supplemented
or amended in any respect, or any right under any of the Loan Documents, or any
other agreement or instrument referred to in the Loan Documents, shall be waived
or any other guarantee of any of the Obligations or any security therefor shall
be released, impaired or exchanged in whole or in part or otherwise dealt with;

 

(d)                                 any Lien granted to, or in favor of, the
Administrative Agent or any Lender or Lenders as security for any of the
Obligations shall fail to attach or be perfected; or

 

(e)                                  any of the Obligations shall be determined
to be void or voidable (including, without limitation, for the benefit of any
creditor of any Guarantor) or shall be subordinated to the claims of any Person
(including, without limitation, any creditor of any Guarantor).

 

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Loan Documents or any other agreement or instrument referred to in Loan
Documents, or against any other Person under any other guarantee of, or security
for, any of the Obligations.

 

11.03.              Reinstatement.  The obligations of the Guarantors under this
Article 11 shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of any Person in respect of the Obligations
is rescinded or must be otherwise restored by any holder of any of the
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, and each Guarantor agrees that it will indemnify
the Administrative Agent and each Lender on demand for all reasonable costs and
expenses (including, without limitation, the reasonable fees, charges and
disbursements of counsel) incurred by the Administrative Agent or such Lender in
connection with such rescission or restoration, including any such costs and
expenses incurred in defending against any claim alleging that such payment
constituted a preference, fraudulent transfer or similar payment under any
bankruptcy, insolvency or similar law.

 

11.04.              Certain Additional Waivers.  Each Guarantor further agrees
that such Guarantor shall have no right of recourse to security for the
Obligations, except through the exercise of rights of subrogation pursuant to
Section 11.02 and through the exercise of rights of contribution pursuant to
Section 11.06.

 

105

--------------------------------------------------------------------------------


 

11.05.              Remedies.  The Guarantors agree that, to the fullest extent
permitted by law, as between the Guarantors, on the one hand, and the
Administrative Agent and the Revolving Lenders or the Incremental Term Lenders,
as applicable, on the other hand, the Obligations may be declared to be
forthwith due and payable as provided in Section 8.02 (and shall be deemed to
have become automatically due and payable in the circumstances provided in said
Section 8.02) for purposes of Section 11.01 notwithstanding any stay, injunction
or other prohibition preventing such declaration (or preventing the Obligations
from becoming automatically due and payable) as against any other Person and
that, in the event of such declaration (or the Obligations being deemed to have
become automatically due and payable), the Obligations (whether or not due and
payable by any other Person) shall forthwith become due and payable by the
Guarantors for purposes of Section 11.01.

 

11.06.              Rights of Contribution.  The Guarantors agree among
themselves that, in connection with payments made hereunder, each Guarantor
shall have contribution rights against the other Guarantors as permitted under
applicable law.  Such contribution rights shall be subordinate and subject in
right of payment to the obligations of such Guarantors under the Loan Documents
and no Guarantor shall exercise such rights of contribution until all
Obligations have been paid in full, the Letters of Credit have been terminated
or expired (other than Letters of Credit as to which other arrangements
reasonably satisfactory to the applicable L/C Issuer have been made) and the
Commitments have terminated.

 

11.07.              Guarantee of Payment; Continuing Guarantee.  The guarantee
in this Article 11 is a guaranty of payment and not of collection, is a
continuing guarantee, and shall apply to all Obligations whenever arising.

 

11.08.              Termination or Release.  The guarantees in this Article 11
shall terminate when the Obligations have been paid in full, the Letters of
Credit have been terminated or expired (other than Letters of Credit as to which
other arrangements reasonably satisfactory to the applicable L/C Issuer have
been made) and the Commitments have expired or terminated. Furthermore, upon the
consummation of a merger or consolidation permitted under Section 7.05 or a
Disposition permitted under Section 7.08, a Guarantor shall be automatically
released from its guarantee in this Article 11; provided that the Borrower shall
promptly provide notice to the Administrative Agent of such release.  Upon
written request, the Administrative Agent shall execute and deliver to the
Borrower or any Guarantor, at such Guarantor’s expense, all documents that such
Guarantor shall reasonably request to evidence such release or termination.

 

11.09.              No General Partner’s Liability for Revolving Facility.  For
the avoidance of doubt, the guarantee in this Article 11 with respect to the
Revolving Commitments, Revolving Loans or Letters of Credit is subject to
Section 10.22 of this Agreement.

 

106

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:

EQT MIDSTREAM PARTNERS, LP, a Delaware limited partnership

 

 

 

 

 

By: EQT Midstream Services, LLC, its general partner, a Delaware limited
liability company

 

 

 

 

 

 

 

 

 

 

By:

/s/ Philip P. Conti

 

 

Name:

Philip P. Conti

 

 

Title:

Senior Vice President and Chief Financial

 

 

 

Officer

 

 

GUARANTORS:

EQUITRANS, L.P., a Pennsylvania limited partnership

 

 

 

 

 

By: Equitrans Services, LLC, its general partner, a Delaware limited liability
company

 

 

 

 

 

By: Equitrans Investments, LLC, its sole member, a Delaware limited liability
company

 

 

 

 

 

 

By:

EQT Midstream Partners, LP,

 

 

 

 

its sole member, a Delaware limited

 

 

 

 

partnership

 

 

 

 

 

 

 

 

 

By: EQT Midstream Services, LLC,

 

 

 

 

 

its general partner, a Delaware

 

 

 

 

 

limited liability company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Philip P. Conti

 

 

 

 

 

Name:

Philip P. Conti

 

 

 

 

 

Title:

Senior. Vice President

 

 

 

 

 

 

and Chief Financial

 

 

 

 

 

 

Officer

 

AMENDED AND RESTATED CREDIT AGREEMENT

EQT MIDSTREAM PARTNERS, LP

 

--------------------------------------------------------------------------------


 

 

EQUITRANS SERVICES, LLC

 

 

 

By: Equitrans Investments, LLC, its sole member, a Delaware

 

 

limited liability company

 

 

 

 

 

By: EQT Midstream Partners, LP, its sole member, a

 

 

 

Delaware limited partnership

 

 

 

 

 

 

 

By: EQT Midstream Services, LLC,

 

 

 

 

its general partner, a Delaware limited

 

 

 

 

liability company

 

 

 

 

 

 

 

 

 

 

By:

/s/ Philip P. Conti

 

 

 

 

Name:

Philip P. Conti

 

 

 

 

Title:

Senior Vice President and Chief

 

 

 

 

 

Financial Officer

 

 

 

 

 

EQUITRANS INVESTMENTS, LLC

 

 

 

 

 

 

By: EQT Midstream Partners, LP, its sole member, a

 

 

 

Delaware limited partnership

 

 

 

 

 

 

By: EQT Midstream Services, LLC,

 

 

 

its general partner, a Delaware limited liability

 

 

 

company

 

 

 

 

 

 

 

 

By:

/s/ Philip P. Conti

 

 

 

Name:

Philip P. Conti

 

 

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

EQT MIDSTREAM FINANCE CORPORATION

 

 

 

 

 

 

By:

/s/ Philip P. Conti

 

 

Name:

Philip P. Conti

 

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

EQM GATHERING OPCO, LLC

 

 

 

 

 

 

By:

/s/ Randall L. Crawford

 

 

Name:

Randall L. Crawford

 

 

Title:

President

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

EQT MIDSTREAM PARTNERS, LP

 

--------------------------------------------------------------------------------


 

 

EQM GATHERING HOLDINGS, LLC

 

 

 

 

 

 

By:

/s/ Randall L. Crawford

 

 

Name:

Randall L. Crawford

 

 

Title:

President

 

AMENDED AND RESTATED CREDIT AGREEMENT

EQT MIDSTREAM PARTNERS, LP

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent and as a Lender

 

 

 

 

 

 

By:

/s/ Jeff Cobb

 

Name:

Jeff Cobb

 

Title:

Vice President

 

AMENDED AND RESTATED CREDIT AGREEMENT

EQT MIDSTREAM PARTNERS, LP

 

--------------------------------------------------------------------------------


 

 

PNC BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Tracy J. DeCock

 

Name:

Tracy J. DeCock

 

Title:

Senior Vice President

 

AMENDED AND RESTATED CREDIT AGREEMENT

EQT MIDSTREAM PARTNERS, LP

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Bryan Heller

 

Name:

Bryan Heller

 

Title:

Director

 

AMENDED AND RESTATED CREDIT AGREEMENT

EQT MIDSTREAM PARTNERS, LP

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Vanessa A. Kurbatskiy

 

Name:

Vanessa A. Kurbatskiy

 

Title:

Vice President

 

AMENDED AND RESTATED CREDIT AGREEMENT

EQT MIDSTREAM PARTNERS, LP

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Andrew Sidford

 

Name:

Andrew Sidford

 

Title:

Vice President

 

AMENDED AND RESTATED CREDIT AGREEMENT

EQT MIDSTREAM PARTNERS, LP

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Debra Hrelja

 

Name:

Debra Hrelja

 

Title:

Vice President

 

AMENDED AND RESTATED CREDIT AGREEMENT

EQT MIDSTREAM PARTNERS, LP

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Ken Millar

 

Name:

Ken Millar

 

Title:

Managing Director

 

AMENDED AND RESTATED CREDIT AGREEMENT

EQT MIDSTREAM PARTNERS, LP

 

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Sherwin Brandford

 

Name:

Sherwin Brandford

 

Title:

Vice President

 

AMENDED AND RESTATED CREDIT AGREEMENT

EQT MIDSTREAM PARTNERS, LP

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Sriram Chandrasekaran

 

Name:

Sriram Chandrasekaran

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/ Julien Pecoud-Bouvet

 

Name:

Julien Pecoud-Bouvet

 

Title:

Associate

 

AMENDED AND RESTATED CREDIT AGREEMENT

EQT MIDSTREAM PARTNERS, LP

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Michael Spaight

 

Name:

Michael Spaight

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ Tyler R. Smith

 

Name:

Tyler R. Smith

 

Title:

Authorized Signatory

 

AMENDED AND RESTATED CREDIT AGREEMENT

EQT MIDSTREAM PARTNERS, LP

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Lisa M. Wong

 

Name:

Lisa M. Wong

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/ Ming K. Chu

 

Name:

Ming K. Chu

 

Title:

Vice President

 

AMENDED AND RESTATED CREDIT AGREEMENT

EQT MIDSTREAM PARTNERS, LP

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Mark Walton

 

Name:

Mark Walton

 

Title:

Authorized Signatory

 

AMENDED AND RESTATED CREDIT AGREEMENT

EQT MIDSTREAM PARTNERS, LP

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Jay T. Sartain

 

Name:

Jay T. Sartain

 

Title:

Authorized Signatory

 

AMENDED AND RESTATED CREDIT AGREEMENT

EQT MIDSTREAM PARTNERS, LP

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Justin Perdue

 

Name:

Justin Perdue

 

Title:

Director

 

AMENDED AND RESTATED CREDIT AGREEMENT

EQT MIDSTREAM PARTNERS, LP

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Raymond Palmer

 

Name:

Raymond Palmer

 

Title:

Senior Vice President

 

AMENDED AND RESTATED CREDIT AGREEMENT

EQT MIDSTREAM PARTNERS, LP

 

--------------------------------------------------------------------------------


 

 

CANADIAN IMPERIAL BANK OF COMMERCE,

 

NEW YORK BRANCH,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Matt Reid

 

Name:

Matt Reid

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ Daria Mahoney

 

Name:

Daria Mahoney

 

Title:

Authorized Signatory

 

AMENDED AND RESTATED CREDIT AGREEMENT

EQT MIDSTREAM PARTNERS, LP

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK MELLON,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Mark W. Rogers

 

Name:

Mark W. Rogers

 

Title:

Vice President

 

AMENDED AND RESTATED CREDIT AGREEMENT

EQT MIDSTREAM PARTNERS, LP

 

--------------------------------------------------------------------------------


 

 

THE HUNTINGTON NATIONAL BANK,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Joshua D. Elsea

 

Name:

Joshua D. Elsea

 

Title:

Vice President

 

AMENDED AND RESTATED CREDIT AGREEMENT

EQT MIDSTREAM PARTNERS, LP

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01(a)

 

COMMITMENTS AND PRO RATA SHARES

 

Lender

 

Commitment

 

Applicable
Percentage

 

Wells Fargo Bank, National Association

 

$

51,666,666.67

 

6.888888889

%

PNC Bank, National Association

 

$

51,666,666.67

 

6.888888889

%

Bank of America, N.A.

 

$

51,666,666.67

 

6.888888889

%

Barclays Bank PLC

 

$

51,666,666.67

 

6.888888889

%

Citibank, N.A.

 

$

51,666,666.67

 

6.888888889

%

JPMorgan Chase Bank, N.A.

 

$

51,666,666.67

 

6.888888889

%

SunTrust Bank

 

$

51,666,666.67

 

6.888888889

%

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

$

51,666,666.67

 

6.888888889

%

BNP Paribas

 

$

40,952,380.94

 

5.460317459

%

Credit Suisse AG, Cayman Islands Branch

 

$

40,952,380.94

 

5.460317459

%

Deutsche Bank AG New York Branch

 

$

40,952,380.95

 

5.460317460

%

Goldman Sachs Bank USA

 

$

40,952,380.95

 

5.460317460

%

Royal Bank of Canada

 

$

40,952,380.95

 

5.460317460

%

The Bank of Nova Scotia

 

$

40,952,380.95

 

5.460317460

%

U.S. Bank National Association

 

$

40,952,380.95

 

5.460317460

%

Canadian Imperial Bank of Commerce, New York Branch

 

$

16,666,666.67

 

2.222222223

%

The Bank of New York Mellon

 

$

16,666,666.67

 

2.222222223

%

The Huntington National Bank

 

$

16,666,666.67

 

2.222222223

%

TOTAL

 

$

750,000,000.00

 

100.000000000

%

 

AMENDED AND RESTATED CREDIT AGREEMENT

EQT MIDSTREAM PARTNERS, LP

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.10

 

SUBSIDIARIES

 

Name of Subsidiary

 

Jurisdiction of
Organization

 

Direct/Indirect
Ownership Percentage

 

Material Subsidiary
(Yes or No)

 

Equitrans, L.P.

 

Pennsylvania

 

100

%

Yes

 

Equitrans Services, LLC

 

Delaware

 

100

%

No

 

Equitrans Investments, LLC

 

Delaware

 

100

%

No

 

EQM Gathering Holdings, LLC

 

Delaware

 

100

%

No

 

EQM Gathering Opco, LLC

 

Delaware

 

100

%

No

 

EQT Midstream Finance Corporation

 

Delaware

 

100

%

No

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.09(h)

 

SUBORDINATION TERMS(1)

 

Subordinated Debt.  As used herein, (a) “Subordinated Debt” means loans made by
[describe payee] (“Payee”) to any Subordinated Obligor (as defined below), which
loans may (but need not) be evidenced by notes made by a Subordinated Obligor to
the order of Payee, as such loans may be renewed, consolidated, amended,
extended, or otherwise modified, together with interest and premium, if any,
thereon and other amounts payable in respect thereof, including any interest
accruing after the date of filing of any Proceeding as hereinafter defined, (b)
“this Subordination Agreement” means the provisions of this [Article], (c)
“payment in full” or “paid in full” when used in respect of the Senior
Obligations (as defined below) means such time as the Lenders have no further
commitments to lend or issue Letters of Credit (as defined in the Credit
Agreement), all Obligations (as defined in the Credit Agreement) (other than
contingent indemnification obligations not yet due and payable) have been paid
in full in cash and all Letters of Credit have terminated or have been cash
collateralized in accordance with the terms of the Credit Agreement, and (d)
“including” means “including without limitation”, and (e) “Person” has the
meaning set forth in the Credit Agreement.

 

Section 1.                                           Subordination.

 

(a)                                 The payment of any amounts owing in respect
of the Subordinated Debt shall be subordinated, to the extent and in the manner
hereinafter set forth, to the following (the “Senior Obligations”): (i) all
Obligations as defined in the Amended and Restated Credit Agreement dated as of
February 18, 2014 (the “Credit Agreement”), among EQT Midstream Partners, LP,
(the “Borrower”), the Guarantors party thereto, the lenders from time to time
party thereto (the “Lenders”), and Wells Fargo Bank, National Association, as
administrative agent for the Lenders (in such capacity, including any successors
thereto, the “Administrative Agent”), (ii) all obligations under the Guaranty
contained in the Credit Agreement, made by the Guarantors in favor of the
Administrative Agent and the Lenders, and (iii) all obligations under any other
guaranty made by any Guarantor (as defined in the Credit Agreement) in favor of
the Administrative Agent and the Lenders (the makers of any such guaranty,
together with the the initial , collectively the “Guarantors” and, together with
the Borrower, collectively, the “Subordinated Obligors” and each, a
“Subordinated Obligor”), as each such agreement or guaranty described in the
foregoing clauses (i) through (iii) may be amended, renewed, extended,
increased, substituted, refinanced, restructured, replaced, supplemented or
otherwise modified from time to time, and in each case including interest
thereon accruing after the commencement of any Proceeding, whether or not such
interest is an allowed claim in such Proceeding.

 

(b)                                 As used in this Subordination Agreement, the
term “Proceeding” means any of the following in respect of a Subordinated
Obligor or its assets or property: insolvency or bankruptcy proceedings, any
receivership, reorganization or other similar proceedings, any distribution of
assets, an assignment for the benefit of creditors or a marshalling of assets
and liabilities, or proceedings for voluntary or involuntary liquidation,
dissolution or other winding up of a Subordinated Obligor, whether or not
involving insolvency or bankruptcy. In the event of a Proceeding, then

 

(i)                                     the holders of the Senior Obligations
shall be entitled to receive payment in full of all Senior Obligations before
Payee shall receive any payment or distribution on account of Subordinated Debt,
and

 

--------------------------------------------------------------------------------

(1)  To be used to subordinate Indebtedness Indebtedness permitted under Section
7.09(h)(i) of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

(ii)                                  any payment by, or on behalf of, or
distribution of the assets of, a Subordinated Obligor of any kind or character
on account of the Subordinated Debt, whether in cash, securities, property or
otherwise, to which Payee would be entitled except for the provisions of this
Subordination Agreement shall be paid or delivered by the Person making such
payment or distribution (whether a trustee in bankruptcy, a receiver, custodian,
liquidating trustee or any other Person) or by Payee to the extent such payment
is received by Payee directly to the holders of the Senior Obligations or the
Administrative Agent acting on their behalf, payable in accordance with the
terms of the Credit Agreement, until the payment in full of all Senior
Obligations.

 

(c)                                  Upon the occurrence and during the
continuation of a Default or Event of Default as defined in the Credit
Agreement, Payee agrees not to ask, demand, sue for or take or receive from any
Subordinated Obligor in cash, securities, property or otherwise, or by setoff,
purchase, redemption (including from or by way of collateral) or otherwise,
payment of all or any part of the Subordinated Debt, until payment in full of
all Senior Obligations and Payee further agrees to turn over to the
Administrative Agent for application in accordance with the Credit Agreement any
such payment received in respect of the Subordinated Debt during the continuance
of an Event of Default so long as payment in full of all Senior Obligations has
not occurred. This Section 2(c)(i) shall cease to be applicable after the
Borrower obtains either (x) a BBB- rating or higher from S&P or (y) a Baa3
rating or higher from Moody’s.

 

(d)                                 Payee agrees that no payment or distribution
to holders of Senior Obligations pursuant to the provisions of this
Subordination Agreement shall entitle Payee to exercise any rights of
subrogation in respect thereof, all of which are expressly waived herein, until
the Senior Obligations have been paid in full.

 

(e)                                  Without the prior written consent of the
Administrative Agent, no Subordinated Obligor shall give, or permit to be given
and Payee shall not receive, accept or demand, any lien to secure any
Subordinated Obligations, on any cash, securities, property or other assets,
whether now existing or hereafter acquired, of any Subordinated Obligor.

 

Section 2.                                           Waivers and Consents.

 

(a)                                 Payee waives (i) promptness, diligence,
notice of acceptance and any other notice with respect to the Senior Obligations
and this Subordination Agreement and any requirement that the Administrative
Agent or any Lender exhaust any right or take any action against any
Subordinated Obligor or any other Person or any of their respective assets.

 

(b)                                 All rights and interests of the holders of
Senior Obligations hereunder, and all agreements and obligations of Payee and
Subordinated Obligors under this Subordination Agreement, shall remain in full
force and effect irrespective of: (i) any lack of validity or enforceability of
any Credit Agreement or any other Loan Document as therein defined, or any
agreement or instrument relating thereto; (ii) any change in the time, manner or
place of payment of, or in any other term of, the Obligations, or any other
amendment or waiver of or any consent to or departure from the Credit Agreement
or any other Loan Document, including any increase in the Senior Obligations or
extension of the maturity thereof; (iii) any holder of Senior Obligations
releasing any Subordinated Obligor from all or any part of the Senior
Obligations by operation of law or otherwise, (iv) any enforcement or failure to
enforce, or any delay in enforcing, any Loan Document; or (v) any other
circumstance which might otherwise constitute a defense available to, or a
discharge of, any Subordinated Obligor or Payee or third party guarantor or
surety other than payment in full of the Senior Obligations.

 

--------------------------------------------------------------------------------


 

(c)                                  No present or future holder of Senior
Obligations shall be prejudiced in its right to enforce subordination of Payee
by any act or failure to act on the part of any Subordinated Obligor whether or
not such act or failure shall give rise to any right of rescission or other
claim or cause of action on the part of Payee.

 

Section 3.                                           Reinstatement.  This
Subordination Agreement shall continue to be effective or be reinstated, as the
case may be, if at any time any payment of any Senior Obligations is rescinded
or must otherwise be returned by any holder of Senior Obligations in connection
with any Proceeding, all as though such payment had not been made.

 

Section 4.                                           Termination.  This
Subordination Agreement shall in all respects be a continuing agreement and
shall remain in full force and effect until the earlier of (a) the payment in
full of the Senior Obligations and (b) the payment in full in cash of the
Subordinated Debt. Upon such payment in full, this Subordination Agreement shall
terminate (subject to Section 4); provided that the parties hereto agree to each
execute such instruments as may be reasonably requested by any other party
hereto to further evidence such termination.

 

Section 5.                                           Amendments, Etc.  No
amendment or waiver of any provision of this Subordination Agreement nor consent
to any departure by Payee or any Subordinated Obligor therefrom shall in any
event be effective unless the same shall be in writing and signed by the
Administrative Agent and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given.

 

Section 6.                                           Rights of Payee.  The
provisions of the foregoing paragraphs with respect to subordination are solely
for the purpose of defining the relative rights of the holders of Senior
Obligations on the one hand, and Payee on the other hand, and none of such
provisions shall impair, as between any Subordinated Obligor and Payee, the
obligation of such Subordinated Obligor, which is unconditional and absolute, to
pay to Payee the principal and interest under the Subordinated Debt in
accordance with its terms, nor shall anything in such provisions prevent Payee
from exercising all remedies otherwise permitted by applicable law or hereunder
upon default hereunder, subject to the rights of holders of Senior Obligations
under such provisions.

 

Section 7.                                           Third-Party Beneficiaries. 
The holders of Senior Obligations are entitled to the benefits of the foregoing
subordination provisions and are third-party beneficiaries thereof.

 

Section 8.                                           Governing Law.  THIS
SUBORDINATION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.10

 

INVESTMENTS AS OF THE CLOSING DATE

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 10.02

 

ADMINISTRATIVE AGENT’S OFFICE,
CERTAIN ADDRESSES FOR NOTICES

 

LOAN PARTIES:

 

c/o EQT Midstream Partners, LP

625 Liberty Avenue

Suite 1700

Pittsburgh, PA 15222

Attention: Assistant Treasurer

Telephone: (412) 553-5772

Facsimile: (412) 553-7781

Electronic Mail: treasury@eqt.com

Website: www.eqtmidstreampartners.com

 

ADMINISTRATIVE AGENT:

 

Administrative Agent’s Office:

 

Wells Fargo Bank, National Association

1525 W WT Harris Boulevard

Mail Code : D1109-019

Charlotte, NC 28262

Attention: Syndication Agency Services

Telephone: (704) 590-2706

Facsimile: (704) 590-2790

Electronic Mail : Agencyservices.requests@wellsfargo.com

 

L/C ISSUER (Wells Fargo Bank, N.A.):

 

1525 W WT Harris Boulevard

Charlotte, NC 28262

Mail Code: NC0680

Telephone: (704) 590-2706

Facsimile: (704) 590-2790

 

--------------------------------------------------------------------------------


 

L/C ISSUER (PNC Bank, National Association):

 

PNC Bank, National Association

249 Fifth Avenue

One PNC Plaza

Pittsburgh, PA 15222

Attn: Milan Vrzic

Loan Support Analyst

Telephone: 440-546-7365

Facsimile: 877-718-7595

Electronic Mail: Milan.Vrzic@pnc.com

 

L/C ISSUER (SunTrust Bank):

 

SunTrust Bank

International Operations/Standby LC Dept.

GA-ATL-3707

245 Peachtree Center Avenue

Atlanta, GA 30303

Electronic Mail: international.operations@suntrust.com

Telephone: 1-800-951-7847

Facsimile: 404-588-8129

 

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

FORM OF LOAN NOTICE

 

Date:                        ,         

 

To:                             Wells Fargo Bank, National Association, as
Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of February 18, 2014 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”; the terms
defined therein being used herein as therein defined), among EQT Midstream
Partners, LP, a Delaware limited partnership (the “Borrower”), the Guarantors
party thereto, the Lenders from time to time party thereto, Wells Fargo Bank,
National Association, as Administrative Agent, Swing Line Lender and an L/C
Issuer, and the other L/C Issuers therein named.

 

The undersigned hereby requests (select one):

 

A.                                    o            A Borrowing of Committed
Loans comprised of (select one):

 

o  Base Rate Loans

o  Eurodollar Rate Loans

 

B.                                    o            A Borrowing of Incremental
Term Loans comprised of (select one):

 

o  Base Rate Loans

o  Eurodollar Rate Loans

 

C.                                    o            A conversion of Base Rate
Loans to Eurodollar Rate Loans

 

D.                                    o            A conversion of Eurodollar
Rate Loans, with a current Interest Period ending on                           ,
              , to Base Rate Loans

 

E.                                     o            A continuation of Eurodollar
Rate Loans, with a current Interest Period ending on                          ,

 

1.                                      On 
                                                                                
(a Business Day) (the “Credit Extension Date”).(2)

 

2.                                      In the amount of
$                                                            .(3)

 

--------------------------------------------------------------------------------

(2)  If requesting (i) a new Fixed Period Eurodollar Rate Loan, (ii) converting
a Loan or (iii) continuing a Fixed Period Eurodollar Rate Loan, must be at least
3 Business Days after the date of this Loan Notice. If requesting a new Base
Rate Loan, may be same day as date of this Loan Notice.

 

(3)  Each borrowing/conversion/continuation must be at least $2,000,000 (or in
integral multiples of $500,000 in excess thereof) or, in the case of an
Incremental Term Loan, as otherwise provided by the applicable Incremental Term
Loan Agreement.

 

--------------------------------------------------------------------------------


 

and, if applicable:

 

3.                                      For Eurodollar Rate Loans: with an
Interest Period of                    months.

 

4.                                      For Incremental Term Loans:
                                    .

                                                                   [applicable
Series]

 

If and only if either ‘A’ or ‘B’ is selected above (and not ‘C’, ‘D’ or ‘E’),
the undersigned hereby certifies:

 

(a)                                 the representations and warranties of the
Borrower contained in Article V of the Agreement (except, from and after the
time that the Borrower obtains an Investment Grade Rating from any one of S&P or
Moody’s, the representations and warranties in Sections 5.04(d) and 5.05 of the
Agreement, as to any matter which has heretofore been disclosed in writing by
the Borrower to the Lenders by written notice given to the Administrative Agent,
which such prior disclosure, if any, is summarized on Schedule 1 attached
hereto) or in any other Loan Document, or which are contained in any document
furnished at any time under or in connection therewith, are true and correct in
all material respects (or, if qualified by materiality or Material Adverse
Effect, in all respects) on and as of the date of the Credit Extension
contemplated herein (or, if such representation speaks as of an earlier date, as
of such earlier date); and

 

(b)                                 no Default exists, or would result
immediately after giving effect to the Credit Extension contemplated herein.

 

 

EQT MIDSTREAM PARTNERS, LP, a Delaware limited partnership

 

 

 

 

 

By: EQT Midstream Services, LLC, its general partner,

 

a Delaware limited liability company

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Schedule 1 to Loan Notice

 

[N/A][Describe any exceptions to the representations and warranties in Sections
5.04(d) or 5.05 that have been previously disclosed to the Administrative Agent
and identify when such disclosure was made and in what document].

 

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

FORM OF SWING LINE LOAN NOTICE

 

Date:                        ,

 

To:                             Wells Fargo Bank, National Association, as Swing
Line Lender

Wells Fargo Bank, National Association, as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of February 18, 2014 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”; the terms
defined therein being used herein as therein defined), among EQT Midstream
Partners, LP, a Delaware limited partnership (the “Borrower”), the Guarantors
party thereto, the Lenders from time to time party thereto, Wells Fargo Bank,
National Association, as Administrative Agent, Swing Line Lender and an L/C
Issuer, and the other L/C Issuers therein named.

 

The undersigned hereby requests (select one):

 

o            A Borrowing of Swing Line Loans comprised of (select one):

 

o   Base Rate Loans

o   Eurodollar Rate Loans

 

o            A conversion of Swing Line Loans, as follows (select one):

 

o   Base Rate Loans to Eurodollar Rate Loans

o   Eurodollar Loans Rate to Base Rate Loans

 

1.                                      On
                                                                                
(a Business Day).(4)

 

2.                                      In the amount of
$                                                            .(5)

 

--------------------------------------------------------------------------------

(4)  May be same day as date of this Swing Line Notice, if received by 1:00 p.m.
on such date.

 

(5)  Each new borrowing of a Swing Line Loan must be at least $100,000.

 

--------------------------------------------------------------------------------


 

 

EQT MIDSTREAM PARTNERS, LP, a Delaware limited partnership

 

 

 

 

 

By: EQT Midstream Services, LLC, its general partner,

 

a Delaware limited liability company

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

FORM OF REVOLVING NOTE

 

[Date]

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                                           or registered assigns (the “Lender”),
in accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Committed Loan from time to time made by the Lender to
the Borrower under that certain Amended and Restated Credit Agreement, dated as
of February 18, 2014 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”; the terms defined
therein being used herein as therein defined), among the Borrower, the
Guarantors party thereto, the Lenders from time to time party thereto, Wells
Fargo Bank, National Association, as Administrative Agent, Swing Line Lender and
an L/C Issuer, and the other L/C Issuers therein named.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Committed Loan from the date of such Committed Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Agreement.  All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office.  If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.

 

This Revolving Note is one of the Revolving Notes referred to in the Agreement,
is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided therein.  Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Revolving Note shall become, or may be
declared to be, immediately due and payable all as provided in the Agreement. 
Committed Loans made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this Revolving Note and endorse thereon
the date, amount and maturity of its Committed Loans and payments with respect
thereto.

 

This Revolving Note is a Loan Document and is subject to Section 10.10 of the
Agreement, which is incorporated herein by reference the same as if set forth
herein verbatim.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Note.

 

THIS REVOLVING NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

 

--------------------------------------------------------------------------------


 

 

EQT MIDSTREAM PARTNERS, LP, a Delaware limited partnership

 

 

 

 

 

 

By:  EQT Midstream Services, LLC, its general partner,

 

 

a Delaware limited liability company

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Committed Loans and Payments with Respect Thereto

 

Date

 

Type of Loan
Made

 

Amount of
Loan Made

 

End of
Interest
Period

 

Amount of
Principal or
Interest Paid
This Date

 

Outstanding
Principal
Balance This
Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B-2

 

FORM OF INCREMENTAL TERM NOTE

 

[Date]

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                                           or registered assigns (the “Lender”),
in accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of $[AMOUNT OF THE LENDER’S SERIES [    ] INCREMENTAL TERM LOAN
IN FIGURES] or, if less, the aggregate unpaid principal amount of the
Series [    ] Incremental Term Loan made by the Lender to the Borrower under
that certain Amended and Restated Credit Agreement, dated as of February 18,
2014 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, including by each Incremental Term Loan Agreement to
which the Borrower and the Lender (as an Incremental Term Lender) are party, the
“Agreement”; the terms defined therein being used herein as therein defined),
among the Borrower, the Guarantors party thereto, the Lenders from time to time
party thereto, Wells Fargo Bank, National Association, as Administrative Agent,
Swing Line Lender and an L/C Issuer, and the other L/C Issuers therein named.

 

The Borrower promises to pay interest on the unpaid principal amount of such
Series of Incremental Term Loan outstanding from the date of the Series of
Incremental Term Loan evidenced hereby until such principal amount is paid in
full, at such interest rates and at such times as provided in the applicable
Incremental Term Loan Agreement.  All payments of principal and interest shall
be made to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office.  If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.

 

This Incremental Term Note is one of the Incremental Term Notes referred to in
the Agreement, is entitled to the benefits thereof and may be prepaid in whole
or in part subject to the terms and conditions provided therein.  Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Incremental Term Note
shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement.  Incremental Term Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Incremental Term Note and endorse thereon the date, amount and maturity of its
applicable Series of Incremental Term Loans and payments with respect thereto.

 

This Incremental Term Note is a Loan Document and is subject to Section 10.10 of
the Agreement, which is incorporated herein by reference the same as if set
forth herein verbatim.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Incremental Term Note.

 

THIS INCREMENTAL TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

 

--------------------------------------------------------------------------------


 

 

EQT MIDSTREAM PARTNERS, LP, a Delaware limited partnership

 

 

 

 

 

 

 

 

By: EQT Midstream Services, LLC, its general partner, a Delaware limited
liability company

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

Series [   ] Incremental Term Loans and Payments with Respect Thereto

 

Date

 

Type of Loan
Made

 

Amount of
Loan Made

 

End of
Interest
Period

 

Amount of
Principal or
Interest Paid
This Date

 

Outstanding
Principal
Balance This
Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B-3

 

FORM OF SWING LINE NOTE

 

[Date]

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                                           or registered assigns (the “Lender”),
in accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Swing Line Loan from time to time made by the Swing
Line Lender to the Borrower under that certain Amended and Restated Credit
Agreement, dated as of February 18, 2014 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement”; the terms defined therein being used herein as therein defined),
among the Borrower, the Guarantors party thereto, the Lenders from time to time
party thereto, Wells Fargo Bank, National Association, as Administrative Agent,
Swing Line Lender and an L/C Issuer, and the other L/C Issuers therein named.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Swing Line Loan from the date of such Swing Line Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Agreement.  All payments of principal and interest shall be made to the
Administrative Agent for the account of the Swing Line Lender in Dollars in
immediately available funds at the Administrative Agent’s Office.  If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.

 

This Swing Line Note is one of the Swing Line Notes referred to in the
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein.  Upon the occurrence
and continuation of one or more of the Events of Default specified in the
Agreement, all amounts then remaining unpaid on this Swing Line Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Agreement.  Loans made by the Swing Line Lender shall be evidenced by one or
more loan accounts or records maintained by the Swing Line Lender in the
ordinary course of business. The Swing Line Lender may also attach schedules to
this Swing Line Note and endorse thereon the date, amount and maturity of its
Swing Line Loans and payments with respect thereto.

 

This Swing Line Note is a Loan Document and is subject to Section 10.10 of the
Agreement, which is incorporated herein by reference the same as if set forth
herein verbatim.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Swing Line Note.

 

THIS SWING LINE NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

 

--------------------------------------------------------------------------------


 

 

EQT MIDSTREAM PARTNERS, LP, a Delaware limited partnership

 

 

 

 

 

 

 

 

By: EQT Midstream Services, LLC, its general partner, a Delaware limited
liability company

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Swing Line Loans and Payments with Respect Thereto

 

Date

 

Type of Loan
Made

 

Amount of 
Loan Made

 

End of
Interest
Period

 

Amount of
Principal or
Interest Paid
This Date

 

Outstanding
Principal
Balance This
Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:                               ,       

 

To:                             Wells Fargo Bank, National Association, as
Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of February 18, 2014 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”; the terms
defined therein being used herein as therein defined), among EQT Midstream
Partners, LP, a Delaware limited partnership (the “Borrower”), the Guarantors
party thereto, the Lenders from time to time party thereto, Wells Fargo Bank,
National Association, as Administrative Agent, Swing Line Lender and an L/C
Issuer, and the other L/C Issuers therein named.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                                     (6) of the
General Partner, and that, as such, he/she is authorized to execute and deliver
this Certificate to the Administrative Agent on the behalf of the General
Partner, acting on behalf of the Borrower, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.                                      The year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
the Borrower ended as of the above date, together with the report and opinion of
an independent certified public accountant required by such section, are:

 

[select one]:

 

[attached hereto as Schedule 1]

 

— or —

 

[available in electronic format and have been delivered pursuant to Section 6.01
of the Agreement].

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.                                      The unaudited financial statements
required by Section 6.01(b) of the Agreement for the fiscal quarter of the
Borrower ended as of the above date , are:

 

[select one]:

 

[attached hereto as Schedule 1]

 

--------------------------------------------------------------------------------

(6)  If this is a quarterly compliance certificate, it must be signed by the
chief financial officer or the chief accounting officer.

 

--------------------------------------------------------------------------------


 

— or —

 

[available in electronic format and have been delivered pursuant to Section 6.01
of the Agreement].

 

Such financial statements fairly present, in all material respects, the
consolidated financial condition, results of operations and cash flows of the
Borrower and its Consolidated Subsidiaries in accordance with GAAP consistently
applied as at such date and for such period, subject only to normal year-end
audit adjustments and the absence of footnotes.

 

2.                                      The undersigned has reviewed and is
familiar with the terms of the Agreement and has made, or has caused to be made
under his/her supervision, a detailed review of the transactions and condition
(financial or otherwise) of the Borrower during the accounting period covered by
the financial statements referenced in paragraph 1 above.

 

3.                                      A review of the activities of the
Borrower during such fiscal period has been made under the supervision of the
undersigned with a view to determining whether during such fiscal period the
Borrower performed and observed all its obligations under the Loan Documents,
and

 

[select one]:

 

[to the best knowledge of the undersigned during such fiscal period, (a) the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and (b) no Default exists.]

 

—or—

 

[the following covenants or conditions have not been performed or observed [or:
the following Default exists] and the following is a list of each such Default
and its nature and status:]

 

4.                                      The representations and warranties of
the Borrower contained in Article V of the Agreement (except, from and after the
time that the Borrower obtains an Investment Grade Rating from any one of S&P or
Moody’s, the representations and warranties in Sections 5.04(d) and 5.05 of the
Agreement to the extent disclosed herein) or in any other Loan Document, or
which are contained in any document furnished at any time under or in connection
therewith, are true and correct in all material respects (or, if qualified by
materiality or Material Adverse Effect, in all respects) on and as of the date
hereof (or, if such representation speaks as of an earlier date, as of such
earlier date).

 

[The following is a description of the nature and status of each event or
circumstance which causes the representations and warranties in Section[s]
[5.04(d)][and][5.05], to be untrue on the date hereof:
                                                      .]

 

5.                                      The financial covenant analyses and
information set forth on Schedule 2 attached hereto are true and accurate on and
as of the date of this Certificate.

 

6.                                      Attached hereto as Schedule 3 is a
complete and accurate list as of the last day of the fiscal period referenced
above of each of the Borrower’s Subsidiaries, together with its jurisdiction of
formation, the Borrower’s direct or indirect percentage ownership therein and
whether it is a Material Subsidiary. As of the date hereof, each such Subsidiary
is duly incorporated or formed, validly existing and in good standing under the
laws of its jurisdiction of incorporation or formation, and has all corporate or
other organizational powers and all material governmental authorizations
required to carry on its

 

--------------------------------------------------------------------------------


 

business as now conducted, except where the absence of any of the foregoing
would not reasonably be expected to have a Material Adverse Effect.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                              ,           .

 

 

EQT MIDSTREAM PARTNERS, LP, a Delaware limited partnership

 

 

 

 

 

 

 

By: EQT Midstream Services, LLC, its general partner, a Delaware limited
liability company

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Schedule 1

to the Compliance Certificate

 

Financial Statements

 

[select one]:

 

[See attached]

 

— or —

 

[Available in electronic format and have been delivered pursuant to Section 6.01
of the Agreement]

 

--------------------------------------------------------------------------------


 

Schedule 2

to the Compliance Certificate
($ in 000’s)

 

For the Quarter/Year ended

 

                                       (“Statement Date”)

 

Section 7.02 — Consolidated Leverage Ratio.

 

I.

Consolidated Debt for fiscal quarter ended the Statement Date

 

 

 

 

 

 

 

 

A.

Debt of the Borrower and its Subsidiaries other than Debt in respect of the AVC
Lease (unless the Borrower has elected in writing to include (x) Debt in respect
of the AVC Lease for purposes of calculating (1) Consolidated Debt and (2) the
amount of Debt permitted under Section 7.09(i) of the Agreement and (y) Liens in
respect of the AVC Lease, if any, for purposes of calculating the amount of
Liens permitted under Section 7.01(u) of the Agreement) on a consolidated basis
at Statement Date:

 

$

 

 

 

 

 

 

B.

Incremental Term Loan Cash Collateral that secures Incremental Term Loans at
Statement Date (in an amount not to exceed the outstanding principal amount of
such Incremental Term Loans):

 

$

 

 

 

 

 

 

C.

Consolidated Debt on the Statement Date (Lines 1.A. - 1.B.):

 

$

 

 

 

 

 

II.

Consolidated EBITDA for the period of four consecutive fiscal quarters ended on
the Statement Date

 

 

 

 

 

 

 

 

A.

Consolidated Net Income for such period:

 

$

 

 

 

 

 

 

B.

to the extent included in determining Consolidated Net Income for such period,
taxes based on or measured by income:

 

$

 

 

 

 

 

 

C.

to the extent included in determining Consolidated Net Income for such period,
Consolidated Interest Charges:

 

$

 

 

 

 

 

 

D.

to the extent included in determining Consolidated Net Income for such period,
transaction expenses related to the execution and delivery of the Agreement
(including, without limitation, financing fees and expenses) in an aggregate
amount not to exceed $1.950 million:

 

$

 

 

 

 

 

 

E.

to the extent included in determining Consolidated Net

 

$

 

--------------------------------------------------------------------------------


 

 

 

Income for such period, depreciation and amortization expense:

 

 

 

 

 

 

 

 

F.

the amount of cash dividends actually received during such period by the
Borrower and its Subsidiaries on a consolidated basis from unconsolidated
subsidiaries of the Borrower or other Persons:

 

$

 

 

 

 

 

 

G.

the amount collected during the period from capital lease arrangements with
affiliates to the extent not already recognized in Consolidated Net Income:

 

$

 

 

 

 

 

 

H.

non-cash long term compensation expenses:

 

$

 

 

 

 

 

 

I.

to the extent included in determining Consolidated Net Income for such period,
other income and equity in earnings from unconsolidated subsidiaries of the
Borrower:

 

$

 

 

 

 

 

 

J.

unless the Borrower has elected in writing to include (x) Debt in respect of the
AVC Lease for purposes of calculating (1) Consolidated Debt and (2) the amount
of Debt permitted under Section 7.09(i) of the Agreement and (y) Liens in
respect of the AVC Lease, if any, for purposes of calculating the amount of
Liens permitted under Section 7.01(u) of the Agreement, the amount paid during
the period as lease payments pursuant to the AVC Lease:

 

$

 

 

 

 

 

 

K.

any amounts previously added to Consolidated EBITDA pursuant to clause (H) above
during a prior period to the extent they are paid in cash during the current
period:

 

 

 

 

 

 

 

 

L.

Consolidated EBITDA at Statement Date (Lines II.A. + II.B. + II.C. + II.D. + II.
E. + II.F + II.G + II.H - II.I – II.J.- II.K.):

 

$

 

 

 

 

 

III.

Consolidated Debt to Consolidated EBITDA for fiscal quarter ended the Statement
Date:
(Line I.C. ¸ Line II.L.) (cannot exceed 5.00 to 1.00)(7)

 

 

 

--------------------------------------------------------------------------------

(7)  From and after the time that the Borrower obtains either (a) a BBB- rating
or higher from S&P or (b) a Baa3 rating or higher from Moody’s, subsequent to
the consummation of a Qualified Acquisition, the Consolidated Leverage Ratio, as
at the end of the three consecutive fiscal quarters following such Qualified
Acquisition, this line III cannot exceed 5.50 to 1.00.

 

--------------------------------------------------------------------------------


 

Schedule 3

 

Name of Subsidiary

 

Jurisdiction of
Organization

 

Direct/Indirect
Ownership Percentage

 

Material Subsidiary
(Yes or No)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [the]
[each](8) Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each](9) Assignee identified in item 2 below ([the][each], an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees](10) hereunder are several and not
joint.](11) Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee. 
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] the Assignor hereby irrevocably sells
and assigns to [the Assignee] [the respective Assignees], and [the][each]
Assignee hereby irrevocably purchases and assumes from [the Assignor][the
respective Assignors], subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s] [the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor] [the respective Assignors]
under the respective facilities identified below (including, without limitation,
Letters of Credit and Swing Line Loans if included in such facility) and (ii) to
the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of [the Assignor (in its capacity as a
Lender)] [the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”).  Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any]Assignor.

 

1.

Assignor[s]:

 

 

 

2.

Assignee[s]:                                               [for each Assignee,
indicate [Revolving Lender and/or Incremental Term Lender, as applicable] or
[Affiliate] [Approved Fund] of [identify Revolving Lender and/or Incremental
Term Lender, as applicable]]

 

--------------------------------------------------------------------------------

(8)             For bracketed language here and elsewhere in this form relating
to the Assignor(s), if the assignment is from a single Assignor, choose the
first bracketed language.  If the assignment is from multiple Assignors, choose
the second bracketed language.

(9)              For bracketed language here and elsewhere in this form relating
to the Assignor(s), if the assignment is to a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

(10)       Select as appropriate.

(11)       Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 

--------------------------------------------------------------------------------


 

3.

Borrower:

EQT Midstream Partners, LP

 

 

 

4.

Administrative Agent:

Wells Fargo Bank, National Association, as the administrative agent under the
Credit Agreement

 

 

 

5.

Credit Agreement:

The Amended and Restated Credit Agreement, dated as of February 18, 2014 among
EQT Midstream Partners, LP, the Guarantors party thereto, the Lenders party
thereto, Wells Fargo Bank, National Association, as Administrative Agent, Swing
Line Lender and an L/C Issuer, and the other L/C Issuers therein named, as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time

 

 

 

6.

Assigned Interest:

 

 

Revolving Facility

 

Assignor[s]

 

Assignee[s]

 

Aggregate
Amount of
Revolving
Commitment/
Revolving Loans
for all Lenders

 

Amount of
Revolving
Commitment/
Revolving Loans
Assigned

 

Percentage
Assigned of
Revolving
Commitment/
Revolving Loans(12)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

 

$

 

 

%

 

Series [    ] Incremental Term Loan Facility

 

Assignor[s]

 

Assignee[s]

 

Aggregate
Amount of
Incremental Term
Commitment/
Incremental Term
Loans of the
Applicable Series
for all Lenders

 

Amount of
Incremental Term
Commitment/
Incremental Term
Loans of the
Applicable Series
Assigned

 

Percentage
Assigned of
Incremental Term
Commitment/
Incremental Term
Loans of the
Applicable Series (13)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

 

$

 

 

%

 

[7.           Trade Date:          ](14)

 

Effective Date:                                     , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

--------------------------------------------------------------------------------

(12)       Set forth, to at least 9 decimals, as a percentage of the Revolving
Commitment of all Revolving Lenders thereunder.

(13)       Set forth, to at least 9 decimals, as a percentage of the Incremental
Term Commitment of all Incremental Term Lenders thereunder.

(14)       To be completed if the Assignor and the Assignee intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

--------------------------------------------------------------------------------


 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

Title:

 

 

 

 

 

 

 

 

ASSIGNEE

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

By:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

[Consented to and](15) Accepted:

 

 

 

 

[NAME OF ADMINISTRATIVE AGENT],

 

as Administrative Agent

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

[Consented to:](16)

 

 

 

 

[                                                        ],

 

as [                                            ]

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(15)  To be included if required pursuant to Section 10.07(b)(iii) of the Credit
Agreement.

(16)  To be included if required pursuant to Section 10.07(b)(iii) of the Credit
Agreement.

 

--------------------------------------------------------------------------------


 

Annex 1

to Assignment and Assumption

 

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION

 

1.                                      Representations and Warranties.

 

1.1.                            Assignor.  [The][Each] Assignor (a) represents
and warrants that (i) it is the legal and beneficial owner of the [relevant]
Assigned Interest, (ii) [the][such] Assigned Interest is free and clear of any
lien, encumbrance or other adverse claim, (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and (iv) it is
[not] a Defaulting Lender; and (b) assumes no responsibility with respect to
(i) any statements, warranties or representations made in or in connection with
the Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.                            Assignee.  [The][Each] Assignee (a) represents
and warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it meets all the requirements to be an assignee under
Section 10.07(b)(iiii) and (v) of the Credit Agreement (subject to such
consents, if any, as may be required under Section 10.07(b)(iii) of the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by [the][such] Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire [the][such]
Assigned Interest, is experienced in acquiring assets of such type, (v) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to Section 6.01 thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has independently and without
reliance upon the Administrative Agent or any other Lender, and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such]  Assigned Interest, and (vii) attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by [the][such] Assignee; and (b) agrees
that (i) it will, independently and without reliance upon the Administrative
Agent, [the][any] the Assignor or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Loan Documents,
and (ii) it will perform in accordance with their terms all of the obligations
which by the terms of the Loan Documents are required to be performed by it as a
Lender.

 

2.                                      Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of [the][each]
Assigned Interest (including payments of principal, interest, fees and

 

--------------------------------------------------------------------------------


 

other amounts) to the [relevant] Assignor for amounts which have accrued to but
excluding the Effective Date and to the [relevant] Assignee for amounts which
have accrued from and after the Effective Date.

 

3.                                      General Provisions.  This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption. 
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF GUARANTOR JOINDER

 

THIS GUARANTOR JOINDER AGREEMENT (this “Agreement”) dated as of
                    , 201   is by and between                     , a
                     (the “New Subsidiary”), and Wells Fargo Bank, National
Association, in its capacity as Administrative Agent under that certain Amended
and Restated Credit Agreement dated as of February 18, 2014 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”), among EQT Midstream Partners, LP, a Delaware
limited partnership (the “Borrower”), the Guarantors party thereto, the Lenders
from time to time party thereto, Wells Fargo Bank, National Association, as
Administrative Agent, Swing Line Lender and an L/C Issuer, and the other L/C
Issuers therein named.  Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.

 

The Borrower is required by Section 6.11 of the Credit Agreement to cause the
New Subsidiary to become a “Guarantor” thereunder.  Accordingly, the New
Subsidiary hereby agrees as follows with the Administrative Agent, for the
benefit of each Lender and the Administrative Agent:

 

1.                                      The New Subsidiary hereby acknowledges,
agrees and confirms that, by its execution of this Agreement, the New Subsidiary
will be deemed to be a party to the Credit Agreement and a “Guarantor” for all
purposes of the Credit Agreement, and shall have all of the obligations of a
Guarantor thereunder as if it had executed the Credit Agreement.  The New
Subsidiary hereby ratifies, as of the date hereof, and agrees to be bound by,
all of the terms, provisions and conditions applicable to the Guarantors
contained in the Credit Agreement.  Without limiting the generality of the
foregoing terms of this paragraph 1, the New Subsidiary hereby jointly and
severally together with the other Guarantors, guarantees to each Lender and the
Administrative Agent, as provided in Article XI of the Credit Agreement, the
prompt payment of the Obligations in full when due (whether at stated maturity,
as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) strictly in accordance with the terms thereof.

 

2.                                      The New Subsidiary hereby represents and
warrants to the Administrative Agent that the New Subsidiary’s exact legal name
and jurisdiction of formation are as set forth on the signature pages hereto.

 

3.                                      The address of the New Subsidiary for
purposes of all notices and other communications is the address designated for
all Loan Parties on Schedule 10.02 to the Credit Agreement or such other address
as the New Subsidiary may from time to time notify the Administrative Agent in
writing.

 

4.                                      The New Subsidiary hereby waives
acceptance by each Lender and the Administrative Agent of the guaranty by the
New Subsidiary under Article XI of the Credit Agreement upon the execution of
this Agreement by the New Subsidiary.

 

5.                                      This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Delivery of an executed
signature page of this Agreement by facsimile or electronic mail shall be
effective as delivery of manually executed counterpart hereof.

 

6.                                      THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of each Lender and the Administrative Agent, has caused the same to be
accepted by its authorized officer, as of the day and year first above written.

 

 

 

 

[NEW SUBSIDIARY]

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

Acknowledged and accepted:

 

 

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

 

 

as Administrative Agent

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF

 

SERIES [    ] INCREMENTAL TERM LOAN AGREEMENT

 

Dated as of [    ], 201[   ]

 

Reference is made to the Amended and Restated Credit Agreement, dated as of
February 18, 2014 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”, the terms defined
therein being used herein as therein defined), among EQT Midstream Partners, LP,
a Delaware limited partnership (the “Borrower”), the Guarantors party thereto,
the Lenders from time to time party thereto and Wells Fargo Bank, N.A., as
Administrative Agent, Swing Line Lender and an L/C Issuer, and the other L/C
Issuers therein named.

 

Section 1                                              Amendments to Credit
Agreement.

 

The Borrower and the Incremental Term Lenders party hereto are willing to amend
the Credit Agreement, in accordance with Sections 2.17 and 10.01(b) thereof, to
evidence the agreement of each Incremental Term Lender party hereto to provide
Series [    ] Incremental Term Loans, the Borrower’s obligation to repay such
Series [    ] Incremental Term Loans and provide Incremental Term Loan Cash
Collateral therefor, on the following terms and subject to the following
conditions:

 

I. Incremental Term Loan Commitments:

 

Each Incremental Term Lender party hereto severally agrees, on the terms and
conditions set forth herein and in the Credit Agreement, to make Series [    ]
Incremental Term Loans to the Borrower, at any time and from time to time during
the period from [                  ](17) to sixty (60) days following such date,
in the aggregate principal amount set forth opposite such Incremental Term
Lender’s name on the signature pages hereof under the caption “Series [    ]
Incremental Term Commitment”, which amount shall be such Incremental Term
Lender’s Incremental Term Commitment with respect to the Series [    ]
Incremental Term Loans; provided, however, that the Borrower may not request
more than two (2) draws with respect to the Series [    ] Incremental Term
Loans, one of which must be on the Series [    ] Incremental Term Loan Effective
Date (as defined in Section 3 below).

 

 

 

 

 

Each Incremental Term Lender party hereto agrees that it is an Incremental Term
Lender with respect to the Series [    ] Incremental Term Loans for all purposes
under the Credit Agreement.

 

 

 

II. Prepayment:

 

Once repaid or prepaid, the Series [    ] Incremental Term Loans may not be
reborrowed; provided that this Part II of Section 1 shall not limit the
Borrower’s right to request additional Incremental Term Loans pursuant to
Section 2.17 of the Credit Agreement.

 

 

 

III. Termination or Reduction of

 

The unutilized Series [    ] Incremental Term Commitments shall terminate on
[                  ].(18)  The Borrower may, from time to time, permanently

 

--------------------------------------------------------------------------------

(17) Insert effective date of Incremental Term Loan Agreement.

(18) Insert effective date of Incremental Term Loan Agreement or other date
within 40 days following such date.

 

--------------------------------------------------------------------------------


 

Commitments and Mandatory Payments:

 

reduce the Series [    ] Incremental Term Commitments in an integral multiple of
$[                    ]; provided that each such reduction shall apply
proportionately to permanently reduce the Series [    ] Incremental Term
Commitments of the Series [    ] Incremental Term Lenders.

 

 

 

 

 

On the Maturity Date, the Borrower shall repay to the Series [    ] Incremental
Term Lenders the aggregate outstanding principal amount of all Series [    ]
Incremental Term Loans, together will accrued interest thereon to the date of
payment.

 

 

 

IV. Applicable Margin:

 

The Applicable Margin is as set forth in the Credit Agreement.] [As of any date,
the “Applicable Margin” with respect to (i) any Fixed Period Eurodollar Rate
Series [    ] Incremental Term Loa, shall be [    ]% per annum, and (ii) any
Base Rate Series [    ] Incremental Term Loans shall be [    ]% per annum.](19)

 

 

 

V. Cash Collateral:

 

The Incremental Term Loan Cash Collateral Account[s] that serve as collateral
for the Series [    ] Incremental Term Loans [is/are]
[                                                                            ].

 

 

 

 

 

The “Intermediar[y/ies]” with respect to such Incremental Term Loan Cash
Collateral Account[s] [is/are]
[                                                                       ].

 

 

 

 

 

[For purposes of the Series [    ] Incremental Term Loans, the Required
Collateral Amount shall be [                                  ].]

 

 

 

 

 

[For purposes of the Series [    ] Incremental Term Loans:

 

 

 

 

 

“Tier 1 Cash Collateral” means Incremental Term Loan Cash Collateral with
maturities of not more than [    ] days from the date of acquisition with the
exception of auction rate securities which may have a re-set date of [    ] days
or less.

 

 

 

 

 

“Tier 2 Cash Collateral” means Incremental Term Loan Cash Collateral with
maturities more than [    ] days from the date of acquisition but not more than
[    ] days from the date of acquisition.

 

 

 

 

 

“Tier 3 Cash Collateral” means Incremental Term Loan Cash Collateral with
maturities more than [    ] days from the date of acquisition but not more than
[    ] days from the date of acquisition.

 

 

 

 

 

The Borrower shall, at all times, maintain Incremental Term Loan Cash Collateral
in the Incremental Term Loan Cash Collateral Accounts set forth above with a
value greater than or equal to the following: (i) if all Incremental Term Loan
Cash Collateral is comprised entirely of Tier 1 Cash Collateral, [        ]% of
the principal amount of all outstanding Series [    ] Incremental Term Loans,
(ii) if Incremental Term Loan Cash

 

--------------------------------------------------------------------------------

(19)  To be included if the Applicable Margin for the applicable Series of
Incremental Term Loans is different than the “Applicable Margin” set forth in
the Credit Agreement.

 

--------------------------------------------------------------------------------


 

 

 

Collateral is not comprised entirely of Tier 1 Cash Collateral but is not
composed of any Tier 3 Cash Collateral, [        ]% of the principal amount of
all outstanding Series [    ] Incremental Term Loans or (iii) if any Incremental
Term Loan Cash Collateral is comprised of any Tier 3 Cash Collateral,
[        ]% of the principal amount of all outstanding Series [    ] Incremental
Term Loans.](20)

 

Section 2                                              Representations and
Warranties.

 

The Borrower represents and warrants to the Incremental Term Lenders that:
(a) the representations and warranties of the Borrower contained in Article V of
the Credit Agreement (except, from and after the time that the Borrower obtains
an Investment Grade Rating from any one of S&P or Moody’s,  the representations
and warranties in Sections 5.04(d) and 5.05 of the Credit Agreement, as to any
matter which has theretofore been disclosed in writing by the Borrower to the
Lenders by written notice given to the Administrative Agent) or in any other
Loan Document, are true and correct in all material respects (or, if qualified
by materiality or Material Adverse Effect, in all respects) on and as of the
date hereof (or, if such representation speaks as of an earlier date, as of such
earlier date), both before and immediately after giving effect to the amendments
to the Credit Agreement effected by this Series [    ] Incremental Term Loan
Agreement (this “Agreement”), as though made on and as of the date hereof, and
as if each reference therein to “this Agreement” or “the Credit Agreement”
therein (or words of similar import) included reference to this Agreement; and
(b) no Default or Event of Default shall exist at the time of the request or at
the time of the making of the proposed Series [    ] Incremental Term Loans.

 

Section 3                                              Conditions Precedent.

 

This Agreement shall become effective on and as of the first date (the
“Series [    ] Incremental Term Loan Effective Date”) on which the conditions
precedent set forth in Section 2.17(d) of the Credit Agreement, as well as the
following conditions precedent have been satisfied:

 

(a)                                 The Administrative Agent shall have
received, on or before the Series [    ] Incremental Term Loan Effective Date,
dated such day, counterparts hereof signed by each of the parties hereto and the
Administrative Agent (or, in the case of any such Person as to which an executed
counterpart shall not have been received, receipt by the Administrative Agent of
telegraphic, telecopy, electronic communication or other written confirmation
from such party of execution of a counterpart hereof by such Person).

 

(b)                                 The Series [    ] Incremental Term Lenders
shall have received, to the extent requested, all documentation and other
information reasonably requested by the Series [    ] Incremental Term Lenders
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Series [    ] Incremental Term Loan Effective Date, and such notice shall be
conclusive and binding.  On the Series [    ] Incremental Term Loan Effective
Date, the Credit Agreement shall be deemed amended to reflect the existence and
terms of the Series [    ] Incremental Term Loans evidenced hereby, as set forth
herein.

 

--------------------------------------------------------------------------------

(20)  To be included, if applicable, with the brackets in this Part V of
Section 1 to be filled in as agreed upon by the Borrower and the applicable
Series of Incremental Term Lenders.

 

--------------------------------------------------------------------------------


 

Section 4                                              Ratification.

 

Except as provided in Section 1 of this Agreement, the Credit Agreement shall
remain unchanged and in full force and effect, and the Borrower (a) ratifies and
confirms all provisions of the Credit Agreement as amended by this Agreement,
(b) ratifies and confirms that all obligations of the Borrower under the Notes
and the Credit Agreement as amended by this Agreement are not released, reduced,
or otherwise adversely affected by this Agreement, and (c) agrees to perform
such acts and duly authorize, execute, acknowledge and deliver such additional
documents and certificates as the Administrative Agent may reasonably request in
connection with this Agreement.

 

Section 5                                              Expenses.

 

The Borrower agrees to pay on demand all reasonable and invoiced out-of-pocket
fees, charges and expenses of a single counsel for the Administrative Agent in
connection with this Agreement, the Series [    ] Incremental Term Notes and the
other documents to be delivered hereunder.

 

Section 6                                              Governing Law; Submission
to Jurisdiction.

 

THIS AGREEMENT AND EACH SERIES [    ] INCREMENTAL TERM NOTE (IF ANY) SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK. 
ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT AND EACH SERIES
[    ] INCREMENTAL TERM NOTE (IF ANY) MAY BE BROUGHT IN THE COURTS OF THE STATE
OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF NEW YORK, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT,
EACH PARTY HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF THOSE COURTS.  EACH PARTY HERETO IRREVOCABLY WAIVES
ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
AGREEMENT AND EACH SERIES [    ] INCREMENTAL TERM NOTE (IF ANY) OR OTHER
DOCUMENT RELATED THERETO.  EACH PARTY HERETO WAIVES PERSONAL SERVICE OF ANY
SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY THE LAW OF SUCH STATE.

 

Section 7                                              Execution in
Counterparts; Integration.

 

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.  Delivery of an executed counterpart of a signature
page to this Agreement by telecopier or other electronic means shall be
effective as delivery of a manually executed counterpart of this Agreement. 
This Agreement, together with the Credit Agreement, the Series [    ]
Incremental Term Notes and any fee letter executed by any Incremental Term
Lender and the Borrower in connection herewith, together constitute the entire
agreement and understanding among the parties hereto with respect to the subject
matter hereof and supersede any and all prior agreements and understandings,
oral or written, relating to the subject matter hereof.

 

Section 8                                              WAIVER OF JURY TRIAL.

 

EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING

 

--------------------------------------------------------------------------------


 

UNDER THIS AGREEMENT, THE CREDIT AGREEMENT OR THE SERIES [    ] INCREMENTAL TERM
NOTES OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF
THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY OF THIS AGREEMENT, THE
CREDIT AGREEMENT OR THE SERIES [    ] INCREMENTAL TERM NOTES OR THE TRANSACTIONS
RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES
AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT
MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY.

 

[Remainder of page intentionally left blank; signature pages follow.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

EQT MIDSTREAM PARTNERS, LP, a Delaware limited partnership, as Borrower

 

 

 

 

 

By: EQT Midstream Services, LLC, its general partner, a Delaware limited
liability company

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Series [    ] Incremental

Term Commitment:

 

 

$

 

,

 

as an Incremental Term Lender

 

 

 

 

 

By:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

[Consented to and](21) Acknowledged:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as the Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------

(21)  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

EXHIBIT G-1

 

FORM OF

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of February 18, 2014 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among EQT Midstream Partners, LP, a Delaware
limited partnership (the “Borrower”), the Guarantors party thereto, the Lenders
party thereto, Wells Fargo Bank, National Association, as Administrative Agent,
Swing Line Lender, and an L/C Issuer, and the other L/C Issuers therein named.

 

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Date:                , 20[  ]

 

 

--------------------------------------------------------------------------------


 

EXHIBIT G-2

 

FORM OF

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of February 18, 2014 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among EQT Midstream Partners, LP, a Delaware
limited partnership (the “Borrower”), the Guarantors party thereto, the Lenders
party thereto, Wells Fargo Bank, National Association, as Administrative Agent,
Swing Line Lender, and an L/C Issuer, and the other L/C Issuers therein named.

 

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:                   , 20[  ]

 

--------------------------------------------------------------------------------


 

EXHIBIT G-3

 

FORM OF

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of February 18, 2014 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among EQT Midstream Partners, LP, a Delaware
limited partnership (the “Borrower”), the Guarantors party thereto, the Lenders
party thereto, Wells Fargo Bank, National Association, as Administrative Agent,
Swing Line Lender, and an L/C Issuer, and the other L/C Issuers therein named.

 

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:                    , 20[  ]

 

--------------------------------------------------------------------------------


 

EXHIBIT G-4

 

FORM OF

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of February 18, 2014 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among EQT Midstream Partners, LP, a Delaware
limited partnership (the “Borrower”), the Guarantors party thereto, the Lenders
party thereto, Wells Fargo Bank, National Association, as Administrative Agent,
Swing Line Lender, and an L/C Issuer, and the other L/C Issuers therein named.

 

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:                    , 20[  ]

 

--------------------------------------------------------------------------------